Exhibit 10.4

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.

EXECUTION VERSION

Dated 5 March 2013

CARFIN FINANCE INTERNATIONAL LIMITED

as the Issuer

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Arranger and Transaction Agent

DEUTSCHE TRUSTEE COMPANY LIMITED

as Issuer Security Trustee

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as FleetCo Security Agent

CERTAIN ENTITIES NAMED HEREIN

as Opcos, Servicers and Lessees

CERTAIN ENTITIES NAMED HEREIN

as FleetCos

AVIS BUDGET CAR RENTAL, LLC

as the Parent

AVIS FINANCE COMPANY LIMITED

as Finco, the Subordinated Lender and the Italian VAT Lender

AVIS BUDGET EMEA LIMITED

as Avis Europe

CERTAIN ENTITIES NAMED HEREIN

as the Account Banks

DEUTSCHE BANK AG, LONDON BRANCH

as the Issuer Cash Manager, Dutch FleetCo German Account Bank Operator, Dutch
FleetCo

Spanish Account Bank Operator and FleetCo Back-up Cash Manager

CERTAIN ENTITIES NAMED HEREIN

as the Initial Senior Noteholders

and

CERTAIN OTHER ENTITIES NAMED HEREIN

MASTER DEFINITIONS AGREEMENT

 

LOGO [g500075g87a38.jpg]

Ref: L-207969

Linklaters LLP



--------------------------------------------------------------------------------

Table of Contents

 

Contents    Page  

1

   Definitions and Interpretation      3   

2

   Principles of Interpretation and Construction      100   

3

   Incorporation of Common Terms and Clause 24 of the Framework Agreement     
103   

4

   Governing Law and Jurisdiction      103   

5

   Enforcement      104   

Schedule 1 The Parties

     105   

Schedule 2 Pre-Closing Measurement Month Average

     109   

 

 

 

1



--------------------------------------------------------------------------------

This Agreement is dated 5 March 2013 and made between:

 

(1) CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer”);

 

(2) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Transaction Agent” and
“Arranger”);

 

(3) DEUTSCHE TRUSTEE COMPANY LIMITED (the “Issuer Security Trustee”, acting for
itself and on behalf of the Issuer Secured Creditors);

 

(4) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “FleetCo Security Agent”,
acting for itself and on behalf of the FleetCo Secured Creditors);

 

(5) THE OPCOS, the SERVICERS and LESSEES listed in Part 1 of Schedule 1 (The
Parties) including AVIS BUDGET ITALIA S.P.A. (as “VAT Sharing Italian Opco”, in
its capacity as Italian Opco (as defined therein) under the VAT Sharing
Agreement and the Italian Income Tax Consolidation Agreement);

 

(6) THE FLEETCOS listed in Part 2 of Schedule 1 (The Parties);

 

(7) AVIS BUDGET CAR RENTAL, LLC (the “Parent”);

 

(8) AVIS FINANCE COMPANY LIMITED (“Finco”, the “Initial Subordinated Lender”,
the “Central Servicer” and the “Italian VAT Lender”);

 

(9) AVIS BUDGET EMEA LIMITED (“Avis Europe”, together with the Opcos, the
Servicers, the Lessees, the Parent and Finco, the “Avis Obligors”);

 

(10) THE ACCOUNT BANKS listed in Part 3 of Schedule 1 (The Parties);

 

(11) DEUTSCHE BANK AG, LONDON BRANCH (the “Issuer Cash Manager”, “Dutch FleetCo
Spanish Account Bank Operator”, “Dutch FleetCo German Account Bank Operator” and
the “FleetCo Back-up Cash Manager”);

 

(12) THE INITIAL SENIOR NOTEHOLDERS listed in Part 4 of Schedule 1 (The Parties)
(the “Initial Senior Noteholders”);

 

(13) STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (the “Issuer Corporate
Services Provider” and the “FleetCo Holdings Corporate Services Provider”);

 

(14) INTERTRUST (NETHERLANDS) B.V. and VISTRA B.V. (the “Dutch FleetCo Corporate
Services Providers”, together with the Issuer Corporate Services Provider and
the FleetCo Holdings Corporate Services Provider, the “Corporate Services
Providers”);

 

(15) CARFIN FINANCE HOLDINGS LIMITED (the “FleetCo Holdings”); and

 

(16) DEUTSCHE BANK LUXEMBOURG S.A. a public limited liability company
incorporated under the laws of Luxembourg, registered with the Register of
Commerce and Companies in Luxembourg under number B 9164, whose registered
office is at 2, Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”),

each of the above a “Party” and together the “Parties” to this Agreement.

It is agreed that the parties hereto have agreed to incorporate into certain of
the Transaction Documents to which they are a party the definitions and
principles of construction and interpretation contained herein.

 

 

2



--------------------------------------------------------------------------------

1 Definitions and Interpretation

Each of the parties hereto agrees that in any agreement, deed or other document
expressly stating that terms defined herein shall have the same meanings therein
(except where otherwise defined therein):

“2009 Act” means the Land and Conveyancing Law Reform Act 2009 of Ireland.

“ABCP” means asset backed commercial paper having a maturity of less than or
equal to one year from the date of issue.

“ABCP Market” means the market for ABCP.

“ABCP Market Disruption” means, in respect of any issuer of ABCP or the ABCP
Market generally, a circumstance in which market conditions prevent the issuance
of ABCP.

“ABG” means Avis Budget Group, Inc.

“Acceding Issuer Hedge Counterparty” any Issuer Hedge Counterparty which accedes
to the Framework Agreement pursuant to clause 11 (Additional Issuer Secured
Creditors and Accession of Liquidation Agent) of the Framework Agreement.

“Acceding Senior Noteholder” means, subject to and in accordance with clause
21.4 (Transfers by Senior Noteholders; Accession of further Senior Noteholders)
of the Issuer Note Issuance Facility Agreement, a Conduit or a Financial
Institution which enters into a relevant Senior Noteholder Accession Deed.

“Acceding Subordinated Lender” any Subordinated Lender which accedes to the
Framework Agreement pursuant to clause 11 (Additional Issuer Secured Creditors
and Accession of Liquidation Agent) of the Framework Agreement.

“Acceleration Notice” means: (i) a notice delivered by the Issuer Security
Trustee pursuant to the Framework Agreement by which the Issuer Security Trustee
declares that all Issuer Secured Liabilities shall be accelerated; or (ii) a
notice delivered by the FleetCo Security Agent pursuant to the Framework
Agreement by which the FleetCo Security Agent declares that all FleetCo Secured
Liabilities shall be accelerated which, for the avoidance of doubt, maybe
delivered simultaneously or after the delivery of an Enforcement Notice.

“Acceptable Bank” means:

(i)

 

  (a) to the extent that the Senior Notes are rated by one or more Rating
Agencies, a bank or financial institution approved by the Transaction Agent
which has a rating for its short-term unsecured, unsubordinated, unguaranteed
debt obligations that is commensurate with the ratings of the Senior Notes,
provided that each of Deutsche Bank S.A.E. and Deutsche Bank SpA, to the extent
that either of them is or will become an Account Bank, will qualify as an
Acceptable Bank in accordance with the Transaction Documents for so long as
(i) Deutsche Bank AG has a short-term unsecured, unsubordinated, unguaranteed
debt obligations that is commensurate with the ratings of the Senior Notes;
(ii) each of Deutsche Bank S.A.E. and Deutsche Bank SpA continues to be owned
(directly and indirectly) by Deutsche Bank AG; and (iii) the words “Deutsche
Bank” are contained in its legal name, and, in any case, only until such date
when the rating agencies which may have attributed the rating to the Senior
Notes notifies the Issuer that any of Deutsche Bank S.A.E. and Deutsche Bank SpA
no longer qualifies as an Acceptable Bank; or

 

 

3



--------------------------------------------------------------------------------

  (b) any other bank or financial institution nominated by the Parent or Finco
and approved by (i) the Transaction Agent and (ii) (if the Senior Notes are
rated by one or more Rating Agencies) the relevant Rating Agency, provided that
and if the relevant Rating Agency will not provide an approval of such bank or
financial institution, a certificate from the Central Servicer confirming that,
in its reasonable opinion, the Rating Agencies will not take adverse rating
action in respect of the Senior Notes would be sufficient; and

 

(ii) a bank or financial institution which is a bank or financial institution
authorised to accept deposits in (in relation to the Spanish Account Bank
Agreement) Spain, (in relation to the German Account Bank Agreement) Germany,
(in respect of the Italian Account Bank Agreement) Italy and (in relation to the
Issuer Account Bank Agreement and in respect of the Issuer Accounts) the United
Kingdom or Ireland.

“Accession Deed” means each deed of accession substantially in the relevant form
set out in schedule 6 (Forms of Accession Deed) to the Framework Agreement.

“Account Bank Agreement” means, as applicable, the Issuer Account Bank
Agreement, the German Account Bank Agreement, the Italian Account Bank Agreement
or the Spanish Account Bank Agreement.

“Additional Accounts” means any additional account is opened in accordance with
the relevant Account Bank Agreement and the Framework Agreement.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Aggregate Redesignation Amount” means, in respect of a Master Lease Agreement
the sum of all Redesignation Amounts under such Master Lease Agreement.

“Applicable Accounting Principles” means GAAP.

“Applicable EURIBOR” means, in respect of (x) a Senior Advance with a Senior
Advance Interest Period or (y) a Subordinated Advance or a VAT Loan Advance with
an interest period:

 

(i) that is less than or equal to seven days, one-week EURIBOR;

 

(ii) that is more than seven days but less than or equal to 14 days, two-week
EURIBOR;

 

(iii) that is more than fourteen days but less than or equal to 21 days,
three-week EURIBOR;

 

(iv) that is more than 21 days but less than or equal to the period ending on
the calendar day of the month immediately following the Senior Advance Drawdown
Date of such Senior Advance (or, as applicable, the drawdown date of such
Subordinated Advance or VAT Loan Advance), one-month EURIBOR; and

 

(v) that ends after the calendar day of the month immediately following the
Senior Advance Drawdown Date of such Senior Advance (or, as applicable, the
drawdown date of such Subordinated Advance or VAT Loan Advance), two-month
EURIBOR.

“Appointee” means any attorney, manager, agent, delegate, nominee, custodian or
other person appointed pursuant to the provisions of the relevant Transaction
Document.

“Arranger” means Crédit Agricole Corporate and Investment Bank.

 

 

4



--------------------------------------------------------------------------------

“Article 122a” means Article 122a of Directive 2006/48/EC.

“Asset Enhancement Amount” means the higher of:

 

(i) an amount equal to the sum of the product, with respect to each Credit
Enhancement Asset of each Country, of:

 

  (a) the Asset Enhancement Value of such Credit Enhancement Asset on the
relevant Calculation Date or the relevant Intra-Month Cut-Off Date (as the case
may be); and

 

  (b) the rate provided in the Credit Enhancement Matrix applicable to such
Credit Enhancement Asset; and

 

(ii) [REDACTED] per cent. of the Combined Eligible Country Asset Value.

“Asset Enhancement Value” means, in respect of each Credit Enhancement Asset:

 

(i) if such Credit Enhancement Asset is a Vehicle, the Net Book Value of such
Vehicle on the relevant Calculation Date or the relevant Intra-Month Cut-Off
Date (as applicable); and

 

(ii) if such Credit Enhancement Asset is Investment Grade Vehicle Manufacturer
Receivables or BBB- Vehicle Manufacturer Receivables, Below BBB- Vehicle
Manufacturer Receivables (for which a FleetCo holds enforceable title) or VAT
Receivables, the Eligible Receivables Amount of such Credit Enhancement Asset on
the relevant Calculation Date or the relevant Intra-Month Cut-Off Date.

“Assets in Progress Amount” means the aggregate amount of the Capitalised Costs
of all Vehicles which have been purchased by and delivered to the relevant
FleetCo and for which no registration has been effected.

“At Risk Asset” means (i) each Non-Programme Vehicle and (ii) each Non-Eligible
Programme Vehicle.

“Auditors” means an internationally recognised reputable firm of independent
auditors and accountants which are licensed and qualified to practise in the
jurisdiction of incorporation and/or the permanent establishment of the relevant
FleetCo or the Issuer and which are appointed by the relevant FleetCo or the
Issuer (as applicable) as its auditors.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration from or with any Governmental
Authority or regulatory authority having jurisdiction.

“Authorised Signatory” means, in relation to any party, any person who is duly
authorised and in respect of whom a certificate has been provided signed by a
director or another duly authorised person of such party setting out the name
and signature of such person and confirming such person’s authority to act.

“Available Commitment” means the Total Senior Noteholder Commitments under the
Issuer Note Issuance Facility Agreement less the sum of all outstanding Senior
Advances.

“Available LC Commitment Amount” means the aggregate of the available commitment
amount under each Issuer Letter of Credit.

“Avis” or “Avis Group” means Avis Budget Group, Inc. and its subsidiaries.

“Avis Europe” means Avis Budget EMEA Limited.

 

 

5



--------------------------------------------------------------------------------

“Avis Europe Change of Control” means Avis ceasing to (x) own directly or
indirectly at least 100 per cent. of the share capital of Avis Europe, (y) have
the right or ability to cast at least 100 per cent. of the votes capable of
being cast in shareholders’ general meetings of Avis Europe or (z) have the
right or ability to appoint or remove all directors (or equivalent officers) of
the board of directors (or equivalent body) of Avis Europe or to give directions
with respect to the operating and financial policies of Avis Europe with which
the directors or other equivalent officers of Avis Europe are obliged to comply.

“Avis Europe Compliance Certificate” means the compliance certificate
substantially in the form set out in part 4 (Form of Avis Europe Compliance
Certificate) of schedule 7 to the Framework Agreement signed by Avis Europe and
delivered by Avis Europe.

“Avis Europe Event of Default” means any of the following:

 

(a) the occurrence of an Opco Change of Control, provided that if (1) any
cessation described in the Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable), Spanish Opco or Italian Opco and (2) the Spain Repayment Option
or the Italy Repayment Option is exercised within 30 days of such cessation,
there shall not be any Avis Europe Event of Default;

 

(b) the occurrence of an Avis Europe Change of Control, provided that, for the
avoidance of doubt, if all outstanding Senior Advances as of the date of such
occurrence (and all accrued but unpaid interest thereon) and all other amounts
due to the Senior Noteholders and the other Issuer Secured Creditors (save for
the Subordinated Lender) are repaid in full by the Issuer on or before such
date, there shall not be an “Avis Europe Event of Default” under this paragraph
(b);

 

(c) the occurrence of a Parent Change of Control;

 

(d) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement, that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(e) any Event of Default under paragraph (d) of the definition of “Event of
Default” occurs where the Relevant Person is Avis Europe, its successor or
replacement; and

 

(f) failure by Avis Europe or its successor or replacement to comply with any of
its payment obligations under the Avis Europe Payment Guarantee.

“Avis Europe Group” means Avis Europe and each Subsidiary of Avis Europe from
time to time and any joint venture company which is a member of Avis Europe’s
consolidated group for accounting purposes.

“Avis Europe Payment Guarantee” means the guarantee and indemnity from Avis
Europe in respect of the payment obligations of the Issuer under the Transaction
Documents to which the Issuer Security Trustee is a party (save for the Issuer
Subordinated Facility Agreement).

“Avis Obligor” means each Opco, each Servicer, each Lessee, the Parent, Finco
and Avis Europe.

“Base Rent” means, in relation to any Vehicle which is leased to a Lessee under
a Master Lease Agreement on any day during the Related Month or, as the case may
be, Related Months where such Related Months occur prior to a Lease Payment Date
following the Lease Determination Date in respect of any Lease Payment Date, the
sum of the Depreciation Charges that have accrued with respect to each such
Vehicle during the Related Month or, as the case may be, Related Months, as
adjusted in accordance with the terms of such Master Lease Agreement.

 

 

6



--------------------------------------------------------------------------------

“BB- Manufacturers” means any Vehicle Manufacturer which is a member of a
Vehicle Manufacturer Group, the long-term unguaranteed, unsecured debt
obligations of the Vehicle Manufacturer Group Rating Entity of which are rated:

 

(i) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
three or more Rating Agencies and (2) the lower of the top two ratings is “BB-”
or “Ba3” by any of DBRS, Fitch, Standard and Poor’s and Moody’s, respectively;

 

(ii) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
only two Rating Agencies and (2) the lower of the two ratings is “BB-” or “Ba3”
by either Rating Agency; and

 

(iii) if the related Vehicle Manufacturer Group Rating Entity is rated by only
one Rating Agency, “BB-” or “Ba3” by such Rating Agency.

“BBB- Vehicle Manufacturer” means any Vehicle Manufacturer which is a member of
a Vehicle Manufacturer Group, the long-term unguaranteed, unsecured debt
obligations of the Vehicle Manufacturer Group Rating Entity of which are rated:

 

(i) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
three or more Rating Agencies and (2) the lower of the top two ratings is “BBB-”
or “Baa3”, “BBB-” and “Baa3” by any of DBRS, Fitch, Standard and Poor’s and
Moody’s;

 

(ii) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
only two Rating Agencies, and (2) the lower of the two ratings is “BBB-” or
“Baa3”, “BBB-” and “Baa3”; and

 

(iii) if the related Vehicle Manufacturer Group Rating Entity is rated by only
one Rating Agency, “BBB-” or “Baa3” by such Rating Agency.

“BBB- Vehicle Manufacturer Receivables” means, at any time and in relation to
any Country, the Vehicle Manufacturer Receivables owed by any BBB- Vehicle
Manufacturer to the relevant FleetCo in such Country.

“Below BB- Manufacturers” means any Vehicle Manufacturer which is a member of a
Vehicle Manufacturer Group, the long-term unguaranteed, unsecured debt
obligations of the Vehicle Manufacturer Group Rating Entity of which are rated:

 

(i) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
three or more Rating Agencies and (2) the lower of the top two ratings is below
“BB-” or “Ba3”, below “BB-” and “Ba3” by any of DBRS, Fitch, Standard and Poor’s
and Moody’s, respectively;

 

(ii) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
only two Rating Agencies and (2) the lower of the two ratings is below “BB-” or
“Ba3”, below “BB-” and “Ba3” by either Rating Agency; and

 

(iii) if the related Vehicle Manufacturer Group Rating Entity is rated by only
one Rating Agency, below “BB-” or “Ba3” by such Rating Agency.

“Below BBB- Manufacturers” means any Vehicle Manufacturer which is a member of a
Vehicle Manufacturer Group, the long-term unguaranteed, unsecured debt
obligations of the Vehicle Manufacturer Group Rating Entity of which are rated:

 

(i) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
three or more Rating Agencies and (2) the lower of the top two ratings is below
“BBB-” or “Baa3”, below “BBB-” and “Baa3” by any of DBRS, Fitch, Standard and
Poor’s and Moody’s, respectively;

 

 

7



--------------------------------------------------------------------------------

(ii) if (1) the related Vehicle Manufacturer Group Rating Entity is rated by
only two Rating Agencies and (2) the lower of the two ratings is below “BBB-” or
“Baa3”, below “BBB-” and “Baa3” by either Rating Agency; and

 

(iii) if the related Vehicle Manufacturer Group Rating Entity is rated by only
one Rating Agency, below “BBB-” or “Baa3” by such Rating Agency.

“Below BBB- Vehicle Manufacturer Receivables” means, at any time and in relation
to any Country, Vehicle Manufacturer Receivables owed by any Below BBB- Vehicle
Manufacturer to the relevant FleetCo in such Country.

“Borrower Vehicle Fleet NBV” means, in respect of a Calculation Date or (if
applicable) an Intra-Month Cut-Off Date:

 

(a) the Net Book Value of the Vehicle Fleet of a FleetCo in each Country (save
that, for the purposes of this definition, in calculating such Net Book Value,
the Depreciation Percentage in respect of At Risk Assets shall not be less than
[REDACTED] per cent.) as determined on such Calculation Date or such Intra-Month
Cut-Off Date, as the case may be; and

 

(b) plus the Assets in Progress Amount for such FleetCo.

“Breach of Duty” means in relation to any person, a wilful default, fraud,
illegal dealing, negligence or material breach of any agreement or breach of
trust by such person.

“Break Costs” means the amount (if any) by which:

 

(a) the interest which a Senior Noteholder should have received for the period
from the date of receipt of all or any part of its participation in a Senior
Advance or Unpaid Sum to the last day of the current Senior Advance Interest
Period in respect of that Senior Advance or Unpaid Sum, had the principal amount
or Unpaid Sum received been paid on the last day of that Senior Advance Interest
Period;

exceeds:

 

(b) the amount which that Senior Noteholder would be able to obtain by placing
an amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Senior Advance Interest Period.

“Business Day” means a day which is a TARGET Day and a day (other than a
Saturday or Sunday) on which banks are open for general business in (i) London,
(ii) Paris and, in relation to any date for payment or purchase of Euro or
calculation of an amount payable in Euro by:

 

(a) Spanish Opco or Dutch FleetCo in connection with the Vehicle Fleet in Spain,
Madrid;

 

(b) German Opco or Dutch FleetCo in connection with the Vehicle Fleet in
Germany, Frankfurt; and

 

(c) Italian Opco or Italian FleetCo, Milan.

“Business Day Convention” means that if any due date specified in a Transaction
Document for performing a certain task is not a Business Day, such task shall be
performed on the next immediately following Business Day, unless such Business
Day falls in the next calendar month, in which case such task shall be performed
on the immediately preceding Business Day.

 

 

8



--------------------------------------------------------------------------------

“Buy-Back Minimum Principles” means:

 

(i) in respect of Vehicles in Spain and Italy, all the provisions that are
specified as imperative provisions in the Negotiation Guidelines and the
following non-imperative provisions (as specified in the Negotiation
Guidelines), being: (i) paragraph 6 (Repurchase Obligations unconditional) and
(ii) paragraph 7 (Termination); and

 

(ii) in respect of Vehicles in Germany, all the provisions that are specified in
part A and part B of schedule 3 to the Master German Fleet Purchase Agreement.

“CACIB” means Crédit Agricole Corporate and Investment Bank.

“Calculation Date” means the last day of each calendar month.

“Calculation Period” means the period beginning on the first day of each
calendar month and ending on:

 

(i) the last day of such calendar month; and

 

(ii) (in respect of a Senior Advance Drawdown Date or an Original FleetCo
Advance Drawdown Date that does not fall on a Settlement Date) the Intra-Month
Cut-Off Date.

“Capitalised Cost” means, with respect to each Vehicle that is purchased by a
FleetCo (or in respect of Germany, by German Opco and sold to Dutch FleetCo
pursuant to the Master German Fleet Purchase Agreement) and that is accounted
for by:

 

(i) in respect of Vehicles in Italy, Italian FleetCo;

 

(ii) in respect of Vehicles in Germany, German Opco; and

 

(iii) in respect of Vehicles in Spain, Spanish Opco,

the price paid or to be paid (in each case, excluding any part thereof which
represents VAT) for such Vehicle to the Vehicle Dealer, Vehicle Manufacturer or
other person selling such Vehicle, (after deduction of any discounts) but
excluding any Charge Costs (except that delivery and other registration changes
shall be included to the extent that any have been capitalised).

“Casualty” means, in relation to a Vehicle, that (a) such Vehicle is destroyed
or otherwise rendered permanently unfit or unavailable for use; or (b) such
Vehicle is lost, stolen or seized and is not recovered within 2 months
thereafter.

“Casualty Payment” means the Termination Value of a Vehicle which suffers a
Casualty or becomes a Non-Eligible Vehicle, in each case, as of the date such
Vehicle became a Casualty or a Non-Eligible Vehicle.

“Central Servicer” means Avis Finance Company Limited.

“Central Servicer Event of Default” means an Event of Default in respect of the
Central Servicer.

“Central Servicing Agreement” means the agreement between, among others, the
Central Servicer, each Opco, the Italian Servicer, the Spanish Servicer and each
FleetCo pursuant to which the Central Servicer provides, among other things,
transaction management services, reporting services and cash management services
to the relevant transaction party.

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) No. 1346/2000 of 29 May 2000 on Insolvency Proceedings.

“Charge Costs” means with respect to each Vehicle purchased by a FleetCo or in
respect of Germany, by German Opco and sold to Dutch FleetCo pursuant to the
Master German Fleet Purchase Agreement, all amounts invoiced in relation to the
purchase of such Vehicle (excluding

 

 

9



--------------------------------------------------------------------------------

VAT), but including, in particular, delivery charges, taxes, titling fees, costs
of registration, preparation, first petrol and accessories (to the extent they
are not accounted for as Capitalised Costs).

“Charge Costs Component” shall have the meaning assigned to it in clause 4.3 of
the Master German Fleet Purchase Agreement.

“Close-Out Netting” means:

 

(a) in respect of an Issuer Hedging Agreement based on a 1992 ISDA Master
Agreement, any step involved in determining the amount payable in respect of an
Early Termination Date (as defined in the 1992 ISDA Master Agreement) under
section 6(e) of the 1992 ISDA Master Agreement before the application of any
subsequent Set-off (as defined in the 1992 ISDA Master Agreement);

 

(b) in respect of an Issuer Hedging Agreement based on a 2002 ISDA Master
Agreement, any step involved in determining an Early Termination Amount (as
defined in the 2002 ISDA Master Agreement) under section 6(e) of the 2002 ISDA
Master Agreement; and

 

(c) in respect of an Issuer Hedging Agreement not based on an ISDA Master
Agreement, any step involved on a termination of the hedging transactions under
that Issuer Hedging Agreement pursuant to any provision of that Issuer Hedging
Agreement which has a similar effect to either provision referenced in paragraph
(a) and paragraph (b) above.

“Code” means the US Internal Revenue Code of 1986.

“Combined Eligible Country Asset Value” means

 

(i) the aggregate of:

 

  (a) the Country Asset Value of Dutch FleetCo, Spanish Branch in Spain;

 

  (b) the Country Asset Value of Dutch FleetCo in Germany; and

 

  (c) the Country Asset Value of Italian FleetCo,

less

 

(ii) the aggregate of, without double counting:

 

  (a) the Extraordinary Depreciation Amount;

 

  (b) the Disposition Adjustment;

 

  (c) the Excess Concentration Amount; and

 

  (d) the aggregate of:

 

  (x) the Net Book Value of all Non-Eligible Vehicles of Dutch FleetCo in Spain
and Germany and Italian FleetCo in Italy; and

 

  (y) the amount of the Non-Eligible Receivables of Dutch FleetCo in Spain and
Germany and Italian FleetCo in Italy.

“Commercial Terms” means, in relation to the negotiation and renewal of a
Vehicle Dealer Buy-Back Agreement, a Vehicle Manufacturer Buy-Back Agreement, a
Vehicle Dealer Purchase Agreement and/or a Vehicle Manufacturer Buy-Back
Agreement:

 

(a) the purchase price for Vehicles;

 

 

10



--------------------------------------------------------------------------------

(b) the volume of Vehicles to be purchased;

 

(c) the Vehicle types, model and mix and options;

 

(d) the Vehicle drop points and return locations within the Relevant
Jurisdictions;

 

(e) any Credit Terms Given; and

 

(f) any related commercial terms, provided that the application of such
commercial terms do not breach the Negotiation Guidelines.

“Common Terms” means clause 12 (Confidentiality), 19 (Notices), 21 (Calculations
and Certificates), 22 (Partial Invalidity), 23 (Remedies and Waivers), 25
(Counterparts) and 27 (Non-Petition and Limited Recourse) (but, in the case of
Transaction Documents which are not expressed to be governed by English law,
excluding clause 27.2.2(i)(b) (Insufficient Recoveries)) of the Framework
Agreement and, in the case of Transaction Documents which are expressed to be
governed by German law, clause 27 (Non-Petition and Limited Recourse) shall be
construed such as to not exclude, as a matter of substance, any claims resulting
from gross negligence (große Fahrlässigkeit) or wilful misconduct (vorsätzliches
Fehlverhalten).

“Computer Readable Form” means a form in which information or data may be stored
and/or accessed by a computer including but not limited to tangible storage
media such as floppy disks or CD-ROMs, or information or data which is made
available by direct computer access, or any other appropriate electronic
information storage form, format or medium as determined by the relevant
Servicer or the Issuer Cash Manager, the FleetCo Back-up Cash Manager, as the
case may be.

“Concentration Limit” means the following limits:

 

(a) the percentage of the Eligible Vehicles in all Countries which are At Risk
Assets not exceeding [REDACTED] per cent.;

 

(b) the percentage of the Eligible Vehicles in all Countries which are purchased
from BB- Manufacturers and Below BB- Manufacturers not exceeding [REDACTED] per
cent.;

 

(c) the percentage of the Eligible Vehicles in all Countries which are purchased
from Below BBB- Manufacturers not exceeding [REDACTED] per cent.;

 

(d) the percentage of the Eligible Vehicles in all Countries which are (i) At
Risk Assets, (ii) Programme Vehicles which are purchased from Below BBB-
Manufacturers not exceeding [REDACTED] per cent.;

provided that:

[REDACTED];

provided further that:

 

A. the percentage of Eligible Vehicles in all Countries that are sub-leased to
Affiliates of the Avis Europe Group, licencees or sub-licensees not exceeding
[REDACTED] per cent. (such Vehicles, the “Relevant Vehicles”); and

 

B. the percentage of Eligible Vehicles in all Countries that are Relevant
Vehicles and sub-leased to Affiliates of the Avis Europe Group located in a
jurisdiction other than the Relevant Jurisdiction of the Lessee not exceeding
[REDACTED] per cent., provided further that such other jurisdiction is France,
Germany, Italy, Spain, Austria, Belgium, The Netherlands or Luxembourg;

 

 

11



--------------------------------------------------------------------------------

C. the percentage of Eligible Vehicles in all Countries that are Service
Vehicles not exceeding [REDACTED] per cent; and

 

D. the percentage of Eligible Vehicles in all Countries that are Light Duty
Trucks not exceeding [REDACTED] per cent.,

and for the purposes of this definition, the “percentage of Eligible Vehicles in
all Countries” shall be the percentage of the aggregate Borrower Vehicle Fleet
NBV of Eligible Vehicles in the Vehicle Fleet in all Countries, in each case,
having taken into account any excess amount calculated pursuant to the
Concentration Limit Order of Calculation, and “Light Duty Trucks” shall, for the
avoidance of doubt, exclude Vans.

“Concentration Limit Order of Calculation” means:

 

(i) Level 1: At Risk Assets as set out in paragraph (a) of the definition of
“Concentration Limit”;

 

(ii) Level 2: individual Vehicle Manufacturer Group as set out in paragraphs
(i) to (xix) of the definition of “Concentration Limit”;

 

(iii) Level 3: BB- Manufacturers or below as set out in paragraph (b) of the
definition of “Concentration Limit”;

 

(iv) Level 4: Below BBB- Manufacturers as set out in paragraph (c) of the
definition of “Concentration Limit”;

 

(v) Level 5: Below BBB- Manufacturers and At Risk Assets as set out in paragraph
(d) of the definition of “Concentration Limit”:

 

(vi) Level 6 : Vehicles subleased to Affiliates of the Avis Europe Group as set
out in paragraph (A) of the definition of the “Concentration Limit”;

 

(vii) Level 7 : Vehicles subleased to other countries as set out in paragraph
(B) of the definition of the “Concentration Limit”;

 

(viii) Level 8 : Service Vehicles as set out in paragraph (C) of the definition
of “Concentration Limit”; and

 

(ix) Level 9 : Light Duty Trucks as set out in (D) of the definition of
“Concentration Limit”.

“Conduit” means a special purpose entity whose activities are wholly or
principally the issuance of commercial paper or other debt securities (of any
type) and the purchase of debt securities or other assets.

“Conduit Senior Noteholder” means each Senior Noteholder which is a Conduit.

“Confidential Information” means all information relating to any Avis Obligor or
any of the Issuer Transaction Documents and FleetCo Transaction Documents of
which an Issuer Secured Creditor or a FleetCo Secured Creditor becomes aware in
its capacity as, or for the purpose of becoming, an Issuer Secured Creditor or a
FleetCo Secured Creditor (as applicable) or which is received by an Issuer
Secured Creditor or a FleetCo Secured Creditor (as applicable) in relation to,
or for the purpose of becoming an Issuer Secured Creditor or a FleetCo Secured
Creditor (as applicable) under, the Transaction Documents to which it is a party
from either:

 

(a) any Avis Obligor or any of its advisers; or

 

(b)

another Issuer Secured Creditor or FleetCo Secured Creditor, if the information
was obtained by that Secured Creditor or indirectly from any Avis Obligor,

 

 

12



--------------------------------------------------------------------------------

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (i) is or becomes public information other than as a direct or indirect result
of any breach by that Issuer Secured Creditor or FleetCo Secured Creditor of
clause 12 (Confidentiality) of the Framework Agreement;

 

  (ii) is identified in writing at the time of delivery as non-confidential by
any Avis Obligor or any of its advisers; or

 

  (iii) is known by that Issuer Secured Creditor or FleetCo Secured Creditor
before the date the information is disclosed to it in accordance with paragraph
(a) or (b) above or is lawfully obtained by that Issuer Secured Creditor or
FleetCo Secured Creditor (as the case may be) after that date, from a source
which is, as far as that Issuer Secured Creditor or FleetCo Secured Creditor (as
the case may be) is aware, unconnected with the Avis Obligors and which, in
either case, as far as that Issuer Secured Creditor or FleetCo Secured Creditor
(as the case may be) is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between Finco and
the Transaction Agent.

“Contractual Currency” means, in relation to any payment obligation arising
under any transaction, Euro and in relation to clause 19 (Remuneration and
Indemnification of the Issuer Security Trustee) of the Issuer Deed of Charge,
Euros or such other currency as may be agreed between the Issuer and the Issuer
Security Trustee from time to time.

“Corporate Services Providers” means the corporate services entities that
provide corporate administration services to the Issuer, FleetCo Holdings and
Dutch FleetCo.

“Countries” means Spain, Germany and Italy.

“Country” means:

 

(a) Spain (in respect of Dutch FleetCo’s Vehicle Fleet purchased in Spain);

 

(b) Germany (in respect of Dutch FleetCo’s Vehicle Fleet purchased in Germany);
and

 

(c) Italy (in respect of Italian FleetCo), and

“Country Asset Value” means, as at any Calculation Date or (if applicable) the
relevant Intra-Month Cut-Off Date, in relation to any Country, the aggregate of
the following items (without double-counting):

 

(a) the Borrower Vehicle Fleet NBV of the Vehicle Fleet delivered to the
relevant FleetCo in such Country;

 

(b) the amount of the Vehicle Manufacturer Receivables and Vehicle Dealer
Receivables payable to the relevant FleetCo in such Country;

 

(c) FleetCo Excess Cash Amount in such Country; and

 

(d) in respect of Spain only, the VAT Receivables payable to Dutch FleetCo,
Spanish Branch,

minus

 

 

13



--------------------------------------------------------------------------------

(a) the Fleet Payables Amount of the relevant FleetCo in such Country;

 

(b) the amount of the Invoices to be Received in such Country; and

 

(c) in respect of Spain only, the VAT Payables Amount of Dutch FleetCo, Spanish
Branch.

“Country Asset Value Test” shall be satisfied if the aggregate of the
outstanding FleetCo Advances made to a FleetCo in a Country is less than or
equal to the Country Asset Value of such FleetCo.

“Country Repayment Option” means the mechanism under which a member of the Avis
Europe Group may provide funding to Dutch FleetCo, Spanish Branch to prepay in
full its obligations under the FleetCo Spanish Facility Agreement or purchase
the Issuer’s rights under the FleetCo Italian Facility Agreement, as applicable,
being the Spain Repayment Option and the Italy Repayment Option respectively,
and as more particularly set out in clause 6 (Country Repayment Option) of the
Framework Agreement.

“Credit Agreement” means the credit agreement, dated as of 19 April 2006, among
Avis Budget Holdings, LLC, as borrower, the Parent, as borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase, as administrative agent, Deutsche Bank Securities Inc., as syndication
agent, each of Bank of America, N.A., Credit Agricole Corporate & Investment
Bank New York Branch (formerly known as Calyon New York Branch) and Citicorp
USA, Inc., as documentation agents, and Wachovia Bank, National Association, as
co-documentation agent, as amended, restated, modified, supplemented or waived
from time to time in accordance with its terms.

“Credit Enhancement Asset” means the Lowest Risk Category Vehicles, the
Intermediate Risk Category Vehicles, the Highest Risk Category Vehicles, the
Investment Grade Vehicle Manufacturer Receivables and BBB- Vehicle Manufacturer
Receivables, the Below BBB- Vehicle Manufacturer Receivables (for which a
FleetCo holds enforceable title) and (in respect of Spain only) the VAT
Receivables.

“Credit Enhancement Matrix” means the following matrix:

[REDACTED]

For the purposes of the cell “Below BBB- Vehicle Manufacturer Receivables (for
which a FleetCo holds enforceable title)” in respect of Germany in the
definition of “Credit Enhancement Matrix”, these receivables shall instead be
re-characterised as Highest Risk Category Vehicles referred to in paragraph
(b) of the definition of “Highest Risk Category Vehicles”.

“Credit Enhancement Required Amount” means, without limitation, the sum of:

 

(a) the Asset Enhancement Amount; and

 

(b) the Issuer Reserve Required Amount.

“Credit Terms Given” means the terms agreed by the Vehicle Manufacturers and
Dealers with the FleetCos under the Vehicle Dealer Buy-Back Agreements, Vehicle
Manufacturer Buy-Back Agreements, Vehicle Dealer Purchase Agreements and/or the
Vehicle Manufacturer Purchase Agreements.

“DBRS” means DBRS Ratings Limited and includes any successors thereto.

“Deemed FleetCo Advance Drawdown Date” means the first Business Day after the
relevant Original FleetCo Advance Drawdown Date specified in the relevant
FleetCo Advance Drawdown Notice, if the relevant Original FleetCo Advance
Drawdown Date is not a Business Day (in respect of Dutch FleetCo) in Spain or
Germany or (in respect of Italian FleetCo) in Italy.

 

 

14



--------------------------------------------------------------------------------

“Default” means a Potential Event of Default or an Event of Default.

“Default Interest” means [REDACTED] per cent. per annum over the Interest Rate.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Issuer Security Trustee or the FleetCo Security Agent (as the case may be).

“Depreciation Charge” means, with respect to each Vehicle, the product of
(a) the Depreciation Percentage applicable to the month ending on the
Calculation Date at issue and (b) the applicable Capitalised Costs.

“Depreciation Percentage” means, with respect to each Vehicle:

 

(a) which is a Programme Vehicle, the monthly depreciation percentage set forth
in the applicable Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer
Buy-Back Agreement (if any) in respect of such Vehicle or, in the absence of
such a depreciation percentage in such Vehicle Manufacturer Buy-Back Agreement
or Vehicle Dealer Buy-Back Agreement, a monthly depreciation percentage
calculated in accordance with GAAP consistently applied taking into account the
estimated holding period and the Vehicle Manufacturer Repurchase Price of such
Vehicle; and

 

(b) which is a Non-Programme Vehicle, a monthly depreciation percentage
calculated in accordance with GAAP consistently applied,

provided that, with respect to the foregoing determinations, such determinations
shall be made no less frequently than on each Calculation Date falling in March,
June, September and December of each year and on each additional date as may be
required by GAAP.

“Disposal Proceeds” means the proceeds of sale of any Non-Programme Vehicle (net
of any costs (if any) incurred) in relation to the relevant sale or any
Programme Vehicle where such sale is other than under the terms of a Vehicle
Dealer Buy-Back Agreement or a Vehicle Manufacturer Buy-Back Agreement.

“Disposition Adjustment” means, in relation to any calendar month, the aggregate
of:

 

(a) the product of:

 

  (i) the Disposition Adjustment Percentage in Spain; and

 

  (ii) the Net Book Value of At Risk Assets of Dutch FleetCo in Spain;

 

(b) the product of:

 

  (i) the Disposition Adjustment Percentage in Germany; and

 

  (ii) the Net Book Value of At Risk Assets of Dutch FleetCo in Germany; and

 

(c) the product of:

 

  (i) the Disposition Adjustment Percentage in Italy; and

 

  (ii) the Net Book Value of At Risk Assets of Italian FleetCo in Italy.

“Disposition Adjustment Percentage” means, in relation to Dutch FleetCo in
Spain, Dutch FleetCo in Germany or Italian FleetCo in Italy (as applicable), the
highest, for any calendar month within the preceding 12 calendar months, of a
percentage equal to 100 per cent. minus the

 

 

15



--------------------------------------------------------------------------------

Measurement Month Average relating to Dutch FleetCo in Spain, Dutch FleetCo in
Germany or Italian FleetCo in Italy (as applicable) for the immediately
preceding Measurement Month relating to Dutch FleetCo in Spain, Dutch FleetCo in
Germany or Italian FleetCo in Italy (as applicable) as of the Calculation Date
within such calendar month, provided that, for the purposes of calculating the
Disposition Adjustment Percentage at any time prior to the expiry of the 12
month period following the Initial Funding Date, “Measurement Month Average”
shall mean the “Pre-Closing Measurement Month Average”.

“Dispute” means a dispute arising out of or in connection with the relevant
Transaction Document (including a dispute regarding the existence, validity or
termination of such Transaction Document, any non-contractual obligations
arising out of or in connection with such Transaction Document or the
consequences of its nullity).

“Dutch Bank Account” means the bank account maintained by Dutch FleetCo with ABN
AMRO N.V. in The Netherlands with account number 440355842.

“Dutch Bank Account Priority of Payments” means the priority of payments set out
in clause 4.3.46 (Dutch Bank Account) of the Framework Agreement.

“Dutch Corporate Services Agreements” means the agreements to appoint the Dutch
FleetCo Corporate Services Providers.

“Dutch FleetCo” means Fincar Fleet B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands, having its registered office at
Rapenburgerstraat 177B, 1011 VM Amsterdam, The Netherlands and registered with
the Dutch Trade Register (Handelsregister) of the chamber of commerce (Kamer van
Koophandel) under the number 5522 7732.

“Dutch FleetCo Account Bank Operators” means the Dutch FleetCo Spanish Account
Bank Operator and the Dutch FleetCo German Account Bank Operator and each a
“Dutch FleetCo Account Bank Operator”.

“Dutch FleetCo Corporate Services Providers” means Intertrust (Netherlands) B.V.
and Vistra B.V., each appointed as the corporate services provider to Dutch
FleetCo under the respective Dutch Corporate Services Agreement.

“Dutch FleetCo Dutch Expenses” means the fees, costs, charges and expenses to
which Dutch FleetCo is liable to the Dutch FleetCo Corporate Services Providers
in The Netherlands and all fees, costs, charges and expenses to which Dutch
FleetCo is liable in relation to its premises, equipment rental, telephone line,
registration fees, tax returns and other corporate administration services, in
each case, in The Netherlands.

“Dutch FleetCo German Account Bank” means Deutsche Bank AG or its successor or
replacement appointed under the German Account Bank Agreement.

“Dutch FleetCo German Account Bank Operator” means Deutsche Bank AG, London
Branch.

“Dutch FleetCo German Bank Accounts” means:

 

(i) the Dutch FleetCo German Transaction Account;

 

(ii) the VAT Component and Charge Costs Component Trust Account; and

 

(iii) the Dutch FleetCo German Reserve Account.

“Dutch FleetCo German Post-Enforcement Priority of Payments” means the priority
of

 

 

16



--------------------------------------------------------------------------------

payments in part B (Dutch FleetCo German Post-Enforcement Priority of Payments)
of part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo German Pre-Enforcement Priority of Payments” means the priority
of payments in part B (Dutch FleetCo German Pre-Enforcement Priority of
Payments) of part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo German Reserve Account” means the EUR denominated reserve account
in Germany in the name of Dutch FleetCo and any sub-accounts thereof opened and
maintained with the Dutch FleetCo German Account Bank and with account number
100-9644667-01.

“Dutch FleetCo German Secured Property” means the assets from time to time
secured by the FleetCo German Security Documents, the Dutch Receivables Pledge,
the Dutch FleetCo German VAT Pledge, (to the extent of the Dutch FleetCo Level
German Advances Proportion) the Dutch FleetCo Share Pledge and the German
FleetCo Deed of Charge.

“Dutch FleetCo German Transaction Account” means the EUR denominated bank
account held and administered by Dutch FleetCo German Account Bank in the name
of Dutch FleetCo with the account number 100-9644667-00.

“Dutch FleetCo German VAT Pledge” means the Dutch law pledge between, among
others, German Opco and Dutch FleetCo, in respect of the VAT Amount and the
Third Party Purchase Price VAT Amount.

“Dutch FleetCo Level German Advances Proportion” means, on any date on which
such calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement; and

 

  (ii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement,

such ratio expressed as a percentage.

“Dutch FleetCo Level Spanish Advances Proportion” means, on any date on which
such calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Spanish Advances under the FleetCo Spanish
Facility Agreement;

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement; and

 

  (ii) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement,

 

 

17



--------------------------------------------------------------------------------

such ratio expressed as a percentage.

“Dutch FleetCo Management Documents” means:

 

(i) the management agreement entered into by Dutch FleetCo with Vistra B.V. and
dated 22 June 2012 and amended and restated on or about the date hereof in
respect of the provision of corporate administration services of Dutch FleetCo
by Vistra B.V.;

 

(ii) the management agreement entered into by Dutch FleetCo with Intertrust
(Netherlands) B.V. and dated 22 June 2012 and amended and restated on or about
the date hereof in respect of the provision of corporate administration services
of Dutch FleetCo by Intertrust (Netherlands) B.V.;

 

(iii) the letter of undertaking entered into, amongst others, by Vistra B.V.
dated 22 June 2012 and amended and restated on or about the date hereof; and

 

(iv) the letter of undertaking entered into, amongst others, by Intertrust
(Netherlands) B.V. dated 22 June 2012 and amended and restated on or about the
date hereof.

“Dutch FleetCo Premises Lease Agreement” means the lease agreement dated 22 June
2012 between Pinnacle Offices B.V. and Dutch FleetCo.

“Dutch FleetCo Share Pledge” means the pledge of shares by the shareholders of
Dutch FleetCo over all the shares of Dutch FleetCo dated on or around the date
hereof.

“Dutch FleetCo Spanish Account Bank” means Deutsche Bank S.A.E. or its successor
or replacement appointed under the Spanish Account Bank Agreement.

“Dutch FleetCo Spanish Account Bank Operator” means Deutsche Bank AG., London
branch or its successor or replacement appointed under the Spanish Account Bank
Agreement.

“Dutch FleetCo Spanish Bank Accounts” means:

 

(i) the Dutch FleetCo Spanish Transaction Account; and

 

(ii) the Dutch FleetCo Spanish Reserve Account (if any).

“Dutch FleetCo, Spanish Branch” means the Spanish branch of Dutch FleetCo with
company registration number M-518708, with company domicile at Avenida Manoteras
32, 28050 Madrid and tax identification number W0037096E.

“Dutch FleetCo Spanish Post-Enforcement Priority of Payments” means the priority
of payments in part A (Dutch FleetCo Spanish Post-Enforcement Priority of
Payments) of part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule
3 (Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo Spanish Pre-Enforcement Priority of Payments” means the priority
of payments in part A (Dutch FleetCo Spanish Pre-Enforcement Priority of
Payments) of part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Dutch FleetCo Spanish Reserve Account” means the reserve account in Spain in
the name of Dutch FleetCo, Spanish Branch and which may, from time to time be
opened and maintained with the Dutch FleetCo Spanish Account Bank.

“Dutch FleetCo Spanish Secured Property” means the assets from time to time
secured by the FleetCo Spanish Security Documents, the Spanish FleetCo Deed of
Charge and, to the extent of the Dutch FleetCo Level Spanish Advances
Proportion, the Dutch FleetCo Share Pledge.

 

 

18



--------------------------------------------------------------------------------

“Dutch FleetCo Spanish Transaction Account” means the bank account in Spain in
the name of Dutch FleetCo, Spanish Branch with the account number 0019 0030 68
4010240146 (IBAN: ES1800190030684010240146).

“Dutch Receivables Pledge” means the receivables pledge dated or on about the
date hereof and entered into by, among others, Dutch FleetCo and the FleetCo
Security Agent.

“Dutch Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo Dutch Security Documents;

 

(ii) the Dutch FleetCo Management Documents;

 

(iii) the Master German Fleet Purchase Agreement (to the extent expressed to be
governed by Dutch law);

 

(iv) the Master German Fleet Lease Agreement; and

 

(v) any other Transaction Document expressed to be governed by Dutch law and
approved by the FleetCo Security Agent and the Transaction Agent.

“Early Termination Payment” means, in the event that a FleetCo turns back any
Programme Vehicle to a Vehicle Manufacturer or Vehicle Dealer, as applicable,
under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement before the end of the relevant Programme Minimum Term (where
applicable), an amount equal to the excess, if any, of (a) the Termination Value
of such Programme Vehicle (as of the Turn-back Date) over (b) the sum of the
Vehicle Manufacturer Repurchase Price received (or receivable) with respect to
such Programme Vehicle and any Programme Vehicle Special Default Payments
payable by the Lessee in respect of such Programme Vehicle.

“Effective Date” has the meaning given to it in the English law termination deed
dated on or about the Signing Date in respect of the termination of the IFF.

“Eligible Assets” means, at any time and in relation to Dutch FleetCo in Spain,
Dutch FleetCo in Germany or Italian FleetCo in Italy (as applicable):

 

(a) the Eligible Vehicles; and

 

(b) the Eligible Receivables.

“Eligible Issuer Hedge Counterparty” means a Person satisfactory to the Parent
and the Transaction Agent and:

 

(i) if the outstanding Senior Notes are rated and continue to be rated by any
Rating Agency:

 

  (a) having (at the time of entry into of the relevant Issuer Hedging
Agreement) a long-term senior unsecured debt, deposit, claims paying or credit
(as the case may be) rating required by such Rating Agency; and

 

  (b) complying with hedge counterparty rating agency criteria commensurate with
a Senior Notes rating (from a Rating Agency rating the Senior Notes) of at least
“A” from Standard & Poor’s, Fitch or DBRS and/or at least “A2” from Moody’s; or

 

(ii) if the outstanding Senior Notes are not rated by a Rating Agency, complying
with hedge counterparty rating agency criteria commensurate with a Senior Notes
rating of at least “A” from Standard & Poor’s, Fitch or DBRS and/or at least
“A2” from Moody’s.

 

 

19



--------------------------------------------------------------------------------

“Eligible Issuer LC Provider” means a person:

 

(i) satisfactory to the Parent and the Transaction Agent;

 

(ii) having (at the time of the issuance of the Issuer Letter of Credit) a
long-term senior unsecured debt, deposit, claims paying or credit (as the case
may be) rating from at least two Rating Agencies of at least “A” from Standard &
Poor’s, Fitch or DBRS and/or at least “A1” from Moody’s and a short-term senior
unsecured debt, deposit, claims paying or credit (as the case may be) rating
from at least two Rating Agencies of at least “A-1” from Standard & Poor’s, at
least “F1” from Fitch, at least “P-1” from Moody’s or at least “R-1(mid)” from
DBRS; and

 

(iii) that is a commercial bank having total assets in excess of €500,000,000.

“Eligible Receivables” means, at any time and in relation to Dutch FleetCo in
Spain, Dutch FleetCo in Germany or Italian FleetCo in Italy (as applicable):

 

(i) its Vehicle Manufacturer Receivables of Dutch FleetCo in Spain, Dutch
FleetCo in Germany or Italian FleetCo in Italy (as applicable) (other than its
Excluded Vehicle Manufacturer Receivables) in respect of Investment Grade
Vehicle Manufacturers or BBB- Vehicle Manufacturers;

 

(ii) its (A) Vehicle Dealer Receivables in Germany or (B) its Vehicle
Manufacturer Receivables in Germany (other than its Excluded Vehicle
Manufacturer Receivables) in respect of Below BBB- Vehicle Manufacturers, in
each case, to the extent that Dutch FleetCo has the benefit of retention of
title provisions relating to the relevant Vehicles at the relevant time; or

 

(iii) its VAT Receivables in Spain,

provided that such receivables listed in paragraphs (i) and (ii) above:

 

(iv) are not more than 90 days overdue and are evidenced by invoices in
electronic or paper form;

 

(v) if owed by a legal entity or by an individual that is organised or resident
in a country other than a European Union member country or the country in which
such FleetCo or its Related Opco (as the case may be) is organised, the
Transaction Agent has been provided with legal opinions satisfactory to it
(acting reasonably) confirming that, subject to customary reservations and
assumptions, such receivables are enforceable against the entity or individual
that owes them;

 

(vi) are not owed by a sovereign debtor to the extent that the nature of such
debtor materially and adversely prejudices the ability to obtain an effective
legal assignment of such receivables;

 

(vii) are not owed by a debtor known by any FleetCo, any Opco or Finco to be
subject to bankruptcy or insolvency proceedings; and

 

(viii) can be freely and validly transferred (subject to any limitation or third
party consent provided in the underlying contracts) (or are the subject of a
security interest granted under the relevant Security Document in any
jurisdiction).

“Eligible Receivables Amount” means, in relation to Dutch FleetCo in Spain,
Dutch FleetCo in Germany or Italian FleetCo in Italy (as applicable), the
aggregate amount of its Eligible Receivables in Spain, Germany or Italy,
respectively.

 

 

20



--------------------------------------------------------------------------------

“Eligible Vehicle” means a Vehicle (which includes, for the avoidance of doubt,
a Service Vehicle) in Spain, Germany or Italy (as applicable):

 

(a) that is subject to a Vehicle Manufacturer Purchase Agreement or Vehicle
Dealer Purchase Agreement;

 

(b) that either: (i) benefits from the buy-back commitment of a Vehicle Dealer
or a Vehicle Manufacturer pursuant to a Vehicle Dealer Buy-Back Agreement or a
Vehicle Manufacturer Buy-Back Agreement, respectively, or (ii) if it does not
benefit, or no longer benefits, from such buy-back commitment, is classified or
reclassified as a Non-Programme Vehicle in accordance with the terms of the
relevant Master Lease Agreement;

 

(c) the certificate of title and/or registration (as applicable and if required)
for which is in the name of a FleetCo; and

 

(d) that is owned by (in respect of a Vehicle in Spain or Germany) Dutch FleetCo
or (in respect of a Vehicle in Italy) Italian FleetCo, free and clear of all
liens (other than a retention of title in favour of the corresponding Vehicle
Manufacturer or Vehicle Dealer (as applicable) and other than pursuant to the
relevant FleetCo Security Document);

provided that:

 

(i) such vehicle is no more than (A) thirty-six (36) months old in the case of
Vehicles other than Vans, Light Trucks or Service Vehicles or (B) sixty
(60) months old in the case of Vans, Service Vehicles and Light Trucks, in each
case, after the date of registration with the relevant authorities of such
Vehicle; and

 

(ii) Vehicles purchased by German Opco from Vehicle Manufacturers under Vehicle
Buy Back Agreements which oblige German Opco to resell the relevant Vehicles to
the relevant Vehicle Manufacturers shall not be Eligible Vehicles unless binding
tax rulings have been obtained by German Opco and Dutch FleetCo from the
relevant German Tax Authorities satisfactory to the Transaction Agent.

“encumbrance” means a Security Interest.

“Enforcement Action” means:

 

(a) in relation to any Liabilities of the Issuer and/or a FleetCo (as
applicable):

 

  (i) (in respect of the Issuer) the acceleration of any Liabilities of the
Issuer or the making of any declaration that any Liabilities of the Issuer are
prematurely due and payable (other than as a result of it becoming unlawful for
a Senior Noteholder to perform its obligations under, or of any voluntary or
mandatory prepayment arising under, the Issuer Transaction Documents) and (in
respect of a FleetCo) the acceleration of any Liabilities of such FleetCo or the
making of any declaration that any Liabilities of such FleetCo are prematurely
due and payable (other than as a result of it becoming unlawful for the Issuer
to perform its obligations under, or of any voluntary or mandatory prepayment
arising under, the relevant FleetCo Transaction Documents)

 

  (ii) the making of any declaration that any Liabilities are payable on demand;

 

  (iii) the making of a demand in relation to a Liability that is payable on
demand;

 

 

21



--------------------------------------------------------------------------------

  (iv) the making of any demand against any of the Parent, Finco or Avis Europe
in relation to the Parent Performance Guarantee, the Finco Payment Guarantee or
the Avis Europe Payment Guarantee, respectively;

 

  (v) save to the extent permitted in accordance with clause 7 (Country
Repayment Option) of the Framework Agreement, the exercise of any right to
require any of the Avis Obligors, FleetCos or the Issuer to acquire any
Liability (including exercising any put or call option against any such person
for the redemption or purchase of any Liability);

 

  (vi) the exercise of any right of set-off, account combination or payment
netting against any of the Avis Obligors, FleetCos or the Issuer in respect of
any Liabilities other than the exercise of any such right:

 

  A. as Close-Out Netting by an Issuer Hedge Counterparty;

 

  B. as Payment Netting by an Issuer Hedge Counterparty; or

 

  C. which is otherwise expressly permitted under the Issuer Transaction
Documents or FleetCo Transaction Documents to the extent that the exercise of
that right gives effect to a payment that is permitted under the Framework
Agreement; and

 

  (vii) the suing for, commencing or joining of any legal or arbitration
proceedings against any of the Avis Obligors, FleetCos or the Issuer (as
applicable) to recover any Liabilities;

 

(b) the premature termination or close-out of any hedging transaction under any
Issuer Hedging Agreement save as permitted under such Issuer Hedging Agreement;

 

(c) the taking of any steps to enforce or require the enforcement of any Issuer
Security by the Issuer Security Trustee (including the crystallisation of any
floating charge forming part of the Issuer Security) or FleetCo Security by the
FleetCo Security Agent (including the crystallisation of any floating charge
forming part of the FleetCo Security);

 

(d) the entering into of any composition, compromise, assignment or arrangement
with any of the Avis Obligors, FleetCos or the Issuer (as applicable) which owes
any Liabilities, or has given any Security, guarantee or indemnity or other
assurance against loss in respect of the Liabilities; or

 

(e) the petitioning, applying or voting for, or the taking of any steps
(including the appointment of any liquidator, receiver, administrator, examiner
or similar officer) in relation to, the winding up, dissolution, administration
or reorganisation of any of FleetCos or the Issuer (as applicable) which owes
any Liabilities, or has given any Security, guarantee, indemnity or other
assurance against loss in respect of any of the Liabilities, or any of such
person’s assets or any suspension of payments or moratorium of any indebtedness
of such person, or any analogous procedure or step in any jurisdiction,

except that the following shall not constitute Enforcement Action:

 

  (i) the taking of any action falling within paragraph (a)(vii) or (e) above
which is necessary (but only to the extent necessary) to preserve the validity,
existence or priority of claims in respect of Liabilities, including the
registration of such claims before any court or governmental authority and the
bringing, supporting or joining of proceedings to prevent any loss of the right
to bring, support or join proceedings by reason of applicable limitation
periods;

 

 

22



--------------------------------------------------------------------------------

  (ii) an Issuer Secured Creditor or a FleetCo Secured Creditor bringing legal
proceedings against any person solely for the purpose of:

 

  A. obtaining injunctive relief (or any analogous remedy outside England and
Wales) to restrain any actual or putative breach of any Transaction Document to
which it is party;

 

  B. obtaining specific performance (other than specific performance of an
obligation to make a payment) with no claim for damages; or

 

  C. requesting judicial interpretation of any provision of any Transaction
Document to which it is party with no claim for damages; or

 

  (iii) the taking of the action in paragraph (a)(iii) or paragraph (a)(iv)
prior to the delivery of an Enforcement Notice.

“Enforcement Notice” means:

 

(a) in respect of an Issuer Event of Default, the Issuer Enforcement Notice; and

 

(b) in respect of a FleetCo Event of Default, the FleetCo Enforcement Notice.

“English Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the Framework Agreement;

 

(ii) this Agreement;

 

(iii) the Funds Flow Agreement;

 

(iv) the Tax Deed of Covenant;

 

(v) the Issuer Note Issuance Facility Agreement;

 

(vi) the Issuer Subordinated Facility Agreement;

 

(vii) the Issuer Cash Management Agreement;

 

(viii) the Issuer Account Bank Agreement;;

 

(ix) the Issuer Hedging Agreements;

 

(x) the FleetCo Spanish Facility Agreement;

 

(xi) the FleetCo German Facility Agreement;

 

(xii) the Central Servicing Agreement;

 

(xiii) the FleetCo Back-up Cash Management Agreement;

 

(xiv) the Avis Europe Payment Guarantee;

 

(xv) the Finco Payment Guarantee;

 

(xvi) the Parent Performance Guarantee;

 

(xvii) the Issuer Security Documents;

 

(xviii) each FleetCo Deed of Charge;

 

 

23



--------------------------------------------------------------------------------

(xix) the Liquidation Agency Agreement;

 

(xx) the Issuer Security Power of Attorney;

 

(xxi) Issuer Spain TRO Declaration of Trust;

 

(xxii) the Fee Letters;

 

(xxiii) the Lessor Power of Attorney;

 

(xxiv) each FleetCo Security Power of Attorney;

 

(xxv) the Issuer Security Power of Attorney; and

 

(xxvi) any other Transaction Documents expressed to be governed by English law
and approved by the Transaction Agent.

“Estimated Lease Expiration Date” has the meaning given to it in paragraph 5,
part 2, annex 1 to schedule 1 of the Master German Fleet Purchase Agreement.

“Estimated Lease Term” means, in relation to any relevant Vehicle leased under
the Master German Fleet Lease Agreement, the period from (and including) the
relevant Lease Commencement Date to (and including) the Estimated Lease
Expiration Date.

“Estimated Sales Price” means, in respect of a Non-Programme Vehicle in Germany,
the expected Net Book Value of such a Vehicle as calculated on the Estimated
Lease Expiration Date or, in the event that the Lease Expiration Date of such
Vehicle falls prior to the Estimated Lease Expiration Date, the Net Book Value
of such Vehicle on the Lease Expiration Date.

“EU Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of 29 May
2000.

“EURIBOR” means, in relation to any Senior Advance:

 

(a) the applicable Screen Rate; or

 

(b) (if no Screen Rate is available for the Senior Advance Interest Period of
that Senior Advance Loan) the Reference Bank Rate,

as of 10:00 a.m. (Paris time) on the Interest Determination Date if any such
applicable Screen Rate or Reference Bank Rate is below zero, EURIBOR will be
deemed to be zero.

“Euro”, “euro”, “€” and “EUR” each means the lawful currency of the member
states of the European Union that adopt the single currency in accordance with
the Treaty of Lisbon amending the Treaty on European Union and the Treaty
establishing the European Community (signed at Lisbon on 13 December 2007.

“Euro Equivalent” means, in relation to an amount denominated or expressed in
any currency other than Euro, the equivalent thereof in Euro calculated at the
Transaction Agent’s spot rate of exchange as at the relevant date of
determination.

“Event of Default” means, in relation to any Relevant Person, the occurrence of
any of the following events:

 

(a) the Relevant Person fails to make any payment payable by it under any
Transaction Document when due in the currency and in the manner specified in the
relevant Transaction Document except:

 

  (i) technical failure:

 

  (a)

in the case of Dutch FleetCo, Spanish Branch, Spanish Opco, Italian Opco

 

 

24



--------------------------------------------------------------------------------

  and Italian FleetCo, where such failure is due to technical reasons and such
default is remedied by Spanish Opco, Italian Opco or Italian FleetCo (as
applicable) or (in respect of Spanish Opco) the Spain Repayment Option or (in
respect of Italian Opco or Italian FleetCo) the Italy Repayment Option is, in
each case, exercised within 5 Business Days of the occurrence of such failure;
and

 

  (b) in the case of the Central Servicer, German Opco, Dutch FleetCo or the
Issuer, where such failure is due to technical reasons and such default is not
remedied by the Central Servicer, German Opco, Dutch FleetCo or the Issuer (as
applicable) within 5 Business Days of the occurrence of such failure;

 

  (ii) voluntary non-payment: in the case of Italian Opco, Spanish Opco and
Italian FleetCo, where such failure has occurred while a Voluntary Insolvency
Event is continuing in respect of such Opco or Italian FleetCo and such default
is remedied within 2 Business Days or (in respect of Spanish Opco) the Spain
Repayment Option or (in respect of Italian Opco or Italian FleetCo) the Italy
Repayment Option is, in each case, exercised within 2 Business Days of such
failure;

 

  (iii) involuntary non-payment: in the case of Italian Opco, Spanish Opco and
Italian FleetCo, where such failure has occurred while an Involuntary Insolvency
Event is continuing in respect of such Opco or Italian FleetCo and such default
is remedied within 10 Business Days or (in respect of Spanish Opco) the Spain
Repayment Option or (in respect of Italian Opco or Italian FleetCo) the Italy
Repayment Option is, in each case, exercised within 10 Business Days of such
failure;

 

  (iv) other non-payment:

 

  (a) in the case of the Central Servicer and German Opco, where such default is
remedied within 5 Business Days;

 

  (b) interest payments:

 

  A. in the case of Dutch FleetCo, where such failure relates to payment of
interest payable by it under a FleetCo Advance under the FleetCo Spanish
Facility Agreement and such default is remedied within 5 Business Days, provided
that such non-payment results directly from a non-payment under this paragraph
(iv) by Spanish Opco or the Central Servicer to Dutch FleetCo;

 

  B. in the case of Italian FleetCo, where such failure relates to payment of
interest payable by it under a FleetCo Advance under the FleetCo Italian
Facility Agreement and such default is remedied or the Italy Repayment Option is
exercised, in each case, within 5 Business Days, provided that such non-payment
results directly from a non-payment under this paragraph (iv) by Italian Opco to
Italian FleetCo; or

 

  C. in the case of the Issuer where such failure relates to payment of interest
payable under a Senior Advance and such default is remedied within 5 Business
Days, provided that such non-payment results directly from a non-payment under
this paragraph (iv) by Italian FleetCo or Dutch FleetCo (as applicable) to the
Issuer; or

 

 

25



--------------------------------------------------------------------------------

  (c) principal payments:

 

  A. in the case of Dutch FleetCo, where such failure relates to payment (on any
day other than the Final Maturity Date) of principal payable by it under a
FleetCo Advance under the FleetCo Spanish Facility Agreement and, for the
avoidance of doubt, a failure to pay such principal on the Final Maturity Date
shall be an “Event of Default”;

 

  B. in the case of Italian FleetCo, where such failure relates to payment (on
any day other than the Final Maturity Date) of principal payable by it under a
FleetCo Advance under the FleetCo Italian Facility Agreement and, for the
avoidance of doubt, a failure to pay such principal on the Final Maturity Date
shall be an “Event of Default”; or

 

  C. in the case of the Issuer, where such failure relates to payment (on any
day other than the Final Maturity Date) of principal payable under a Senior
Advance and, for the avoidance of doubt, a failure to pay such principal on the
Final Maturity Date shall be an “Event of Default”;

 

(b) any representation or warranty made by the Relevant Person pursuant to any
Transaction Document or in any notice or other document, certificate or
statement delivered by it pursuant hereto or in connection herewith is or proves
to have been incorrect or misleading in any material respect when made and:

 

  (i) in the case of Spanish Opco, Italian Opco and Italian FleetCo, such breach
is not remedied within 20 Business Days or (in respect of Spanish Opco) the
Spain Repayment Option or (in respect of Italian Opco or Italian FleetCo) the
Italy Repayment Option is, in each case, not exercised within 20 Business Days;
and

 

  (ii) in the case of the Issuer, Dutch FleetCo, Central Servicer and German
Opco, such breach is not remedied within 20 Business Days, provided that such
breach of representation or warranty is capable of being remedied;

 

(c) the Relevant Person fails duly to perform or comply with any of its material
obligations under any of the Transaction Documents to which it is a party (other
than those referred to in paragraphs (a) and (b) above and paragraph (h) and
paragraph (i) below) and:

 

  (i) in the case of Spanish Opco, Italian Opco and Italian FleetCo, such
failure to perform or comply is not remedied within 20 Business Days or (in
respect of Spanish Opco) the Spain Repayment Option or (in respect of Italian
Opco or Italian FleetCo) the Italy Repayment Option is, in each case, not
exercised within 20 Business Days; and

 

  (ii) in the case of the Issuer, Dutch FleetCo, the Central Servicer and German
Opco, such failure to perform or comply is not remedied within 20 Business Days,
provided that such failure is capable of being remedied;

 

(d) an Insolvency Event occurs in respect of the Relevant Person and, in the
case of Italian Opco, Spanish Opco and Italian FleetCo, such Insolvency Event is
continuing and (in respect of Spanish Opco) the Spain Repayment Option and (in
respect of Italian Opco or Italian FleetCo) the Italy Repayment Option (as
applicable) has, in each case, not been exercised within 10 Business Days from
the occurrence thereof;

 

(e)

at any time: (1) it is or becomes unlawful or contrary to law or regulation in
any applicable

 

 

26



--------------------------------------------------------------------------------

  jurisdiction for the Relevant Person to perform or comply with any or all of
its obligations under the Relevant Transaction Documents, (2) any of the
obligations of the Relevant Person under the Relevant Transaction Documents are
not or cease to be legal, valid and binding or (3) any of the terms of the
Relevant Transaction Documents or any part thereof are not or cease to be in
full force and effect or enforceable in accordance with its terms or any party
to such Transaction Documents shall so assert in writing;

 

(f) the Security purported to be granted to the Issuer Security Trustee or
FleetCo Security Agent under the Security Documents is not binding on or
enforceable against the Issuer or the relevant FleetCo or effective to create
the Security with the priority intended to be created by it except if:

 

  (i) in the case of Security purported to be granted by Dutch FleetCo and where
the relevant Security Document is expressed to be governed by Spanish law, such
Default is remedied or the Spain Repayment Option is exercised, in each case,
within 10 Business Days from the date of occurrence of such Default; and

 

  (ii) in the case of Security purported to be granted by Italian FleetCo and
where the relevant Security Document is expressed to be governed by Italian law,
such Default is remedied or the Italy Repayment Option is exercised, in each
case, within 10 Business Days from the date of occurrence of such Default;

 

(g) any event or circumstance occurs which would have a Material Adverse Effect
on:

 

  (i) Dutch FleetCo;

 

  (ii) Italian FleetCo, except if such event or circumstance is remedied within
10 Business Days of its occurrence or the Italy Repayment Option is exercised
within 10 Business Days of its occurrence; and

 

  (iii) the Issuer;

 

(h) breach of the Issuer Borrowing Base Test and the Country Asset Value Test:

 

  (i) a breach of the Country Asset Value Test in respect of Spain and such
breach continues for a period of at least 5 Business Days or the Spain Repayment
Option is not exercised within 5 Business Days of such breach;

 

  (ii) in the case of Dutch FleetCo, a breach of the Country Asset Value Test in
respect of Germany and such breach continues for a period of at least 5 Business
Days;

 

  (iii) in the case of Italian FleetCo, a breach of the Country Asset Value Test
in respect of Italy and such breach continues for a period of at least 5
Business Days or the Italy Repayment Option is not exercised within 5 Business
Days of such breach; and

 

  (iv) in the case of the Issuer, a breach of the Issuer Borrowing Base Test and
such breach continues for a period of at least 5 Business Days; and

 

(i) the amount of the Issuer Reserves is less than the Issuer Reserve Required
Amount and such shortfall continues for a period of at least 3 Business Days.

“Excess Concentration Amount” means, on any date, and in respect of all limits
included in the definition of “Concentration Limit” (without double counting),
the aggregate of all the Relevant Excess Concentration Amounts on such date.

“Excess Damage Charges” means, in relation to a Programme Vehicle, the amount
charged or

 

 

27



--------------------------------------------------------------------------------

deducted from the Vehicle Manufacturer Repurchase Price by the relevant Vehicle
Manufacturer or Vehicle Dealer, where applicable, in accordance with the
relevant Vehicle Manufacturer Buy-Back Agreement or the Vehicle Dealer Buy-Back
Agreement (as applicable) due to (a) damage over a prescribed limit, (b) if
applicable, damage not subject to a prescribed limit (c) missing equipment, and
(d) any other penalty that may be imposed by the relevant Vehicle Manufacturer
or Vehicle Dealer pursuant to the relevant Vehicle Manufacturer Buy-Back
Agreement and/or Vehicle Dealer Buy-Back Agreement in each case at the time that
such Vehicle is turned back to such Vehicle Manufacturer or Vehicle Dealer, as
applicable, or such person’s agent for repurchase or auction pursuant to the
relevant Vehicle Manufacturer Buy-Back Agreement and/or Vehicle Dealer Buy-Back
Agreement.

“Excess Mileage Charges” means, in relation to a Programme Vehicle, an amount
which may be charged by the relevant Vehicle Manufacturer or Vehicle Dealer or
deducted from the Vehicle Manufacturer Repurchase Price in accordance with the
relevant Vehicle Manufacturer Buy-Back Agreement or the Vehicle Dealer Buy-Back
Agreement (as applicable) by reason of the recorded mileage of such Vehicle
exceeding a prescribed limit at the time that such Vehicle is turned back to the
Vehicle Manufacturer or Vehicle Dealer.

“Excess Payment” has the meaning given to it in clause 16 (Fees, Traffic
Penalties and Fines) of the relevant Master Lease Agreement.

“Excess Swap Collateral” means an amount equal to the value of the collateral
(or the applicable part of any collateral) provided by any Issuer Hedge
Counterparty to the Issuer in respect of the relevant Issuer Hedge
Counterparty’s obligations to transfer collateral to the Issuer under the
relevant Issuer Hedging Agreement, which is in excess of that Issuer Hedge
Counterparty’s liability to the Issuer under the relevant Issuer Hedging
Agreement as at the date of termination of the transaction under the relevant
Issuer Hedging Agreement, or which the relevant Issuer Hedging Counterparty is
otherwise entitled to have returned to it under the terms of the relevant Issuer
Hedging Agreement.

“Excluded Payments” means, in relation to a Programme Vehicle or a Non-Programme
Vehicle, any amounts paid into the relevant FleetCo Bank Account:

 

(a) which constitutes any rebates (if any) and any bonus (if any) for the
purchase of such Vehicle, provided that neither such rebates nor bonus
constitute the Capitalised Cost of any Vehicle;

 

(b) in reimbursement for repair work performed on such Vehicle by the Lessee (at
its own cost), where such work is covered by warranty;

 

(c) in relation to insurance proceeds paid in respect of a Vehicle which has
been purchased by Opco from FleetCo (including, without limitation, a Casualty);

 

(d) in respect of a Vehicle which is owned by Opco;

 

(e) in error to FleetCo to which FleetCo is not contractually entitled;

 

(f) in reimbursement of the Tax on Motor Vehicle (as defined in the Spanish
Servicing Agreement) to the Spanish Opco; and

 

(g) in relation to (x) any VAT Amount, (y) any Third Party Purchase Price VAT
Amount and (z) the positive difference between amount of Vehicle Manufacturer
Repurchase Price (excluding VAT) and the Net Book Value with respect to the
Vehicles for which the Vehicle Manufacturer Repurchase Price is paid pursuant to
clause 5.3 and/or clause 5.5 of the Master German Fleet Purchase Agreement.

 

 

28



--------------------------------------------------------------------------------

“Excluded Vehicle Manufacturer Receivables” means, at any time and in relation
to Dutch FleetCo in Spain, Dutch FleetCo in Germany or Italian FleetCo in Italy,
any Vehicle Manufacturer Receivables in respect of which a Vehicle Manufacturer
Event of Default has occurred.

“Execution or Distress Event” means any execution, expropriation, attachment,
sequestration or distress is levied against or affects, or an encumbrancer takes
possession of, the whole or any part of the property, undertaking or assets of
any person the aggregate value of which property, undertaking or assets of all
such person and the same is not discharged within 10 Business Days of such
execution, expropriation, attachment, sequestration, levy or taking of
possession.

“Existing Senior Noteholder” has the meaning given to it in clause 21.4
(Transfers by Senior Noteholders; Accession of further Senior Noteholders) of
the Issuer Note Issuance Facility Agreement.

“Expected Maturity Date” means nine months after the Scheduled Amortisation
Commencement Date.

“Extraordinary Depreciation Amount” means, with respect to all Vehicles in a
given Vehicle Fleet

 

(i) which have been damaged (other than as a result of ordinary wear and tear),
any additional extraordinary depreciation related to such damage;

 

(ii) which have been stolen or which have not been returned by the relevant
customers, any provision or any additional extraordinary depreciation related to
such Vehicles; and

 

(iii) in respect of any Vehicle, any provision or any additional extraordinary
depreciation reflecting the expected loss or decrease in the Net Book Value of
such Vehicles.

“Facility” means, as the context requires, each of the Issuer Note Issuance
Facility Agreement, the Issuer Subordinated Facility Agreement, the FleetCo
German Facility Agreement, the FleetCo Italian Facility Agreement and/or the
FleetCo Spanish Facility Agreement.

“FATCA” means:

 

(a) sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

(c) any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

“FATCA Application Date” means:

 

(a) in relation to a “withholdable payment” described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), 1 January 2014;

 

(b) in relation to a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2017;
or

 

(c) in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraph (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the Signing Date.

 

 

29



--------------------------------------------------------------------------------

“FATCA Deduction” means a deduction or withholding from a payment under a
Transaction Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“FATCA FFI” means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Issuer Secured Creditor or FleetCo Secured
Creditor is not a FATCA Exempt Party, could be required to make a FATCA
Deduction.

“Fee Letters” means the Transaction Agent Fee Letter, the Senior Noteholder Fee
Letters and any other document designated by the Transaction Agent as a “Fee
Letter”.

“Final Maturity Date” means two years after the Expected Maturity Date.

“Financial Indebtedness” means (without double counting) any indebtedness in
relation to or arising under or in connection with:

 

(a) any money borrowed (including any overdraft);

 

(b) any amount raised pursuant to any note purchase facility or the issue of
debenture, bond, note or loan stock or any similar instrument;

 

(c) any amount raised by acceptance under any acceptance credit facility or any
dematerialised equivalent;

 

(d) any receivable sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

(e) the purchase price of any asset or service to the extent payable by the
Issuer or a FleetCo, (as applicable) after the time of sale or delivery to such
person, where the deferred payment is arranged as a method of raising finance
(other than, in respect of a FleetCo or the Issuer, any deferred payment or
grace period granted by a Vehicle Manufacturer or Vehicle Dealer in relation to
the acquisition of the Vehicles);

 

(f) the sale price of any asset or service to the extent paid to the Issuer, a
FleetCo, (as applicable) before the time of sale or delivery by the Issuer, a
FleetCo, (as applicable) liable to effect that sale or delivery, where the
advance payment is primarily arranged as a method of raising finance;

 

(g) any lease, hire purchase agreement, credit sale or conditional sale
agreement in each case which would be treated as financial liabilities in
accordance with Applicable Accounting Principles;

 

(h) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any currency, rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account);

 

(i) shares which are expressed to be redeemable;

 

(j) any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

(k) any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

 

30



--------------------------------------------------------------------------------

(l) the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (k) above.

“Financial Institution” means a bank or credit institution whose activities
include purchasing debt securities or other financial assets and lending monies,
and includes each Initial Financial Institution Senior Noteholder (excluding,
for the avoidance of doubt, any Conduits).

“Finco” means Avis Finance Company Limited.

“Finco Compliance Certificate” means the compliance certificate substantially in
the form set out in part 3 (Form of Finco Compliance Certificate) of schedule 7
to the Framework Agreement signed by Finco and delivered by Finco.

“Finco Guarantor Event of Default” means any of the following:

 

(a) the occurrence of an Opco Change of Control, provided that if (1) any
cessation described in the Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable), Spanish Opco or Italian Opco and (2) the Spain Repayment Option
(in respect of Spanish Opco) or the Italy Repayment Option (in respect of
Italian Opco) is exercised within 30 days of such cessation, there shall not be
any Finco Guarantor Event of Default;

 

(b) the occurrence of an Avis Europe Change of Control, provided that, for the
avoidance of doubt, if all outstanding Senior Advances as of the date of such
occurrence (and all accrued but unpaid interest thereon) and all other amounts
due to the Senior Noteholders and the other Issuer Secured Creditors (save for
the Subordinated Lender) are repaid in full by the Issuer on or before such
date, there shall not be a “Finco Guarantor Event of Default” under this
paragraph (b);

 

(c) the occurrence of a Parent Change of Control;

 

(d) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement, that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(e) any Event of Default under paragraph (d) of the definition of “Event of
Default” occurs where the Relevant Person is Finco, its successor or
replacement; and

 

(f) failure by Finco or its successor or replacement to comply with any of its
payment obligations under the Finco Payment Guarantee.

“Finco Payment Guarantee” means the irrevocable guarantee and indemnity from
Finco in favour of the FleetCo Security Agent (for and on behalf of itself and
the other FleetCo Secured Creditors) in respect of: (i) the payment obligations
of each Opco under the Transaction Documents to which such Opco is a party and
(ii) the payment obligations of each FleetCo under the Transaction Documents to
which such FleetCo is a party.

“Fitch” means Fitch Rating Ltd. or any successor to its European rating
business.

“FleetCo” means each of Dutch FleetCo and Italian FleetCo, as applicable and
“FleetCos” means both Dutch FleetCo and Italian FleetCo.

“FleetCo Account Bank” means, as applicable, the Italian FleetCo Account Bank,
the Dutch FleetCo German Account Bank or the Dutch FleetCo Spanish Account Bank.

“FleetCo Account Bank Agreement” means, as applicable, the Spanish Account Bank
Agreement, the Dutch Account Bank Agreement, the German Account Bank Agreement
or the Italian Account Bank Agreement.

 

 

31



--------------------------------------------------------------------------------

“FleetCo Account Bank Termination Event” means an Italian FleetCo Account Bank
Termination Event, a Dutch FleetCo German Account Bank Termination Event, a
Dutch FleetCo Spanish Account Bank Termination Event, or any of them.

“FleetCo Advance” means a FleetCo German Advance, a FleetCo Italian Advance and
a FleetCo Spanish Advance (or any of them).

“FleetCo Advance Drawdown Date” means the Original FleetCo Advance Drawdown Date
or the Deemed FleetCo Advance Drawdown Date (as the case may be).

“FleetCo Advance Drawdown Notice” means a drawdown notice delivered by or on
behalf of the relevant FleetCo to the Issuer, pursuant to which the relevant
FleetCo irrevocably requests one or more funding of FleetCo Advances under the
relevant FleetCo Facility Agreement and substantially in the form set out in the
Framework Agreement.

“FleetCo Advance Interest Amount” has the meaning given to it in clause 4.1
(Payment of Interest) of the FleetCo German Facility Agreement, the FleetCo
Italian Facility Agreement and the FleetCo Spanish Facility Agreement (as
applicable).

“FleetCo Advance Interest Period” means, in respect of a FleetCo Advance:

 

(i) the first (and, if applicable, only) period commencing from (and including)
the FleetCo Advance Drawdown Date of such FleetCo Advance up to the earlier of
(a) the relevant FleetCo Advance Repayment Date or (b) the date falling on (but
excluding) the next Settlement Date; and

 

(ii) any subsequent period commencing from (and including) such Settlement Date
in paragraph (i)(b) above to (but excluding) the relevant FleetCo Advance
Repayment Date.

“FleetCo Advance Repayment Date” means, in respect of a FleetCo Advance, the
date of repayment of such advance.

“FleetCo Advances Proportion” means the FleetCo German Advances Proportion, the
FleetCo Italian Advances Proportion and the FleetCo Spanish Advances Proportion,
the Dutch FleetCo Level German Advances Proportion and the Dutch FleetCo Level
Spanish Advances Proportion, as applicable.

“FleetCo Available Funds” means, an amount calculated on each FleetCo
Determination Date in respect of each Country, the aggregate of, in each case
without double counting:

 

(a) the rental income received from the relevant Opco under the Master Lease
Agreement(s) to which it is a party;

 

(b)

 

  (i) (in respect of the Vehicle Fleet in Spain and Italy) sale proceeds
received from Vehicle Manufacturers and/or Vehicle Dealers (in the case of
Programme Vehicles) as well as Vehicle Dealers and other third parties (in the
case of Non-Programme Vehicles) in relation to the vehicles which Dutch FleetCo,
Spanish Branch or Italian FleetCo (as applicable) sells; and

 

  (ii)

(in respect of the Vehicle Fleet in Germany) sale proceeds received from Vehicle
Manufacturers and/or Vehicle Dealers (in the case of Programme Vehicles) as well
as Vehicle Dealers and other third parties (in the case of Non-Programme
Vehicles) in relation to the vehicles which German Opco sells, excluding:
(x) the VAT Amount, (y) the Third Party Purchase Price VAT Amount and (z) the
positive

 

 

32



--------------------------------------------------------------------------------

  difference between amount of Vehicle Manufacturer Repurchase Price (excluding
VAT) and the Net Book Value with respect to the Vehicles for which the Vehicle
Manufacturer Repurchase Price is paid pursuant to clause 6.3 and/or clause 6.5
of the Master German Fleet Purchase Agreement;

 

(c) in relation to:

 

  (i) Dutch FleetCo, Spanish Branch receipts of VAT Receivables; and

 

  (ii) Italian FleetCo, any amount of VAT received by it (or to which it is
entitled under the Italian VAT Sharing Agreement) which is not used by Italian
FleetCo to (A) repay a VAT Loan Advance pursuant to clause 8.1.2(i) of the VAT
Loan Agreement or (B) pay Italian Opco pursuant to clause 6(b) of the Italian
VAT Sharing Agreement; and

 

(d) other cash standing to the credit of (in respect of Germany) the FleetCo
German Transaction Account, (in respect of Spain) the FleetCo Spanish
Transaction Account and (in respect of Italy) the FleetCo Italian Transaction
Account and the Italian Dedicated Financing Account, in each case, from time to
time, excluding:

 

  (i) the proceeds of any FleetCo Advance made to the relevant FleetCo under the
relevant FleetCo Facility Agreement;

 

  (ii) an amount equal to the Excluded Payments in any such bank account); and

 

  (iii) excluding the amounts in the provisioned items ledger of the relevant
FleetCo in each Country,

provided that:

 

A. prior to the occurrence of a Rapid Amortisation Event, funds standing to the
credit of the relevant FleetCo Reserve Account would not form part of the
FleetCo Available Funds; and

 

B. the proceeds set out in (b)(i) above and the moneys standing to the credit of
the Italian Dedicated Financing Account shall be used exclusively by Italian
FleetCo (i) in or towards payment of interest and/or repayment of principal due
in respect of the FleetCo Italian Facility Agreement in accordance with items
(h) and (i) of the Italian FleetCo Pre-Enforcement Priority of Payments and
items (g) and (h) of the Italian FleetCo Post-Enforcement Priority of Payments,
and (ii) in respect of payments to be made or provided for under item (e) of the
Italian FleetCo Pre-Enforcement Priority of Payments and item (d) of the Italian
FleetCo Post-Enforcement Priority of Payments in accordance with clause 6.1.5 of
the FleetCo Italian Facility Agreement.

“FleetCo Back-up Cash Management Agreement” means the back-up cash management
agreement between, among others, the FleetCos and each FleetCo Back-up Cash
Manager.

“FleetCo Back-up Cash Management Services” has the meaning given to it in clause
2.4.1 of the FleetCo Back-up Cash Management Agreement.

“FleetCo Back-up Cash Manager” means the FleetCo Spanish Back-up Cash Manager,
the FleetCo German Back-up Cash Manager and the FleetCo Italian Back-up Cash
Manager (as applicable).

“FleetCo Back-up Cash Manager Commencement Notice” means a commencement notice
under the FleetCo Back-up Cash Management Agreement upon whose service the
signing authority of the relevant FleetCo Back-up Cash Manager over the Dutch
FleetCo Spanish Bank Accounts, the Italian Bank Accounts and the Dutch FleetCo
German Bank Accounts

 

 

33



--------------------------------------------------------------------------------

(as applicable) shall become operative and upon receipt of which by the relevant
FleetCo Back-up Cash Manager, such FleetCo Back-up Cash Manager shall become
responsible for the services described in clause 2.4 (Scope of Services) of the
FleetCo Back-up Cash Management Agreement.

“FleetCo Back-up Cash Manager Termination Event” means any of the termination
events set out under clause 7.2 (Termination) of the FleetCo Back-up Cash
Management Agreement.

“FleetCo Bank Accounts” means the Dutch FleetCo Spanish Bank Accounts, the
Italian Bank Accounts, the Dutch FleetCo German Bank Accounts and the Dutch Bank
Account.

“FleetCo Cash Management and Lease Report” means the cash management report and
lease report in respect of each Country provided by the relevant Servicer to the
Transaction Agent on each Reporting Date, substantially in the form set out in
part 2 (Form of FleetCo Cash Management and Lease Report) of schedule 8 (Forms
of Cash Management Reports) to the Framework Agreement and, if amended, in form
and substance satisfactory to the Transaction Agent.

“FleetCo Compliance Certificate” means, in respect of a FleetCo, the compliance
certificate substantially in the form set out in part 2 (Form of FleetCo
Compliance Certificate) of schedule 7 (Forms of Compliance Certificates) to the
Framework Agreement.

“FleetCo Deed of Charge” means:

 

(i) the Spanish FleetCo Deed of Charge;

 

(ii) the German FleetCo Deed of Charge; or

 

(iii) the Italian FleetCo Deed of Charge (as applicable).

“FleetCo Determination Date” means the date falling 5 Business Days before a
Settlement Date.

“FleetCo Dutch Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Dutch FleetCo Share Pledge;

 

(ii) the Dutch Receivables Pledge; and

 

(iii) the Dutch FleetCo German VAT Pledge.

“FleetCo Enforcement Notice” means a notice delivered by the FleetCo Security
Agent to the relevant FleetCo notifying the relevant FleetCo that it will
enforce the security created under the FleetCo Security Documents and/or take
any other kind of Enforcement Action.

“FleetCo Event of Default” means any event of default as set out in part 2
(FleetCo Events of Default) of schedule 4 (Events of Default) to the Framework
Agreement.

“FleetCo Excess Cash Amount” means, in relation to a FleetCo in a Country, the
amount equal to:

 

(i) the amount standing to the credit of any account of any FleetCo, excluding:

 

  (a) in respect of Italian FleetCo, the amount of all the VAT Loan Advances
made to Italian FleetCo; and

 

 

34



--------------------------------------------------------------------------------

  (b) in respect of Dutch FleetCo, the amounts received by Dutch FleetCo from
the Vehicle Manufacturers and Vehicle Dealers representing:

 

  (x) the positive difference between amount of Vehicle Manufacturer Repurchase
Price (excluding VAT) and the Net Book Value with respect to the Vehicles for
which the Vehicle Manufacturer Repurchase Price is paid pursuant to clause 6.3
and/or clause 6.5 of the Master German Fleet Purchase Agreement;

 

  (y) the VAT Amount; and

 

  (z) the Third Party Purchase Price VAT Amount; and

 

  (c) the amounts standing to the credit of the VAT Component and Charge Costs
Component Trust Account;

less

 

(ii) the amount standing to the credit of:

 

  (a) such FleetCo Reserve Account (if any) in such Country; and

 

  (b) (in respect of Dutch FleetCo in Germany), its provisioned items ledger and
its Excluded Payments Ledger ;

 

  (c) (in respect of Dutch FleetCo in Spain), its provisioned items ledger and
its Excluded Payments Ledger; and

 

  (d) (in respect of Italian FleetCo in Italy), its provisioned items ledger and
its Excluded Payments Ledger.

“FleetCo Expected Maturity Date” means the Expected Maturity Date.

“FleetCo Facility Agreements” means each of the FleetCo German Facility
Agreement, the FleetCo Italian Facility Agreement and the FleetCo Spanish
Facility Agreement.

“FleetCo German Advance” means each advance made by the Issuer to Dutch FleetCo
under the FleetCo German Facility Agreement.

“FleetCo German Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo German Advances under the FleetCo German
Facility Agreement;

 

to

 

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement; and

 

  (iii) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement,

such ratio expressed as a percentage.

“FleetCo German Back-up Cash Manager” means Deutsche Bank AG, London branch and
any successor or replacement thereof appointed under the FleetCo Back-up Cash
Management Agreement.

 

 

35



--------------------------------------------------------------------------------

“FleetCo German Facility Agreement” means a facility agreement between Dutch
FleetCo and the Issuer, the proceeds of which Dutch FleetCo will use to, among
other things, purchase vehicles to comprise its German fleet from German Opco.

“FleetCo German Secured Liabilities” means, in respect of Dutch FleetCo, all
present and future moneys, debts and liabilities due, owing or incurred by Dutch
FleetCo to the German FleetCo Secured Creditors in any manner whatsoever,
including on any current or other account or otherwise, including under or in
connection with any:

 

(i) German Transaction Document to which Dutch FleetCo is a party;

 

(ii) English Transaction Document to which Dutch FleetCo is a party, excluding
any English Transaction Document which is entered into by Dutch FleetCo, Spanish
Branch; and

 

(iii) Dutch Transaction Document to which Dutch FleetCo is a party,

(in each case, whether alone or jointly, or jointly and severally, with any
other person, whether actually or contingently and whether as principal, surety
or otherwise).

“FleetCo German Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the German Account Pledge Agreement;

 

(ii) the German Receivables Assignment Agreement; and

 

(iii) the German Security Transfer Agreement.

“FleetCo Holdings” means CarFin Finance Holdings Limited, a private limited
company incorporated in Ireland with registered number 463657 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland.

“FleetCo Holdings Corporate Services Provider” means Structured Finance
Management (Ireland) Limited or any successor or replacement thereof appointed
under the Issuer and FleetCo Holdings Corporate Services Agreement.

“FleetCo Individual Advance Proportion” means, on any date on which such
calculation is required and in respect of a FleetCo Advance, the ratio of:

 

(a) the total principal amount made available under such FleetCo Advance on its
FleetCo Advance Drawdown Date; to

 

(b) the aggregate of the principal amount made available under all outstanding
FleetCo Advances that have the same FleetCo Advance Drawdown Date and the same
FleetCo Advance Repayment Date as such FleetCo Advance,

such ratio expressed as a percentage.

“FleetCo Italian Advance” means each advance made by the Issuer to Italian
FleetCo under the FleetCo Italian Facility Agreement.

“FleetCo Italian Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Italian Advances under the FleetCo Italian
Facility Agreement;

to

 

 

36



--------------------------------------------------------------------------------

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo Italian Advances under the FleetCo
Italian Facility Agreement;

 

  (ii) the aggregate outstanding FleetCo Spanish Advances under the FleetCo
Spanish Facility Agreement; and

 

  (iii) the aggregate outstanding FleetCo German Advances under the FleetCo
German Facility Agreement,

such ratio expressed as a percentage.

“FleetCo Italian Back-up Cash Manager” means Deutsche Bank AG, London branch or
its replacement or successor as appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo Italian Facility Agreement” means a facility agreement between Italian
FleetCo and the Issuer, the proceeds of which Italian FleetCo will use to, among
other things, purchase vehicles to comprise its Italian fleet.

“FleetCo Italian Facility Agreement Purchase Option” means the option granted by
the Issuer to Finco under clause 15.4 (Option) of the FleetCo Italian Facility
Agreement.

“FleetCo Italian Secured Liabilities” means, in respect of Italian FleetCo, all
present and future moneys, debts and liabilities due, owing or incurred by
Italian FleetCo to the Italian FleetCo Secured Creditors on any current or other
account or otherwise in any manner whatsoever, including under or in connection
with any:

 

(i) Italian Transaction Document to which Italian FleetCo is a party; and

 

(ii) English Transaction Document to which Italian FleetCo is a party,

in each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise. For the purposes of “FleetCo Italian Secured Liabilities”, each of
the Italian FleetCo Secured Creditors acknowledges that all present and future
moneys, debts and liabilities due, owing or incurred by Italian FleetCo under or
in connection with the FleetCo Italian Facility Agreement shall be limited to
95 per cent. of the total aggregate amount of the FleetCo Advances made
available under the FleetCo Italian Facility Agreement.

“FleetCo Italian Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Italian FleetCo Share Pledge; and

 

(ii) the Italian FleetCo Security Deed.

“FleetCo Payment Date” means the Issuer Payment Date, save that if Senior
Advances are to be repaid by the Issuer using proceeds received by the Issuer
from FleetCo Advances, the FleetCo Payment Date in respect of such repayment of
FleetCo Advances shall be one Business Day before the Issuer Payment Date, if
such FleetCo Payment Date is not a Business Day in Spain, Germany or Italy (as
applicable to the relevant FleetCo Facility Agreement).

“FleetCo Post-Enforcement Priorities of Payments” means the Dutch FleetCo German
Post-Enforcement Priority of Payments, the Dutch FleetCo Spanish
Post-Enforcement Priority of Payments and the Italian FleetCo Post-Enforcement
Priority of Payments.

 

 

37



--------------------------------------------------------------------------------

“FleetCo Pre-Enforcement Priorities of Payments” means the Dutch FleetCo German
Pre-Enforcement Priority of Payments, the Dutch FleetCo Spanish Pre-Enforcement
Priority of Payments and the Italian FleetCo Pre-Enforcement Priority of
Payments (as applicable).

“FleetCo Priority of Payments” means the FleetCo Pre-Enforcement Priorities of
Payments and the FleetCo Post-Enforcement Priorities of Payments.

“FleetCo Profit Margin” means in respect of a FleetCo in each Country on a Lease
Determination Date [REDACTED] or such other amount in respect of such Lease
Determination Date as may be agreed from time to time between (i) such FleetCo
in such Country, (ii) its Related Opco as representing an arm’s length profit
for the activities undertaken by such FleetCo in such Country, and (iii) if such
FleetCo Profit Margin exceeds [REDACTED], the Transaction Agent.

“FleetCo Repeating Representations” means, in respect of each FleetCo, the
representations and warranties of such FleetCo set out in the Framework
Agreement, save for the representations and the warranties in the following
clauses in the Framework Agreement:

 

(i) clause 3.3.3 (Independent Director);

 

(ii) clause 3.3.4 (Centre of Main Interests and no establishment);

 

(iii) clause 3.3.5 (Taxes);

 

(iv) clause 3.3.6 (No Subsidiaries, Employees or Premises);

 

(v) clause 3.3.11(i)(a) (Financial Statements);

 

(vi) clause 3.3.18 (Consents);

 

(vii) clause 3.3.23 (Execution);

 

(viii) clause 3.3.27(ii) (FleetCo Security);

 

(ix) clause 3.3.28 (Compliance with Relevant Transaction Documents);

 

(x) clause 3.3.31 (Filings);

 

(xi) clause 3.3.32 (Consents);

 

(xii) clause 3.3.34 (Taxes – Transaction Documents);

 

(xiii) clause 3.3.39 (Compliance with Country Asset Value Test);

 

(xiv) clause 3.3.41(i) and (ii) (Spain specific representations and warranties);

 

(xv) clause 3.3.43(i) (The Netherlands specific representations and warranties).

“FleetCo Reserve Account” means, as applicable:

 

(i) the Dutch FleetCo German Reserve Account (if any);

 

(ii) the Dutch FleetCo Spanish Reserve Account (if any); and

 

(iii) the Italian FleetCo Reserve Account (if any).

“FleetCo Secured Creditors” means:

 

(i) the Spanish FleetCo Secured Creditors;

 

(ii) the German FleetCo Secured Creditors; and

 

(iii) the Italian FleetCo Secured Creditors.

 

 

38



--------------------------------------------------------------------------------

“FleetCo Secured Liabilities” means:

 

(i) the FleetCo Spanish Secured Liabilities;

 

(ii) the FleetCo German Secured Liabilities; and

 

(iii) the FleetCo Italian Secured Liabilities.

“FleetCo Secured Property” means the assets from time to time subject, or
expressed to be subject, to the FleetCo Security or any part of those assets.

“FleetCo Security” means all or any of the Security Interests created or
expressed to be created from time to time constituted by or pursuant to, or
evidenced by, the FleetCo Security Documents.

“FleetCo Security Agent” means Crédit Agricole Corporate and Investment Bank or
the replacement or successor entity appointed as security agent and/or trustee
on behalf of itself and the FleetCo Secured Creditors.

“FleetCo Security Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo Dutch Security Documents;

 

(ii) the FleetCo German Security Documents;

 

(iii) the FleetCo Italian Security Documents; and

 

(iv) the FleetCo Spanish Security Documents;

 

(v) each FleetCo Security Power of Attorney;

 

(vi) each FleetCo Deed of Charge;

 

(vii) the Lessor Power of Attorney; and

 

(viii) any other document designated by the FleetCo Security Agent as a FleetCo
Security Document.

“FleetCo Security Powers of Attorney” means the power of attorney granted by
Dutch FleetCo to the FleetCo Security Agent pursuant to clause 15 (Power of
Attorney) of the German FleetCo Deed of Charge and substantially in the form set
out in schedule 1 (Form of FleetCo Security Power of Attorney) to the German
FleetCo Deed of Charge; the power of attorney granted by Dutch FleetCo, Spanish
Branch to the FleetCo Security Agent pursuant to clause 15 (Power of Attorney)
of the Spanish FleetCo Deed of Charge and substantially in the form set out in
schedule 1 (Form of FleetCo Security Power of Attorney) to the Spanish FleetCo
Deed of Charge; and the power of attorney granted by Italian FleetCo to the
FleetCo Security Agent pursuant to clause 15 (Power of Attorney) of the Italian
FleetCo Deed of Charge and substantially in the form set out in schedule 1 (Form
of FleetCo Security Power of Attorney) to the Italian FleetCo Deed of Charge.

“FleetCo Servicers” means the Spanish Servicer, the Italian Servicer and the
Central Servicer.

“FleetCo Spanish Advance” means each advance made by the Issuer to Dutch
FleetCo, Spanish Branch under the FleetCo Spanish Facility Agreement.

“FleetCo Spanish Advances Proportion” means, on any date on which such
calculation is required, the ratio of:

 

(a) the aggregate outstanding FleetCo Spanish Advances;

to

 

 

39



--------------------------------------------------------------------------------

(b) the sum of:

 

  (i) the aggregate outstanding FleetCo German Advances;

 

  (ii) the aggregate outstanding FleetCo Spanish Advances; and

 

  (iii) the aggregate outstanding FleetCo Italian Advances,

such ratio expressed as a percentage.

“FleetCo Spanish Back-up Cash Manager” means Deutsche Bank, London branch and
any replacement or successor thereof appointed under the FleetCo Back-up Cash
Management Agreement.

“FleetCo Spanish Facility Agreement” means a facility agreement between Dutch
FleetCo and the Issuer, the proceeds of which will be used, among other things,
to purchase vehicles to comprise its Spanish fleet from manufacturers and
dealers.

“FleetCo Spanish Secured Liabilities” means, in respect of Dutch FleetCo,
Spanish Branch, all present and future moneys, debts and liabilities due, owing
or incurred by Dutch FleetCo, Spanish Branch to the Spanish FleetCo Secured
Creditors in any manner whatsoever, including on any current or other account or
otherwise, including under or in connection with any:

 

(i) Spanish Transaction Document to which Dutch FleetCo, Spanish Branch is a
party; and

 

(ii) English Transaction Document to which Dutch FleetCo, Spanish Branch is a
party,

in each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise.

“FleetCo Spanish Security Documents” means (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Public Deed of Pledge over Vehicles;

 

(ii) the Third Party Holding Agreement;

 

(iii) the VAT receivables pledge in respect of Dutch FleetCo’s activities in
Spain;

 

(iv) the pledge in respect of credit right under the Spanish Master Lease
Agreement;

 

(v) the pledge in respect of Spanish law governed receivables under the Vehicle
Manufacturer Buy-Back Agreements and Vehicle Dealer Buy-Back Agreements to which
Dutch FleetCo is a party;

 

(vi) the pledge over the bank accounts of Dutch FleetCo in Spain; and

 

(vii) the irrevocable power of attorney granted by Dutch FleetCo, Spanish Branch
to the FleetCo Security Agent.

“FleetCo Total Borrowed Amount” means, in respect of a FleetCo on a Lease
Determination Date, the aggregate principal amount outstanding on the last day
of the Related Month under the relevant FleetCo Facility Agreement.

“FleetCo Transaction Documents” means, in respect of a FleetCo, the following
documents to which such FleetCo is a party (taking account of the fact that
certain documents will only be entered into and/or be effective after the date
hereof):

 

(i) the Funds Flow Agreement;

 

 

40



--------------------------------------------------------------------------------

(ii) the Framework Agreement;

 

(iii) the Master Definitions Agreement;

 

(iv) the Tax Deed of Covenant;

 

(v) the FleetCo Spanish Facility Agreement (in respect of Dutch FleetCo);

 

(vi) the FleetCo German Facility Agreement (in respect of Dutch FleetCo);

 

(vii) the FleetCo Italian Facility Agreement (in respect of Italian FleetCo);

 

(viii) the FleetCo Back-up Cash Management Agreement;

 

(ix) the Liquidation Agency Agreement;

 

(x) the Central Servicing Agreement;

 

(xi) the Parent Performance Guarantee;

 

(xii) the Finco Payment Guarantee;

 

(xiii) the Operating Documents;

 

(xiv) the FleetCo Security Documents;

 

(xv) the Dutch FleetCo Management Documents;

 

(xvi) the Spain TRO Power of Attorney; and

 

(xvii) all documents approved by the FleetCo Security Agent and the Transaction
Agent and entered into by such FleetCo related to or in connection with the
documents above.

“Fleet Payables Amount” means, in relation to any Country, an amount equal to
the aggregate amount of any amounts due by the relevant FleetCo in such Country
to Vehicle Manufacturers and/or Vehicle Dealers (excluding any amount in respect
of VAT related thereto) and remaining outstanding at the relevant Calculation
Date or (as applicable) each Intra-Month Cut-Off Date.

“Fleet Plan” means, in respect of each Country, the projected Vehicle Fleet
purchase and Borrower Vehicle Fleet NBV in the immediately following financial
year of the relevant FleetCo.

“Fleet Report” means the data report (in Computer Readable Form) provided on a
Vehicle-by-Vehicle basis, containing data relating to the FleetCo’s various
Vehicles in the form as set out in part A and part B of schedule 9 (Form of
Fleet Report) to the Framework Agreement and, if amended, in form and substance
satisfactory to the Transaction Agent.

“Floating Charge” means:

 

(i) the floating charge created by clause 3.4 (Floating Charge) of the Issuer
Deed of Charge;

 

(ii) the floating charge created by clause 3.4 (Floating Charge) of the Spanish
FleetCo Deed of Charge;

 

(iii) the floating charge created by clause 3.4 (Floating Charge) of the German
FleetCo Deed of Charge; and

 

(iv) the floating charge created by clause 3.4 (Floating Charge) of the Italian
FleetCo Deed of Charge.

“Force Majeure Event” means an event beyond the reasonable control of the person
affected including strike, lock-out, labour dispute, act of God, war, riot,
civil commotion, malicious damage, accident, breakdown of plant or machinery,
computer software, hardware or system failure, fire, flood and/or storm and
other circumstances affecting the supply of goods or services.

 

 

41



--------------------------------------------------------------------------------

“Framework Agreement” means the agreement setting out the common terms
applicable to the transaction dated on or about the date hereof and entered into
by, among others, the FleetCos, the Issuer, the FleetCo Security Agent, the
Issuer Security Trustee and the Transaction Agent.

“FSMA” means Financial Services and Markets Act 2000.

“Funds Flow Agreement” means the funds flow agreement dated on or about the date
hereof between, among others, the Issuer, the Issuer Cash Manager and the
FleetCos in respect of the cash flow on or about the Initial Funding Date.

“Further Senior Notes” has the meaning given to it in clause 4.1 (Issue of
Further Senior Notes) of the Issuer Note Issuance Facility Agreement.

“GAAP” means:

 

(i) in relation to any Opco (other than German Opco), Finco, Avis Europe or the
Issuer, generally accepted accounting principles, standards and practices in the
jurisdiction of incorporation of that entity;

 

(ii) in relation to Italian FleetCo, Italian GAAP;

 

(iii) in relation to Dutch FleetCo, Spanish Branch, Spanish GAAP;

 

(iv) in relation to Dutch FleetCo’s Vehicle Fleet in Germany, German GAAP;

 

(v) in relation to Dutch FleetCo, Dutch GAAP; and

 

(vi) in relation to German Opco, German GAAP.

“German Account Bank Agreement” means the agreement pursuant to which Dutch
FleetCo appoints the Dutch FleetCo German Account Bank.

“German Account Mandate” has the meaning given to it in clause 4.1.1 of the
German Account Bank Agreement.

“German Account Pledge Agreement” means the German law governed agreement
between, among others, Dutch FleetCo and the FleetCo Security Agent in respect
of the German law pledge (Pfandrecht) in respect of the Dutch FleetCo German
Bank Accounts.

“German Base Rent” means in relation to all Vehicles which are leased to a
Lessee under the Master German Fleet Lease Agreement on any day during the
Related Month or, as the case may be, Related Months where such Related Months
occur prior to a Lease Payment Date following the Lease Determination Date in
respect of any Lease Payment Date the sum of the Depreciation Charges that have
accrued with respect to each such Vehicle during the Related Month or, as the
case may be, Related Months, as determined in accordance with the terms of such
Master German Fleet Lease Agreement.

“German Custodian” means DAD Deutscher Auto Dienst GmBH.

“German Custody Agreement” means the German law governed custody agreement in
respect of the custody of the German Vehicle Certificates and evidence in
relation to the Vehicle Fleet in Germany of Dutch FleetCo and entered into
between German Opco, Dutch FleetCo, the FleetCo Security Agent and the German
Custodian.

“German FleetCo Deed of Charge” means the English law deed of charge pursuant to
which,

 

 

42



--------------------------------------------------------------------------------

among other things, Dutch FleetCo assigns, pledges and otherwise creates
security over all its rights and interests in and to each of the English
Transaction Documents to which it is a party in favour of the FleetCo Security
Agent.

“German FleetCo Secured Creditors” means the Issuer, the Dutch FleetCo German
Account Bank, the Dutch FleetCo German Account Bank Operator, the FleetCo German
Back-up Cash Manager, the Central Servicer, the Liquidation Agent and the
FleetCo Security Agent (including any Receiver or Appointee thereof).

“German GAAP” means the accounting principles established pursuant to the German
Commercial Code (Handelsgesetzbuch).

“German Opco” means Avis Budget Autovermietung GmbH & Co. KG.

“German Opco Event of Default” means an Event of Default in respect of German
Opco as the Relevant Person.

“German Opco Existing Fleet Vehicle” means each Eligible Vehicle (i) in respect
of which German Opco has paid the Initial Purchase Price in full to the relevant
Vehicle Manufacturer or Vehicle Dealer prior to the date of the Master German
Fleet Purchase Agreement and (ii) which German Opco owns prior to the date of
the Master German Fleet Purchase Agreement.

“German Parallel Debt” has the meaning given to it in clause 16 (Parallel Debt)
of the Framework Agreement.

“German Receivables Assignment Agreement” means the German law governed
agreement between, among others, Dutch FleetCo and the FleetCo Security Agent in
respect of the security assignment (Sicherungsabtretung) in respect of German
law governed receivables.

“German Security Transfer Agreement” means the German law governed agreement
between, among others, Dutch FleetCo and the FleetCo Security Agent in respect
of the transfer of title for security purposes (Sicherungsübereignung) of the
German Vehicle Fleet.

“German Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo German Security Documents;

 

(ii) the German Custody Agreement;

 

(iii) the German Trust Agreement;

 

(iv) the German Account Bank Agreement;

 

(v) the Master German Fleet Purchase Agreement (to the extent governed by German
law);

 

(vi) any other Transaction Document approved by the FleetCo Security Agent and
the Transaction Agent and expressed to be governed by German law.

“German Trust Agreement” means the German law governed agreement between, among
others, German Opco and Dutch FleetCo, in respect of the VAT Component and the
Charge Costs Component in respect of Vehicles purchased in Germany and VAT
Component and Charge Costs Component Account.

“German Vehicle Certificates” means, in respect of Vehicles in Germany in
relation to which an Individual Purchase and Lease Agreement has been concluded,
the registration documents regarding such vehicles (Zulassungsbescheinigung Teil
II (formerly known as Fahrzeugbriefe)) and certificates of conformity
(EU-Konformitätserklärungen).

 

 

43



--------------------------------------------------------------------------------

“German Vehicle Documents” means, in respect of Vehicles in Germany, the keys
and spare keys to the Vehicles, the German Vehicle Certificates and the
certificates of conformity (EU-Konformitätserklärungen).

“Governmental Authority” means any entity, governmental, semi-governmental,
administrative, fiscal, judicial or quasi-judicial body, department, commission,
authority, tribunal or agency, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Highest Risk Category Vehicles” means for each Country:

 

(a) Programme Vehicles and Non-Programme Vehicles, in each case, purchased by
the relevant FleetCo from Below BBB-Manufacturers, provided that:

 

  (i) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle
Fleet NBV of all Eligible Vehicles that comply with the Concentration Limits
shall not be Vehicles for the purposes of “Highest Risk Category Vehicles”; and

 

  (ii) any such excess in Borrower Vehicle Fleet NBV is or has been allocated on
a pro rata basis to (A) the Borrower Vehicle Fleet NBV of Eligible Vehicles in
each Country and (B) to the Borrower Vehicle Fleet NBV of Programme Vehicles and
the Borrower Vehicle Fleet NBV of Non-Programme Vehicles); and

 

(b) Vehicle Manufacturer Receivables held by Dutch FleetCo in Germany in respect
of any Below BBB-Manufacturers pursuant to Vehicle Manufacturer Buy-Back
Agreements which provide for a valid and enforceable retention of title
provision to the benefit of the relevant FleetCo.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Immediately Following Settlement Date” means, in respect of any day, the next
Settlement Date falling after such day.

“Imperative Principles” means those principles indicated as being “Imperative”
in, as applicable, schedule 2 to the Italian Servicing Agreement and schedule 2
to the Spanish Servicing Agreement.

“Increased Cost” means:

 

(a) a reduction in the rate of return from the Issuer Note Issuance Facility
Agreement or on a Senior Noteholder’s (or an Affiliate’s) overall capital;

 

(b) an additional or increased cost; or

 

(c) a reduction of any amount due and payable under any Issuer Transaction
Document,

which is incurred or suffered by a Senior Noteholder or any of its Affiliates to
the extent that it is attributable to that Senior Noteholder having entered into
the relevant Senior Noteholder Fee Letter or funding or performing its
obligations under any Issuer Transaction Document.

“Independent Director” means a duly appointed member of the board of directors
of the Issuer who has not been, at the time of such appointment, or at any time
in the preceding five years prior to such appointment (i) a direct or indirect
legal or beneficial owner of the shares of the Issuer or any member of the Avis
Group (ii) a director or employee of any member of the Avis Group (other than
FleetCos) or the creditors of the Issuer (other than the Corporate Services
Providers).

 

 

44



--------------------------------------------------------------------------------

“Individual Purchase and Lease Agreement” has the meaning given to such term
under clause 3.4 of the Master German Fleet Purchase Agreement.

“Individual Repurchase and Lease Termination Agreement” has the meaning given to
such term under clause 5.6 of the Master German Fleet Purchase Agreement.

“Information Date” means the date falling 4 Business Days before a Settlement
Date.

“INIFA” or “Issuer Note Issuance Facility Agreement” means the Issuer Note
Issuance Facility Agreement to be entered into between, among others, the
Issuer, the Issuer Security Trustee and the Senior Noteholders pursuant to which
the Senior Noteholders makes advances to the Issuer.

“Initial Commitment” means in relation to an Initial Senior Noteholder, the
amount set out in the relevant Senior Noteholder Fee Letter.

“Initial Conduit Senior Noteholder” means any Initial Senior Noteholder which is
a party to the Issuer Note Issuance Facility Agreement and which is a Senior
Noteholder on the Initial Funding Date.

“Initial Funding Date” means the date of the first Senior Advance under the
Issuer Note Issuance Facility Agreement.

“Initial Principal Amount” means in respect of a Senior Note, the initial
principal amount attributable to such Senior Note upon issue and which is to be
set out in the Register.

“Initial Purchase Price” means, in relation to a Vehicle in Germany, the
purchase price or other consideration payable by German Opco to the Vehicle
Manufacturer or Vehicle Dealer for the purchase by German Opco of such Vehicle,
as provided in the relevant Vehicle Manufacturer Agreement and Vehicle Dealer
Agreement, excluding VAT and Charge Costs, and the “Initial Purchase Price”
shall, for the avoidance of doubt, be equal to its Capitalised Cost.

“Initial Senior Noteholders” means the Senior Noteholders who are parties to the
Issuer Note Issuance Facility Agreement dated the Signing Date.

“In-Service Date” means (i) in relation to a Programme Vehicle, the date on
which depreciation commences with regard to such Vehicle in accordance with the
terms of the relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement and (ii) in relation to a Non-Programme Vehicle, the date on
which such Vehicle is first available to be placed in service under the terms of
the relevant Master Lease Agreement.

“Insolvency Event” means any the following events occurring in respect of a
Relevant Person:

 

(a) such Relevant Person is Insolvent; or

 

(b) such Relevant Person is subject to Insolvency Proceedings.

“Insolvency Official” means, in relation to a Relevant Person, a liquidator,
provisional liquidator, administrator, examiner, administrative receiver,
receiver or manager, compulsory or interim manager, nominee, supervisor,
trustee, conservator, guardian or other similar officer (including (i) under
German law, any Insolvenzverwalter, vorläufigen Insolvenzverwalter, Sachwalter
or vorläufigen Sachwalter (ii) under Italian law, any curatore fallimentare,
commissario straordinario, commissario giudiziale, liquidatore giudiziale or
commissario liquidatore, (iii) under Spanish law, any administrador concursal,
auxiliar delegado, administrador judicial or liquidador) and (iv) under Dutch
law, any curator and bewindvoerder).

 

 

45



--------------------------------------------------------------------------------

“Insolvency Proceedings” means the following events in respect of a Relevant
Person:

 

(a) (if such Relevant Person is Dutch FleetCo, Italian FleetCo or the Issuer)
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise under any law relating to bankruptcy, insolvency, reorganisation,
winding up or composition or adjustment of debts) of such Relevant Person; or

 

(b) any corporate action, legal proceedings or other procedure or steps is taken
in relation to:

 

  (i) (x) (in respect of Dutch FleetCo, Italian FleetCo or the Issuer)
bankruptcy, insolvency or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it bankrupt or insolvent,
or seeking reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise), arrangement, adjustment, winding-up, liquidation,
dissolution, suspension of payments, moratorium of any indebtedness, emergency
regulations, composition, compromise, legal de-merger, declaration or other
relief with respect to it or its debts, and (y) (in respect of any other person)
emergency regulations, composition, compromise, legal de-merger, declaration or
other relief with respect to it or its debts, in each case, under any law
relating to bankruptcy, insolvency, reorganisation, winding up or composition or
adjustment of debts;

 

  (ii) (if such Relevant Person is Dutch FleetCo, Italian FleetCo or the Issuer)
a composition, compromise, assignment or arrangement with any creditor of such
Relevant Person, in each case under any law relating to bankruptcy, insolvency,
reorganisation, winding up or composition or adjustment of debts;

 

  (iii) (if such Relevant Person is Dutch FleetCo, Italian FleetCo or the
Issuer) any expropriation, attachment, sequestration, distress or execution
affecting any asset or assets of such Relevant Person;

 

  (iv) (if such Relevant Person is Dutch FleetCo, Italian FleetCo or the Issuer)
enforcement of any security over any assets of such Relevant Person; or

 

(c) such Relevant Person resolves, or a meeting of such Relevant Person is
convened for the purpose of considering any resolution, and (in respect of the
Opcos and Finco only) such resolution is passed, for (or to petition or
otherwise make application for), its winding-up, its examinership, its judicial
administration, a moratorium of any of its indebtedness or to otherwise dissolve
itself, or gives notice of its intention to do so or is otherwise wound up or
dissolved; or

 

(d) any entity or person presents an application or petition (or the equivalent
in any relevant jurisdiction) to a court for the winding-up, examinership (if
applicable) or for the judicial administration or for the bankruptcy of such
Relevant Person or a moratorium of any of its indebtedness or for any other
relief under the relevant bankruptcy or insolvency law and this application or
petition is not withdrawn by the applicant or otherwise set aside or rejected by
the court or otherwise stayed (e.g. by way of deposits with a court or debt
rescheduling or restructuring arrangements) within 10 (ten) days if the Relevant
Person is Italian FleetCo, Dutch FleetCo or the Issuer or, in respect of other
Relevant Persons, within 60 (sixty) days; or

 

(e) such Relevant Person takes any steps to obtain protection (including a
moratorium) or is granted protection (including a moratorium) from its creditors
in general under any law relating to bankruptcy, insolvency, reorganisation,
winding up or composition or adjustment of debts; or

 

(f)

an order is made for such Relevant Person to be wound-up, liquidated, put into
provisional

 

 

46



--------------------------------------------------------------------------------

  liquidation, put into administration, examinership (if applicable) or
dissolved (following a proceeding under applicable bankruptcy laws) or for a
moratorium of any of such Relevant Person’s indebtedness or for any procedure
which is analogous or has a similar effect to such an order; or

 

(g) any Insolvency Official is appointed (whether or not under a court order) in
respect of such Relevant Person (or any substantial part of the assets of such
person, if applicable) or the directors of such Relevant Person request such
appointment or any application has been made or remains current for the
appointment of the foregoing; or

 

(h) any other insolvency proceedings are commenced against such Relevant Person,
namely (as appropriate):

 

  (i) in respect of any entity who is resident in Germany or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Germany,

 

  (A) the competent insolvency court (Insolvenzgericht) orders:

 

  (1) interim measures of protection in accordance with Section 21 Para. 1
Sentence 1 and Para. 2 of the German Insolvency Code (Insolvenzordnung; in
particular appoints a preliminary insolvency administrator (vorläufiger
Insolvenzverwalter) in accordance with Section 21 Para. 1 Nos. 1 and 2 and
Section 22 of the German Insolvency Code); or

 

  (2) the opening of main insolvency proceedings pursuant to Section 27 of the
German Insolvency Code (Eröffnungsbeschluss); or

 

  (3) the dismissal of the petition to open insolvency proceedings due to the
insufficient estate pursuant to Section 26 of the German Insolvency Code
(Abweisung des Antrages auf Eröffnung des Insolvenzverfahrens mangels Masse); or

 

  (B) a petition for the opening of insolvency proceedings (Insolvenztrag) is
filed and this petition is not withdrawn by the petitioner or otherwise set
aside or rejected by the court or otherwise stayed (e.g. by way of deposits with
a court, or debt rescheduling or restructuring arrangements) within 60 (sixty)
days; or

 

  (ii) in respect of any entity who is resident in Italy or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Italy, “fallimento”, “concordato preventivo”, “liquidazione
coatta amministrativa” as set out under the Italian Bankruptcy Act, “accordo di
ristrutturazione dei debiti” under article 182-bis of the Italian Bankruptcy
Act, “piano di risanamento attestato” under article 67, paragraph 3, letter d)
of the Italian Bankruptcy Act, “amministrazione straordinaria delle grandi
imprese in stato di insolvenza” as set out under either Legislative Decree
8 July 1999, No. 270 or Law Decree 23 December 2003, No. 347 as converted, with
amendments, into Law 18 February 2004, No. 39; or

 

  (iii) in respect of any entity who is resident in Spain or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Spain, “concurso voluntario” or “concurso necesario”, as set out
under Law 22/2003, of 9 July; or

 

 

47



--------------------------------------------------------------------------------

  (iv) in respect of any entity who is resident in The Netherlands or who has
its centre of main interests (as such term is used in Article 3(1) of the EU
Insolvency Regulation) in The Netherlands, “ontbinding” or the competent
insolvency court orders “faillissement”, “surseance van betaling” or
“noodregeling”.

 

(i) there occurs, in relation to such Relevant Person, in any jurisdiction to
which it or any of its assets are subject, any event which has an effect
equivalent or substantially similar to any of those mentioned in paragraphs
(a) to (h) (inclusive) above, or any furtherance of, or acquiescence in, any of
the acts above by such Relevant Person.

“Insolvent” means any of the following events occurring in respect of any
entity:

 

(a) such Relevant Person is or is deemed or declared for the purposes of any law
to be unable to pay its debts as they fall due or to be insolvent, including
without limitation:

 

  (i) in respect of any person who is resident in Germany or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Germany, the legal representative of such person is required to
file for the opening of insolvency proceedings pursuant to Section 15a of the
German Insolvency Code (Insolvenzordnung):

 

  (ii) in respect of any entity who is resident in Italy or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Italy, any entity who is in “stato di insolvenza” for the purpose
of article 5 of Royal Decree 16 March 1942, n. 267 (the “Italian Bankruptcy
Act”), article 3 of Legislative Decree 8 July 1999, No. 270 or article 4 of Law
Decree 23 December 2003, No. 347 as converted, with amendments, into Law
18 February 2004, No. 39, or in “stato di crisi” for the purpose of article 160
of the Italian Bankruptcy Act;

 

  (iii) in respect of any entity who is resident in Spain or who has its centre
of main interests (as such term is used in Article 3(1) of the EU Insolvency
Regulation) in Spain, such person is unable to regularly satisfy its obligations
as they fall due within the meaning of Article 2.2 of Law 22/2003, of 9 July; or

 

  (iv) in respect of any entity who is resident in The Netherlands or who has
its centre of main interests (as such term is used in Article 3(1) of the EU
Insolvency Regulation) in The Netherlands:

 

  (A) such person is unable to satisfy its obligations as they fall due within
the meaning of Article 1 of the Dutch Insolvency Act (Faillissementswet);

 

  (B) such person expects to be unable to satisfy its obligations as they fall
due within the meaning of Article 214 of the Dutch Insolvency Act
(Faillissementswet); or

 

  (C) the interests of the joint creditors of such person require a special
provision (bijzondere voorziening) within the meaning of paragraph 2 of Article
3:160 of the Dutch Financial Supervision Act (Wet op het financieel toezicht).

 

(b) such Relevant Person admits in writing its inability to pay its debts as
they fall due or otherwise states it is insolvent;

 

(c) such Relevant Person suspends payment of its debts to creditors generally or
announces its intention to do so;

 

 

48



--------------------------------------------------------------------------------

(d) in respect of the Issuer or any other Relevant Person incorporated in
Ireland or which has its Centre of Main Interest in Ireland, such Relevant
Person is unable to pay its debts within the meaning of Section 214 of the
Companies Act 1963 (as amended by Section 123 of the Companies Act 1990) or
Section 2(3) of the Companies (Amendment) Act 1990 or otherwise is declared for
the purposes of any law to be unable to pay its debts as they fall due or
insolvent or such person admits its inability to pay its debts as they fall due;
or

 

(e) in respect of Finco, Avis Europe or any other Relevant Person incorporated
in England or Wales or which has its Centre of Main Interest in the United
Kingdom, such Relevant Person is or becomes unable to pay its debts within the
meaning of Section 123 of the Insolvency Act or otherwise is deemed or declared
for the purposes of any law to be, unable to pay its debts as they fall due or
insolvent or such person admits its inability to pay its debts as they fall due.

“Insurance Policies” has the meaning given to it in clause 23.5.1(b) of the
Spanish Master Lease Agreement, clause 22.5.1(b) of the Italian Master Lease
Agreement and clause 20.4.1(b) of the Master German Fleet Lease Agreement (as
applicable).

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any licence to use any of the
same.

“Interest Determination Date” means the date falling 2 Business Days prior to
the relevant Settlement Date.

“Interest Period” means the FleetCo Advance Interest Period or the Senior
Advance Interest Period, as applicable.

“Interest Rate” means, in respect of a Senior Advance, the per annum rate of
interest expressed as a percentage for such Senior Advance for the relevant
Interest Period equal to the aggregate of:

 

(a) Mandatory Cost, if any; and

 

(b) the aggregate of:

 

  (i) the Senior Advance Margin; and

 

  (ii) the Subscriber’s Cost of Funds.

“Interim Fleet Financing Facility Agreement” or “IFF” means the €350,000,000
senior facility agreement dated 20 October 2011 (as amended and restated on
5 December 2011 and as further amended from time to time) between, among others,
the Parent, the Company, the Original Borrowers, the Original Guarantors, the
Senior Agent and the Security Agent (each as named and defined therein).

“Intermediate Risk Category Vehicles” means for each Country:

 

(a) Non-Programme Vehicles purchased by the relevant FleetCo from Investment
Grade Vehicle Manufacturers and BBB- Vehicle Manufacturers; and

 

(b) Programme Vehicles purchased by the relevant FleetCo from BBB- Vehicle
Manufacturers exceeding 10 per cent. of the aggregate Net Book Value of all the
Lowest Risk Category Vehicles for all Countries,

in each case, provided that:

 

(i) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle Fleet
NBV of all Eligible Vehicles that comply with the Concentration Limits shall not
be Vehicles for the purposes of “Intermediate Risk Category Vehicles”; and

 

 

49



--------------------------------------------------------------------------------

(ii) any such excess in Borrower Vehicle Fleet NBV is or has been allocated on a
pro rata basis to (A) the Borrower Vehicle Fleet NBV of Eligible Vehicles in
each Country and (B) to the Borrower Vehicle Fleet NBV of Programme Vehicles and
the Borrower Vehicle Fleet NBV of Non-Programme Vehicles).

“Intra-Month Central Servicer Report” means the intra-month report substantially
in the form set out in the Framework Agreement to be delivered by the Central
Servicer to, among others, the Transaction Agent pursuant to clause 15
(Provision of Information and Reports) of the Framework Agreement and, if
amended, amended with the prior consent of the Transaction Agent and the Central
Servicer and in form and substance satisfactory to the Transaction Agent.

“Intra-Month Cut-Off Date” means, in respect of a proposed Senior Advance
Drawdown Date or an Original FleetCo Advance Drawdown Date that does not fall on
a Settlement Date, the date falling 2 Business Days before the Intra-Month
Reporting Date relevant to such Senior Advance Drawdown Date or such Original
FleetCo Advance Drawdown Date (as the case may be).

“Intra-Month Information Date” means, in respect of a proposed Senior Advance
Drawdown Date that does not fall on a Settlement Date, the date falling 3
Business Days before such proposed Senior Advance Drawdown Date.

“Intra-Month Interest Determination Date” means, in respect of a proposed Senior
Advance Drawdown Date or an Original FleetCo Advance Drawdown Date that does not
fall on a Settlement Date, the date falling 2 Business Days prior to such
proposed Senior Advance Drawdown Date.

“Intra-Month Reporting Date” means, in respect of a proposed Senior Advance
Drawdown Date or an Original FleetCo Advance Drawdown Date that does not fall on
a Settlement Date, the date falling 4 Business Days before such proposed Senior
Advance Drawdown Date.

“Investment Grade Vehicle Manufacturer” means any Vehicle Manufacturer which is
a member of a Vehicle Manufacturer Group, the long-term unguaranteed, unsecured
debt obligations of the Vehicle Manufacturer Group Rating Entity of which are
rated:

 

(i) if the related Vehicle Manufacturer Group Rating Entity is rated by three or
more Rating Agencies, at least “BBB” and “Baa2” by two of DBRS, Fitch, Standard
and Poor’s and Moody’s, respectively, taking into consideration only the top two
ratings of such ratings;

 

(ii) if the related Vehicle Manufacturer Group Rating Entity is rated by only
two Rating Agencies, at least “BBB” and “Baa2” by both such Rating Agencies; and

 

(iii) if the related Vehicle Manufacturer Group Rating Entity is rated by only
one Rating Agency, at least “BBB” or “Baa2” by such Rating Agency.

“Investment Grade Vehicle Manufacturer Receivables” means, at any time and in
relation to any Country, Vehicle Manufacturer Receivables:

 

(i) owed by any Investment Grade Vehicle Manufacturer to the relevant FleetCo in
such Country; and

 

(ii) which relates to Vehicles to which such FleetCo holds title.

“Investor Report” means the report to be delivered by the Transaction Agent to
the Senior Noteholders on each monthly Information Date substantially in the
form set out in schedule 11 (Form of Investor Report) to the Framework Agreement
and, if amended, in form and substance satisfactory to the Transaction Agent.

 

 

50



--------------------------------------------------------------------------------

“Invoices to be Received” means the aggregate amount of all Capitalised Costs
related to each Vehicle Fleet accounted for by (in respect of the Vehicle Fleet
in Italy) Italian FleetCo, (in respect of the Vehicle Fleet in Germany) German
Opco and (in respect of the Vehicle Fleet in Spain) Spanish Opco but for which
the corresponding invoice has not yet been received from the relevant Vehicle
Manufacturers and/or Vehicle Dealers.

“Involuntary Insolvency Event” means:

 

(i) the occurrence of any event under the definition of “Insolvency Proceedings”
in respect of Italian Opco, Italian FleetCo and Spanish Opco which is not
defined as a “Voluntary Insolvency Event” as per the definition of such term; or

 

(ii) Italian Opco, Italian FleetCo or Spanish Opco is or becomes Insolvent
otherwise than as per paragraph (b) or paragraph (c) of the definition of
“Insolvent”.

“Irrecoverable VAT” means the VAT which neither the Issuer, the Subordinated
Lender nor the VAT group of which the Subordinated Lender is a member can obtain
a credit for or a repayment of.

“ISFA” means Issuer Subordinated Facility Agreement.

“Issuer” means CarFin Finance International Limited, a private limited company
incorporated in Ireland, with registered number 463656 and having its registered
office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland.

“Issuer Account Bank” means Deutsche Bank AG, London Branch as appointed under
the Issuer Account Bank Agreement.

“Issuer Account Bank Agreement” means the agreement between the Issuer and the
Issuer Account Bank.

“Issuer Account Mandate” means the Issuer Transaction Account Mandate, the
Issuer Spain TRO Collection Account Mandate, the Issuer Hedge Collateral Account
Mandate or the Issuer Reserve Account Mandate (as applicable).

“Issuer Accounts” means the Issuer Transaction Account and the Issuer Reserve
Account.

“Issuer and FleetCo Holdings Corporate Services Agreement” means the agreement
dated on or about the date hereof between the Issuer, FleetCo Holdings and the
Issuer Security Trustee pursuant to which Structured Finance Management
(Ireland) Limited is appointed as the Issuer Corporate Services Provider and the
FleetCo Holdings Corporate Services Provider.

“Issuer Available Funds” means, an amount calculated on each Issuer
Determination Date, without double counting:

 

(a) all amounts standing to the credit of the Issuer Transaction Account
(excluding the amounts which are proceeds of any Senior Advance made to the
Issuer and the proceeds of any Issuer Subordinated Advance made to the Issuer
pursuant to clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

 

(b) the proceeds of all Subordinated Advances made to the Issuer pursuant to
clause 4.2.1(c), 4.2.1(e), 4.2.1(f) and/or clause 4.2.1(g) of the Issuer
Subordinated Facility Agreement;

 

(c)

all amounts received by the Issuer, including from Dutch FleetCo and Italian
FleetCo under the FleetCo German Facility Agreement, the FleetCo Spanish
Facility Agreement (save for

 

 

51



--------------------------------------------------------------------------------

  such amounts received by the Issuer following the exercise by the Subordinated
Lender of the Spain Repayment Option (which shall be used solely to repay the
relevant Subordinated Advances made under the Issuer Subordinated Facility
Agreement)) and the FleetCo Italian Facility Agreement;

 

(d) all amounts received by the Issuer from any Issuer Hedge Counterparty (if
any); and

 

(e) to the extent that such amounts in (a) to (d) above are insufficient to pay
all amounts due and payable by the Issuer on the immediately following
Settlement Date in the aggregate of the amounts standing to the credit of the
Issuer Reserve Account and the proceeds of any amount drawn under the relevant
Issuer Letter of Credit.

“Issuer Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Issuer Reserve Account (after giving
effect to any deposits thereto and withdrawals and releases therefrom on such
date).

“Issuer Borrowing Base Test” shall, in respect of any day, be satisfied if the
Senior Note Principal Amount Outstanding is less than or equal to the Senior
Notes Maximum Amount on such day.

“Issuer Cash Management Agreement” means the agreement between, among others,
the Issuer, the Issuer Cash Manager, the Central Servicer, the Issuer Account
Bank and the Issuer Security Trustee, pursuant to which the Issuer appoints the
Issuer Cash Manager to perform certain cash management functions.

“Issuer Cash Management Report” means the cash management report to be prepared
by the Issuer Cash Manager under the Issuer Cash Management Agreement
substantially in the form set out in schedule 8 (Forms of Cash Management
Reports) to the Framework Agreement and, if amended in form and substance
satisfactory to the Transaction Agent.

“Issuer Cash Management Services” has the meaning given to it in clause 3.1 of
the Issuer Cash Management Agreement.

“Issuer Cash Manager” means Deutsche Bank AG, London Branch and any replacement
or successor thereof appointed under the Issuer Cash Management Agreement.

“Issuer Cash Manager Termination Event” means any of the termination events set
out in clause 11.5 of the Issuer Cash Management Agreement.

“Issuer Compliance Certificate” means the compliance certificate substantially
in the form set out in part 1 (Form of Issuer Compliance Certificate) of
schedule 7 to the Framework Agreement.

“Issuer Corporate Services Provider” means Structured Finance Management
(Ireland) Limited.

“Issuer Debt” means any Senior Issuer Debt or Subordinated Debt.

“Issuer Deed of Charge” means the English law deed of charge pursuant to which
the Issuer will, in respect of the Issuer Secured Liabilities, assign, pledge
and otherwise create a security interest over all of its rights and interests in
favour of the Issuer Security Trustee (for and on behalf of itself and the other
Issuer Secured Creditors).

“Issuer Determination Date” means the date falling 5 Business Days before a
Settlement Date.

“Issuer Domestic Account” means the account established by the Issuer for the
purposes of, inter alia, holding the proceeds of the issued share capital of the
Issuer and the Issuer Profit Amount.

“Issuer Enforcement Event” means the occurrence of a Rapid Amortisation Event.

 

 

52



--------------------------------------------------------------------------------

“Issuer Enforcement Notice” has the meaning given to it in clause 8.1
(Notification of Enforcement) of the Issuer Deed of Charge.

“Issuer Event of Default” means an event of default as set out in part 1 (Issuer
Events of Default) of schedule 4 (Events of Default) to the Framework Agreement.

“Issuer Excess Cash Amount” means, on any date, an amount equal to:

 

(i) the aggregate of

 

  (a) the Issuer Reserves on such date; and

 

  (b) the aggregate of all cash standing to the credit of the Issuer Transaction
Account on such date,

less

 

(ii) the Issuer Reserve Required Amount on the date such calculation is
required.

“Issuer Hedge Collateral Account” means the account held at the Issuer Account
Bank as opened from time to time, together with such additional or replacement
swap collateral securities custody account or bank account at the Issuer Account
Bank and/or other banks as may for the time being be in place with the prior
consent of the Issuer Security Trustee and designated as such for the purposes
of holding collateral posted by any Issuer Hedge Counterparty pursuant to the
relevant Issuer Hedging Agreement.

“Issuer Hedge Collateral Account Mandate” means the issuer account mandate in
substantially the form of schedule 1 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Hedge Collateral Account.

“Issuer Hedge Counterparty” means each hedge counterparty to an Issuer Hedging
Agreement which accedes from time to time to the Framework Agreement, the Issuer
Cash Management Agreement and the Issuer Deed of Charge.

“Issuer Hedging Documents” means, the ISDA Master Agreement, the Schedule, the
Credit Support Annex and the relevant Confirmation(s).

“Issuer Hedging Agreement” means a hedging agreement, consisting of the ISDA
Master Agreement, the Schedule, the Credit Support Annex and the relevant
Confirmation(s), that:

 

(a) may be entered into from time to time by the Issuer in respect of a Treasury
Transaction to hedge projected exposures to interest rates, foreign exchange and
inflation risks under the Senior Notes;

 

(b) contains the provisions required by the Rating Agencies which are engaged
from time to time to rate the outstanding Senior Notes; and

 

(c) in a form satisfactory to the Transaction Agent.

“Issuer Hedging Debt” means all present and future moneys, debts and liabilities
due, owing or incurred from time to time by the Issuer to any Issuer Hedge
Counterparty under or in connection with any Issuer Transaction Document, in
each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently, and whether as principal, surety or
otherwise.

“Issuer Intercreditor Terms” means the Issuer intercreditor terms set out in
schedule 16 (Issuer Intercreditor Terms) to the Framework Agreement, relating to
the rights and obligations among the Issuer Secured Creditors.

 

 

53



--------------------------------------------------------------------------------

“Issuer Ledgers” means, the ledgers maintained by the Issuer Cash Manager for
the purposes of the management of the Issuer’s funds and timely compliance with
the Issuer’s payment obligations pursuant to schedule 1 (Issuer Cash Management
Services) of the Issuer Cash Management Agreement.

“Issuer LC Covered Amount” means, as applicable:

 

(i) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (e) of the Issuer Revolving Period Priority of Payments;

 

(ii) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (e) of the Issuer Scheduled Amortisation Period Priority of Payments;

 

(iii) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (e) of the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments; and

 

(iv) the aggregate of all the amounts payable by the Issuer under paragraphs
(a) to (d) of the Issuer Rapid Amortisation Period (Post-Enforcement) Priority
of Payments.

“Issuer Letter of Credit” means an irrevocable letter of credit issued by an
Eligible Issuer LC Provider in favour of the Issuer Security Trustee (for itself
and on behalf of the benefit of the Senior Noteholders) substantially in the
form set out in schedule 13 (Form of Issuer Letter of Credit) to the Framework
Agreement and, if amended, in form and substance satisfactory to the Transaction
Agent.

“Issuer Listing Documents” means all the documents entered into by the Issuer in
connection with the listing and maintenance of listing of the Senior Notes on
the Channel Islands Stock Exchange.

“Issuer Note Issuance Facility Agreement” means the note issuance facility
agreement between, among others, the Senior Noteholders, the Transaction Agent,
the Issuer Cash Manager, and the Issuer Security Trustee.

“Issuer Payment Date” means each Senior Advance Repayment Date, each Issuer
Subordinated Advance Repayment Date and each Settlement Date.

“Issuer Priority of Payments” means the Issuer Revolving Period
(Pre-Enforcement) Priority of Payments, the Issuer Rapid Amortisation Period
(Pre-Enforcement) Priority of Payments, the Issuer Scheduled Amortisation Period
Priority of Payments and the Issuer Rapid Amortisation Period (Post-Enforcement)
Priority of Payments.

“Issuer Profit Amount” means the payment on each anniversary of the Initial
Funding Date of €1,000 per annum to the Issuer as a fee for entering into the
Transaction Documents to which it is a party.

“Issuer Rapid Amortisation Period (Post-Enforcement) Priority of Payments” means
the priority of payments set out in part 4 (Issuer Rapid Amortisation
(Post-Enforcement) Priority of Payments) of schedule 3 (Priorities of Payments)
to the Framework Agreement.

“Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of Payments” means
the priority of payments set out in part 4 (Issuer Rapid Amortisation
(Post-Enforcement) Priority of Payments) of schedule 3 (Priorities of Payments)
to the Framework Agreement.

 

 

54



--------------------------------------------------------------------------------

“Issuer Repeating Representations” means the representations and warranties of
the Issuer set out in the Framework Agreement save for the representations and
warranties set out in the following clauses in the Framework Agreement:

 

(i) clause 3.1.1 (Compliance with Issuer Borrowing Base Test);

 

(ii) clause 3.1.5 (Centre of Main Interests);

 

(iii) clause 3.1.6 (No Establishment);

 

(iv) clause 3.1.8 (No Subsidiaries, Employees or Premises);

 

(v) clause 3.1.9 (Capitalisation);

 

(vi) clause 3.1.10 (Ownership);

 

(vii) clause 3.1.11 (No Distributions);

 

(viii) clause 3.1.12 (Financial Statements);

 

(ix) clause 3.1.19 (Consents);

 

(x) clause 3.1.24 (Execution);

 

(xi) clause 3.1.27 (Beneficial Owner);

 

(xii) clause 3.1.28 (Issuer Security);

 

(xiii) clause 3.1.29 (Compliance with Issuer Transaction Documents);

 

(xiv) clause 3.1.32 (Filings);

 

(xv) clause 3.1.33 (Consents); and

 

(xvi) clause 3.1.35 (Taxes – Senior Notes and Transaction Documents).

“Issuer Required Gross-Up Amount” means the amount of Issuer Subordinated
Advances drawn by the Issuer under clause 4.2.2 of the Issuer Subordinated
Facility Agreement in an amount equal to the gross-up amount due and payable by
the Issuer under the Issuer Note Issuance Facility Agreement.

“Issuer Reserve Account” means an account of the Issuer opened with the Issuer
Account Bank to which amounts are required to be credited comprising the Issuer
Reserves.

“Issuer Reserve Account Mandate” means the issuer account mandate in
substantially the form of schedule 2 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Reserve Account.

“Issuer Reserve Required Amount” means, on any date on which such calculation is
required, the aggregate of: [REDACTED]

“Issuer Reserves” means, on any date, the Available LC Commitment Amount and the
Issuer Available Reserve Account Amount, in each case, on such date.

“Issuer Revolving Period Priority of Payments” means the priority of payments
set out in part 1 (Issuer Revolving Period Priority of Payments) of schedule 3
(Priorities of Payments) to the Framework Agreement.

“Issuer Scheduled Amortisation Period Priority of Payments” means the priority
of payments set out in part 2 (Issuer Scheduled Amortisation Priority of
Payments) of schedule 3 (Priorities of Payments) to the Framework Agreement.

“Issuer Secured Creditors” means the Senior Noteholders, the Issuer Security
Trustee, the Subordinated Lender, the Issuer Account Bank, the Issuer Corporate
Services Provider, the FleetCo Holdings Corporate Services Provider, the Issuer
Cash Manager, the Issuer Hedge Counterparties (if any), the Transaction Agent,
the Registrar and the Central Servicer.

 

 

55



--------------------------------------------------------------------------------

“Issuer Secured Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Issuer to the Issuer Secured Creditors
in any manner whatsoever, including on any current or other account or otherwise
including under or in connection with any Issuer Transaction Document (in each
case, whether alone or jointly, or jointly and severally, with any other person,
whether actually or contingently and whether as principal, surety or otherwise).

“Issuer Secured Property” means the assets from time to time subject, or
expressed to be subject, to the Issuer Security or any part of those assets.

“Issuer Security” means all or any of the Security Interests created or
expressed to be created from time to time constituted by or pursuant to, or
evidenced by, the Issuer Security Documents.

“Issuer Security Documents” means the Issuer Deed of Charge, the Issuer Security
Power of Attorney and the Lessor Power of Attorney.

“Issuer Security Power of Attorney” means the power of attorney granted by the
Issuer to the Issuer Security Trustee pursuant to clause 15 (Power of Attorney)
of the Issuer Deed of Charge and substantially in the form set out in schedule 1
(Form of Issuer Security Power of Attorney) to the Issuer Deed of Charge.

“Issuer Security Trustee” means Deutsche Trustee Company Limited or the
replacement or successor thereof appointed as the security trustee acting on
behalf of the Issuer Secured Creditors under the Issuer Deed of Charge.

“Issuer Share Trustee” means TMF Management (Ireland) Limited in its capacity as
share trustee for CarFin Finance International Trust (Charitable Trust 1), an
Irish charitable trust.

“Issuer Spain TRO Collection Account” means the account in the name of the
Issuer to be opened and maintained by the Issuer Account Bank under the Issuer
Account Bank Agreement in respect of repayment of the FleetCo Advances under the
FleetCo Spanish Facility Agreement following, among other things, the exercise
of the Spain Repayment Option by the Subordinated Lender in accordance with
clause 6.2.1 (Spain) of the Framework Agreement and with the account number
28379301 (IBAN: GB65DEUT40508128379301).

“Issuer Spain TRO Collection Account Mandate” means the issuer account mandate
in substantially the form of schedule 3 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Spain TRO Collection
Account.

“Issuer Spain TRO Declaration of Trust” means the declaration of trust by the
Issuer over the amounts standing to the credit of the Issuer Spain TRO
Collection Account following the receipt of the TRO Proceeds Confirmation by the
Issuer (or the Issuer Cash Manager on its behalf) to the Transaction Agent, the
Central Servicer and Finco in respect of the Spain Total Repayment Option.

“Issuer Subordinated Advance” means the principal amount made available to the
Issuer on each Issuer Payment Date under the ISFA.

“Issuer Subordinated Advance Drawdown Date” means the date of funding of each
Issuer Subordinated Advance by the Subordinated Lender pursuant to the relevant
Issuer Subordinated Advance Drawdown Notice.

“Issuer Subordinated Advance Repayment Date” means any repayment date of an
Issuer Subordinated Advance as set out in the Issuer Subordinated Facility
Agreement.

“Issuer Subordinated Facility Agreement” or “ISFA” means the facility agreement
dated on or about the date hereof between, amongst others, the Issuer and the
Subordinated Lender, in respect of the making of subordinated advances by the
Subordinated Lender to the Issuer.

 

 

56



--------------------------------------------------------------------------------

“Issuer Transaction Account” means a EUR denominated account opened by the
Issuer with the Issuer Account Bank with the account number 28379300 (IBAN:
GB92DEUT40508128379300).

“Issuer Transaction Account Mandate” means the issuer account mandate in
substantially the form of schedule 1 to the Issuer Account Bank Agreement
entered into by the Issuer with respect to the Issuer Transaction Account.

“Issuer Transaction Documents” means the following documents to which the Issuer
is a party (taking account of the fact that certain documents will only be
entered into and/or be effective after the date hereof):

 

(i) the Funds Flow Agreement (from and including the date on which the Issuer
enters into such agreement);

 

(ii) the Framework Agreement;

 

(iii) the Master Definitions Agreement;

 

(iv) the Issuer Note Issuance Facility Agreement;

 

(v) the Issuer Subordinated Facility Agreement;

 

(vi) the Issuer Cash Management Agreement;

 

(vii) the Issuer Account Bank Agreement;

 

(viii) the Issuer and FleetCo Holdings Corporate Services Agreement;

 

(ix) the Issuer Hedging Agreements (from and including the date on which the
Issuer enters into any such agreement);

 

(x) the FleetCo Spanish Facility Agreement;

 

(xi) the FleetCo German Facility Agreement;

 

(xii) the FleetCo Italian Facility Agreement;

 

(xiii) the Central Servicing Agreement;

 

(xiv) the Issuer Security Documents;

 

(xv) the Issuer Spain TRO Declaration of Trust;

 

(xvi) the FleetCo Security Documents;

 

(xvii) the Liquidation Agency Agreement (from and including the date on which
the Issuer enters into such agreement);

 

(xviii) the Issuer Security Power of Attorney;

 

(xix) the Fee Letters; and

 

(xx) all documents approved by the Transaction Agent to which the Issuer is a
party in connection with or related to any of the above documents.

“Italian Account Bank Agreement” means the agreement to appoint the Italian
FleetCo Account Bank.

“Italian Account Mandate” has the meaning given to it in clause 4.1 of the
Italian Account Bank Agreement.

 

 

57



--------------------------------------------------------------------------------

“Italian Bank Accounts” means:

 

(i) the Italian Transaction Account;

 

(ii) the Italian FleetCo Reserve Account (if any);

 

(iii) the Italian Dedicating Financing Account; and

 

(iv) any Additional Accounts opened and maintained in accordance with the
Italian Account Bank Agreement.

“Italian Dedicated Financing Account” means the bank account in Italy in the
name of Italian FleetCo with account number IBAN: IT23B0310401600000000826065
SWIFT CODE: DEUTITMMMIL in respect of the deposit of the sale proceeds received
from Vehicle Manufacturers and/or Vehicle Dealers (in the case of Programme
Vehicles) as well as Vehicle Dealers and other third parties (in the case of
Non-Programme Vehicles) in relation to the Vehicles from time to time sold by
Italian FleetCo.

“Italian FleetCo” means Avis Budget Italia S.p.A. Fleet Co. S.A.p.A., a
partnership limited by shares incorporated in Italy which, among other things,
holds title to or holds possession of the Vehicle Fleet in Italy.

“Italian FleetCo Account Bank” means the entity appointed as account bank under
the Italian Account Bank Agreement.

“Italian FleetCo Deed of Charge” means the English law deed of charge pursuant
to which, among other things, Italian FleetCo assigns, pledges and otherwise
creates a security over all its rights and interests in and to each of the
English Transaction Documents to which it is a party, in favour of the FleetCo
Security Agent.

“Italian FleetCo Post-Enforcement Priority of Payments” means the priority of
payments in part C (Italian FleetCo Post-Enforcement Priority of Payments) of
part 6 (FleetCo Post-Enforcement Priority of Payments) of schedule 3 (Priorities
of Payments) to the Framework Agreement.

“Italian FleetCo Pre-Enforcement Priority of Payments” means the priority of
payments in part C (Italian FleetCo Pre-Enforcement Priority of Payments) of
part 5 (FleetCo Pre-Enforcement Priority of Payments) of schedule 3 (Priorities
of Payments) to the Framework Agreement.

“Italian FleetCo Reserve Account” means the reserve account in Italy in the name
of Italian FleetCo and which may, from time to time be opened and maintained
with the Italian Account Bank.

“Italian FleetCo Secured Creditors” means the Issuer, the Italian Account Bank,
the FleetCo Italian Back-up Cash Manager, the Italian Servicer, the Liquidation
Agent and the Central Servicer, the Italian VAT Lender and the FleetCo Security
Agent (including any Receiver or Appointee thereof).

“Italian FleetCo Secured Property” means the assets from time to time secured by
the FleetCo Italian Security Documents and the Italian FleetCo Deed of Charge.

“Italian FleetCo Security Deed” means the security deed dated on or about the
date hereof between, among others Italian FleetCo, Italian Opco and the FleetCo
Security Agent in respect of, among other things, (i) an assignment of
receivables by way of security and (ii) a pledge over the Italian Bank Accounts.

“Italian FleetCo Share Pledge” means the pledge of all the shares in Italian
FleetCo.

 

 

58



--------------------------------------------------------------------------------

“Italian FleetCo Shareholders Agreement” means the shareholders agreement
between Italian Opco and FleetCo Holdings.

“Italian FleetCo Shareholders Call Option” means the call option granted by
FleetCo Holdings under the Italian FleetCo Shareholders Agreement pursuant to
which Italian Opco may, on or after the exercise by Finco of the Italy Repayment
Option, exercise an option to purchase FleetCo Holdings’ shareholding in Italian
FleetCo.

“Italian Income Tax Consolidation Agreement” means the agreement dated 16 June
2012 between, among others, Italian FleetCo and Italian Opco in relation to,
among other things, the consolidation of corporate income tax of Italian FleetCo
between the parties to such agreement.

“Italian Mandate Agreement” means the agreement pursuant to which Italian
FleetCo grants a mandate to Italian Opco in respect of Italian FleetCo’s Vehicle
Fleet in Italy.

“Italian Master Lease Agreement” means, the master lease agreement dated on or
about the date hereof entered into by, amongst others, Italian FleetCo and
Italian Opco.

“Italian Opco” means Avis Budget Italia S.p.A.

“Italian Opco Event of Default” means an Event of Default in respect of Italian
Opco as the Relevant Person.

“Italian Servicer” means Italian Opco which is to provide transaction management
services to Italian FleetCo.

“Italian Servicing Agreement” means the servicing and cash management agreement
between, among others, Italian FleetCo and Italian Opco in respect of Italian
FleetCo’s operations in Italy.

“Italian Transaction Account” means the bank account in Italy in the name of
Italian FleetCo with account number IBAN: IT15H0310401600000000825477 SWIFT
CODE: DEUTITMM.

“Italian Transaction Documents” means (taking account of the fact that certain
documents will only be entered into and/or be effective after the date hereof):

 

(i) the FleetCo Italian Facility Agreement;

 

(ii) the Italian Account Bank Agreement;

 

(iii) the Italian Account Mandate;

 

(iv) the Italian Master Lease Agreement;

 

(v) the Italian Servicing Agreement

 

(vi) the Italian Mandate Agreement;

 

(vii) the Italian FleetCo Shareholders Agreement;

 

(viii) the Italian FleetCo Share Pledge;

 

(ix) the Italian FleetCo Security Deed; and

 

(x) any other Transaction Documents expressed to be governed by Italian law and
designated as an “Italian Transaction Document” by the Transaction Agent and
Italian FleetCo.

“Italian VAT Lender” means Avis Finance Company Limited in its capacity as the
Lender under the VAT Loan Agreement.

“Italian VAT Sharing Agreement” means the agreement dated 18 May 2012 between,
among others, Italian FleetCo and Italian Opco in relation to the Italian VAT
sharing arrangement between the parties to such agreement.

 

 

59



--------------------------------------------------------------------------------

“Italian Vehicle Documents” means, in respect of Vehicles in Italy, the keys and
spare keys to the Vehicles, the property certificate (certificato di proprietà)
and the registration and technical documents regarding the Vehicles (carta di
circolazione and manuale dell’utente).

“Italy Repayment Option” means, in respect of a TRO Default, the Country
Repayment Option applicable to Italian Opco and Italian FleetCo, as more
particularly set out in clause 6 (Country Repayment Option) of the Framework
Agreement.

“Labour and Social Security Laws” means any regulation governing labour-related
matters and relating to employer’s obligations, also including, for the
avoidance of doubts, (i) paying contributions for social security and mandatory
insurance for industrial accidents and occupational diseases and fulfilling
health and safety obligations, and (ii) paying salary allowances and all other
amounts due to the employees, including that portion of TFR (trattamento di fine
rapporto) that accrues while performing the Services.

“Labour Claim” means any claim (save for claims brought in bad faith or on
frivolous grounds) or litigation or social security or insurance deficiency
assessment asserted against (i.e., brought, initiated or otherwise notified to)
the Servicer and/or any of its Sub-contractors and/or any subcontractor and/or
partner of any of its Sub-contractors in connection with the application of
Labour and Social Security Laws, to the extent that any such claims may create
liability for the Italian FleetCo.

“Labour Payments” means any and all payments due by the Servicer and/or any of
its Sub-contractors and/or any subcontractor and/or partner of any of its
Sub-contractors in application of Labour and Social Security Laws, to the extent
that failure to pay any such amounts may create liability for the Italian
FleetCo.

“Law” means:

 

(a) any constitution, decree, judgment, legislation, order, ordinance,
regulation, statute, treaty or other legislative measure in any Relevant
Jurisdiction; and

 

(b) any present or future directive, regulation, practice, concession or
requirement which has the force of law and which is issued by any governmental
body, agency or department or any central bank or other fiscal, monetary,
regulatory, self-regulatory or other authority or agency.

“Lease Commencement Date” means, with respect to a Vehicle, the date on which
the Vehicle Manufacturer or Dealer delivers the Vehicle to the Lessor (or the
Servicer or the Lessee on the Lessor’s behalf for the purposes of the Lessee
leasing such Vehicle from the Lessor under and in accordance with the relevant
Master Lease Agreement.

“Lease Determination Date” means the day falling 2 Business Days prior to each
Lease Payment Date provided that if such date is not a Business Day, the
immediately preceding Business Day.

“Lease Expiration Date” means, in relation to a Vehicle the subject of a lease
between the relevant Lessor and Lessee pursuant to the relevant Master Lease
Agreement, the earliest to occur of:

 

(a) if such Vehicle is a Programme Vehicle returned under a Programme, the
Turn-back Date for such Vehicle;

 

 

60



--------------------------------------------------------------------------------

(b) if such Vehicle is sold to a third party (including to another FleetCo or an
Opco) (other than pursuant to a Programme), the date on which the possession of
such Vehicle is transferred from the Lessee or the Lessor to such person;

 

(c) if such Vehicle becomes a Casualty or a Non-Eligible Vehicle, the date funds
in the amount of the Casualty Payment thereof are deposited in the relevant
FleetCo Bank Account by the Lessee;

 

(d) if such Vehicle has been purchased on credit terms with a retention of title
provision in the Vehicle Manufacturer Agreement or Vehicle Dealer Agreement and
the purchase price has not been paid to the relevant Vehicle Manufacturer or
Dealer, the date on which the Vehicle Manufacturer or Vehicle Dealer, the date
on which the Vehicle Manufacturer or Vehicle Dealer, as the case may be, has
repossessed such Vehicle;

 

(e) in relation to any Vehicle subject to a lease between a Lessor and a Lessee
under the Italian Master Lease Agreement and/or the Spanish Master Lease
Agreement, the Master Lease End Date;

 

(f) any other date for the termination of a lease in the relevant Master Lease
Agreement; and

 

(g) the Estimated Lease Expiration Date in relation to the Master German Fleet
Lease Agreement, subject to any lease extension in accordance with the Master
German Fleet Lease Agreement.

“Lease Payment Date” means the day falling 3 Business Days prior to a Settlement
Date.

“Lease Reports” means the reports to be provided by the relevant Lessee (as
defined in and in accordance with the relevant Master Lease Agreement).

“Lease Term” means, in relation to any relevant Vehicle, the period from (and
including) the relevant Lease Commencement Date to (and including) the relevant
Lease Expiration Date.

“Ledger” has the meaning given to it in part C (Cash Management, records and
information reporting) of schedule 1 to the relevant Servicing Agreement.

“Lessee” means each lessee under the Spanish Master Lease Agreement, the Italian
Master Lease Agreement and the Master German Fleet Lease Agreement,
respectively.

“Lessor” means each relevant FleetCo.

“Lessor Power of Attorney” means the lessor power of attorney in the form set
out in schedule 1 (Form of Lessor Power of Attorney) to the Liquidation Agency
Agreement.

“Liabilities” means any loss, damage, cost, charge, claim, demand, expense,
judgment, action, proceedings or other liability whatsoever (including, without
limitation, in respect of taxes, duties, levies, imposts and other charges) and
legal fees on a full indemnity basis.

“Light Truck” means a motor vehicle having at least four wheels, used for the
carriage of goods (which includes, as the case may be, semitrailer) and having a
maximum weight not exceeding 3.5 metric tons.

“Liquidation Agency Agreement” means the agreement between, among others, the
FleetCo Security Agent, the Liquidation Agent and the FleetCos, pursuant to
which the Liquidation Agent is appointed to provide liquidation agency services
to the relevant FleetCo as owner of (or the entity in possession of) the
relevant vehicle fleet.

“Liquidation Agent” means FISERV Automotive Solutions, Inc and any successor or
replacement

 

 

61



--------------------------------------------------------------------------------

appointed under the Liquidation Agency Agreement and which has acceded to the
Framework Agreement and each FleetCo Deed of Charge in accordance with clause
11.4 (Acceding Liquidation Agent) of the Framework Agreement.

“Liquidation Agent Service Commencement Notice” means the notice delivered to
the Liquidation Agent under the Liquidation Agency Agreement pursuant to which
the Liquidation Agent may exercise certain rights in respect of the Vehicle
Fleet.

“Liquidity Facility Arrangement” means a liquidity facility, liquidity asset
purchase facility or similar arrangement between a Conduit Senior Noteholder and
a liquidity provider pursuant to which such Liquidity Provider agrees that from
time to time it shall make available funds to the Conduit Senior Noteholder for
the purpose of the Conduit Senior Noteholder subscribing for and funding the
Senior Notes in accordance with the terms of the relevant Issuer Note Issuance
Facility Agreement in respect of any period.

“Liquidity Provider” means a bank or financial institution which has entered
into a Liquidity Facility Arrangement with a Conduit Senior Noteholder.

“Listing Sponsor” means Carey Olsen Corporate Finance Limited.

“LMA” means the Loan Market Association.

“LOC Pro Rata Share” means, with respect to any Issuer LC Provider as of any
date, the fraction (expressed as a percentage) obtained by dividing:

 

(i) the available amount under such Issuer LC Provider’s Issuer Letter of Credit
as of such date by

 

(ii) an amount equal to the aggregate available amount under all Issuer Letters
of Credit as of such date,

provided that only for purposes of calculating the LOC Pro Rata Share with
respect to any Issuer LC Provider as of any date, if such Issuer LC Provider has
not complied with its obligation to pay the Issuer the amount of any draw under
its Issuer Letter of Credit made prior to such date, the available amount under
such Issuer LC Provider’s Issuer Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Issuer LC Provider has paid such amount to the
Issuer and been reimbursed by the Lessee for such amount (provided that the
foregoing calculation shall not in any manner reduce the undersigned’s actual
liability in respect of any failure to pay any demand under its Issuer Letter of
Credit).

“Lowest Risk Category Vehicles” means Programme Vehicles purchased by the
relevant FleetCo for each Country from:

 

(a) Investment Grade Vehicle Manufacturers; and

 

(b) BBB- Vehicle Manufacturers,

provided that:

 

(i) the aggregate Net Book Value of Vehicle Fleet relating to BBB- Vehicle
Manufacturers does not exceed [REDACTED] per cent. of the aggregate Net Book
Value of all Lowest Risk Category Vehicles of all Countries;

 

(ii) Vehicles whose Borrower Vehicle Fleet NBV exceed the Borrower Vehicle Fleet
NBV of all Eligible Vehicles that comply with the Concentration Limits shall not
be Vehicles for the purposes of “Lowest Risk Category Vehicles”; and

 

 

62



--------------------------------------------------------------------------------

(iii) any such excess in (ii) above) in Borrower Vehicle Fleet NBV is or has
been allocated on a pro rata basis to (A) the Borrower Vehicle Fleet NBV of
Eligible Vehicles in each Country and (B) to the Borrower Vehicle Fleet NBV of
Programme Vehicles and the Borrower Vehicle Fleet NBV of Non-Programme
Vehicles).

“LPA” means the Law of Property Act 1925.

“Majority Senior Noteholders” means at least 2 Senior Noteholders whose
proportion of the total of all the Senior Note Principal Amount Outstanding
together aggregates more than 66 2/3 per cent.

“Mandatory Cost” means the percentage rate per annum calculated by the
Transaction Agent in accordance with schedule 4 (Mandatory Cost) to the Issuer
Note Issuance Facility Agreement.

“Margin Based Profit Amount” means, in respect of Dutch FleetCo in Spain, Dutch
FleetCo in Germany or Italian FleetCo in Italy (as applicable) and a Lease
Determination Date, the product of:

 

(a) the FleetCo Total Borrowed Amount in respect of such Lease Determination
Date;

 

(b) the FleetCo Profit Margin in respect of such Lease Determination Date; and

 

(c) the actual number of days in the Related Month divided by 360.

“Master Definitions Agreement” means this Agreement.

“Master German Fleet Lease Agreement” means the master lease agreement dated on
or about the date hereof between, amongst others, Dutch FleetCo and German Opco.

“Master German Fleet Purchase Agreement” means the master purchase agreement
dated on or about the date hereof between, amongst others, Dutch FleetCo and
German Opco.

“Master Lease Agreement” means the Master German Fleet Lease Agreement, the
Italian Master Lease Agreement or the Spanish Master Lease Agreement (as
applicable).

“Master Lease End Date” means, in relation to a Master Lease Agreement, the
earliest to occur of:

 

(a) any Master Lease Scheduled Expiry Date with respect to the Italian Master
Lease Agreement and the Spanish Master Lease Agreement, provided that no Master
Lease End Date will occur if a Master Lease Extension/Renewal Agreement has been
executed within 5 Business Days after the Master Lease Scheduled Expiry Date;

 

(b) the date on which the termination of the relevant Master Lease Agreement
takes effect following the occurrence of a Master Lease Termination Event; and

 

(c) in respect of Italy and Spain, the date on which the 60 days’ notice given
by the relevant FleetCo expires following exercise of the FleetCo’s rights in
accordance with relevant provision of the related Master Lease Agreement which
(in the case of Italian FleetCo) is clause 27.1.1 of the Italian Master Lease
Agreement and (in the case of Dutch FleetCo, Spanish Branch) is clause 28.1.1 of
the Spanish Master Lease Agreement.

“Master Lease Extension Agreement” means, in relation to:

 

(a) the Spanish Master Lease Agreement, an agreement executed by Dutch FleetCo
and Spanish Opco which provides that the Master Lease Scheduled Expiry Date in
respect of the Spanish Master Lease Agreement will be extended for a further
period of 3 months from the date of such agreement;

 

 

63



--------------------------------------------------------------------------------

(b) the Italian Master Lease Agreement, an agreement executed by Italian FleetCo
and Italian Opco which provides that the Master Lease Scheduled Expiry Date in
respect of the Italian Master Lease Agreement will be renewed for a further
period of 3 months from the date of such agreement; and

 

(c) the Master German Fleet Lease Agreement, an agreement executed by Dutch
FleetCo and German Opco which provides that the Master Lease Scheduled Expiry
Date in respect of the Master German Fleet Lease Agreement will be extended
subject to the Lease Expiration Date falling no later than 20 months from the
Lease Commencement Date.

“Master Lease Extension/Renewal Agreement” means in relation to the Italian
Master Lease Agreement and the Spanish Master Lease Agreement, the Master Lease
Extension Agreement.

“Master Lease Payment Default” means, in respect of any Master Lease Agreement,
the occurrence of a default in the payment of any Rent or other amount payable
by the relevant Lessee under the relevant Master Lease Agreement for a period of
four (4) Business Days (whether or not formally demanded).

“Master Lease Scheduled Expiry Date” means, in relation to the Italian Master
Lease Agreement and the Spanish Master Lease Agreement, the date falling 3
calendar months after:

 

(a) the Lease Commencement Date; or

 

(b) the date on which the most recent Master Lease Extension/Renewal Agreement
became effective.

“Master Lease Termination Event” means, in respect of the Lessee under (i) the
Spanish Master Lease Agreement, (ii) the Italian Master Lease Agreement,
(iii) the Master German Fleet Lease Agreement (as applicable) (for the purposes
of this definition, the “Relevant Lessee”), the occurrence of any of the
following:

 

(i) (in respect of the Spanish Master Lease Agreement and the Italian Master
Lease Agreement):

 

  (a) an Opco Event of Default (other than an Insolvency Event of the Relevant
Lessee); or

 

  (b) the expiry of 60 days following the delivery of the notice by the relevant
FleetCo to the Transaction Agent, the Issuer and the Relevant Lessee, notifying
the Transaction Agent, the Issuer and the Relevant Lessee of the exercise of the
FleetCo’s rights to terminate the relevant Master Lease Agreement in accordance
with relevant provision of such Master Lease Agreement; and

 

(ii) (in respect of the German Master Lease Agreement) an Opco Event of Default.

“Master Lease Termination Notice” has the meaning given to it in clause 28.2
(Termination by Notification) of the Spanish Master Lease Agreement, Clause 27.2
(Termination by Notification) of the Italian Master Lease Agreement and Clause
25.2.7 of the German Master Lease Agreement.

“Material Adverse Effect” means, in respect of each of Dutch FleetCo, Italian
FleetCo and the Issuer and as the context specifies, a material adverse effect
on the business, operations, assets or financial condition of such party which
has resulted in, or will result in, an inability of such party to perform and
comply with its obligations under any Transaction Document to which it is a
party.

 

 

64



--------------------------------------------------------------------------------

“Measurement Month” with respect to any date and any Country means,
collectively, each of the three periods most closely preceding such date, each
of which periods shall consist of one calendar month or the smallest number of
consecutive calendar months, in which:

 

(a) at least 250 Eligible Vehicles owned by Dutch FleetCo in Spain, Dutch
FleetCo in Germany or Italian FleetCo in Italy (as applicable) which were At
Risk Assets were sold at auction or otherwise; or

 

(b) at least one twelfth of the aggregate Net Book Value of such Eligible
Vehicles owned by Dutch FleetCo in Spain, Dutch FleetCo in Germany or Italian
FleetCo in Italy (as applicable) as of the last day of each such period was sold
at auction or otherwise,

provided, however, that no calendar month included in any Measurement Month
shall be included in any other Measurement Month.

“Measurement Month Average” means the lesser of:

 

(a) with respect to any Measurement Month and any Country, the percentage
equivalent of a fraction, the numerator of which is the aggregate amount of the
VAT-exclusive amount of the proceeds of sale of all Eligible Vehicles owned by
Dutch FleetCo in Spain, Dutch FleetCo in Germany or Italian FleetCo in Italy (as
applicable) which were At Risk Assets sold at auction or otherwise during such
Measurement Month and the denominator of which is the aggregate Net Book Value
of such Eligible Vehicles on the dates of their respective sales; and

 

(b) 100 per cent.

“Minimum Drawing Amount” means Euro 2,500,000.

“Monthly Accounting Reference Period” means each calendar month.

“Monthly Central Servicer Report” means the monthly report substantially in the
form set out in the Framework Agreement to be delivered by the Central Servicer
to, among others, the Transaction Agent pursuant to clause 15 (Provisions of
Information and Reports) of the Framework Agreement and, if amended, amended
with the prior consent of the Transaction Agent and the Central Servicer and in
form and substance satisfactory to the Transaction Agent.

“Monthly Input VAT Ledger” has the meaning given to it in the schedule 1 to each
of the relevant Servicing Agreements.

“Monthly Lease Profit Amount” means in respect of a Vehicle on a Lease
Determination Date the product of the Monthly Target Corporate Profit Amount in
respect of such Lease Determination Date and the Vehicle Ratio in respect of
such Vehicle and such Lease Determination Date.

“Monthly Output VAT Ledger” has the meaning given to it in the schedule 1 to
each of the relevant Servicing Agreements.

“Monthly Risk Vehicle Loss” means the amount by which the aggregate Net Book
Value of the At Risk Vehicles sold in the immediately preceding calendar month
exceeds the aggregate sale proceeds of such At Risk Vehicles.

“Monthly Risk Vehicle Profit” means the amount by which the aggregate sale
proceeds realised on the At Risk Vehicles in the immediately preceding calendar
month exceeds the aggregate Net Book Value of such At Risk Vehicles received by
the relevant FleetCo.

“Monthly Target Corporate Profit Amount” means an amount calculated on a Lease
Determination Date being the greater of (i) the Margin Based Profit Amount in
respect of such Lease Determination Date and (ii) Euro [REDACTED] in respect of
such Lease Determination Date.

 

 

65



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Services Limited or any successor to its
rating business.

“Motor Third Party Liability Cover” means the insurance cover which is a
Requirement of Law, and, even if not so required by law, insurance protecting
against liability in respect of bodily injury or death caused to third parties.

“Motor Third Party Property Damage Liability Cover” means the insurance
protecting against loss or damage to property belonging to third parties.

“Negotiation Guidelines” means the criteria required in respect of the terms of
the Vehicle Purchasing Agreements entered into by the FleetCos in respect of the
Vehicle Fleet in Spain and Italy, as set out in schedule 2 to the Spanish
Servicing Agreement and the Italian Servicing Agreement (as applicable).

“Net Book Value” means, on any date with respect to each Vehicle, such Vehicle’s
Capitalised Cost, minus the aggregate Depreciation Charges accrued from the date
of registration of such Vehicle to such date.

“New Senior Noteholder” has the meaning given to it in clause 5.1 (Increase in
Senior Noteholder Commitments) of the Issuer Note Issuance Facility Agreement.

“Non-Eligible Assets” means (i) Non-Eligible Vehicles and (ii) Non-Eligible
Receivables.

“Non-Eligible Programme Vehicle” means each Programme Vehicle which is the
subject of a Vehicle Manufacturer Programme with a Vehicle Manufacturer in
respect of which a Vehicle Manufacturer Event of Default has occurred.

“Non-Eligible Receivables” means, in respect of Dutch FleetCo in Spain, Dutch
FleetCo in Germany or Italian FleetCo in Italy, its Vehicle Manufacturer
Receivables and Vehicle Dealer Receivables that do not constitute Eligible
Receivables.

“Non-Eligible Vehicles” means Vehicles delivered to a FleetCo that are not
Eligible Vehicles.

“Non-Imperative Principles” means those principles indicated as “Non-Imperative”
in, as applicable, schedule 2 of the Italian Servicing Agreement and schedule 2
of the Spanish Servicing Agreement.

“Non-Investment Grade Vehicle Manufacturers” means Vehicle Manufacturers that
are neither Investment Grade Vehicle Manufacturers nor BBB- Vehicle
Manufacturers.

“Non-Programme Vehicle” means each Eligible Vehicle which is not the subject of
a Vehicle Manufacturer Programme.

“Non-Utilisation Fee” means, in respect of each Senior Noteholder Available
Commitment of a Senior Noteholder, the fee payable by the Issuer in accordance
the relevant Senior Noteholder Fee Letter.

“Note Certificate” means the note certificate set out in schedule 3 (Senior Note
Certificate) to the Issuer Note Issuance Facility Agreement.

“Notice” means any notice delivered under or in connection with any Transaction
Document.

“Notional Commitment” means:

 

(i) in respect of a Senior Noteholder Group, the commitment amount from time to
time as set out in the relevant Senior Noteholder Fee Letter in respect of such
Senior Noteholder Group; and

 

 

66



--------------------------------------------------------------------------------

(ii) in respect of a Senior Noteholder that does not form part of a Senior
Noteholder Group, the commitment amount from time to time as set out in the
relevant Senior Noteholder Fee Letter in respect of such Senior Noteholder.

“Ongoing Issuer Fee” means the aggregate of all amounts due and payable by the
Issuer pursuant to:

 

(i) in respect of the Issuer Revolving Period Priority of Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments);

 

  (d) paragraph (d) (in respect of amounts payable to the FleetCo Holdings
Corporate Services Provider, the Issuer Corporate Services Providers, the Issuer
Share Trustee, the Issuer Profit Amount, the Issuer’s independent accountants,
auditors, legal advisers and Tax advisers, the Channel Islands Stock Exchange,
the Listing Sponsor, the relevant Rating Agencies, and the Central Servicer);

 

  (e) paragraph (e)(ii) (in respect of commitment fees);

 

  (f) paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (h) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (h) paragraph (k) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (i) paragraph (l) (in respect of amounts payable to any other parties);

 

(ii) in respect of the Issuer Scheduled Amortisation Period Priority of
Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments);

 

  (d) paragraph (d) (in respect of amounts payable to the FleetCo Holdings
Corporate Services Provider, the Issuer Corporate Services Providers, the Issuer
Profit Amount, the Issuer’s independent accountants, auditors, legal advisers
and Tax advisers, the Channel Islands Stock Exchange, the Listing Sponsor, the
relevant Rating Agencies and the Central Servicer);

 

  (e) paragraph (e)(ii) (in respect of commitment fees);

 

  (f) paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (h) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

 

67



--------------------------------------------------------------------------------

  (h) paragraph (j) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (i) paragraph (k) (in respect of amounts payable to any other parties);

 

(iii) in respect of the Issuer Rapid Amortisation Period (Pre-Enforcement)
Priority of Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments);

 

  (d) paragraph (d) (in respect of amounts payable to the Issuer Corporate
Services Provider, the FleetCo Holdings Corporate Services Provider, the Issuer
Profit Amount, the Issuer’s independent accountants, auditors, legal advisers
and Tax advisers, the Channel Islands Stock Exchange, the Listing Sponsor, the
relevant Rating Agencies and the Central Servicer);

 

  (e) paragraph (e)(ii) (in respect of commitment fees);

 

  (f) paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (g) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (h) paragraph (i) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (i) paragraph (j) (in respect of amounts payable to any other parties);

 

(iv) in respect of the Issuer Rapid Amortisation (Post-Enforcement) Priority of
Payments:

 

  (a) paragraph (a) (in respect of amounts payable to the Issuer Security
Trustee);

 

  (b) paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

 

  (c) paragraph (c) (in respect of Tax payments and amounts payable to the
Issuer Corporate Services Provider, the FleetCo Holdings Corporate Services
Provider, the Issuer’s independent accountants, auditors, legal advisers and Tax
advisers, the Channel Islands Stock Exchange and the relevant Rating Agencies);

 

  (d) paragraph (d)(ii) (in respect of commitment fees);

 

  (e) paragraph (d)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

 

  (f) paragraph (g) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

 

  (g) paragraph (i) (in respect of amounts payable to the other Issuer Secured
Creditors); and

 

  (h) paragraph (j) (in respect of amounts payable in respect of the Issuer
Profit Amount).

“Onward Purchase Price” means, in respect of any Vehicle in Germany, the
purchase price as

 

 

68



--------------------------------------------------------------------------------

specified in the Purchase Offer and Lease Request payable by Dutch FleetCo to
German Opco which (i) for a Vehicle (other than a German Opco Existing Fleet
Vehicle) shall be equal to the Initial Purchase Price payable by German Opco
with regard to such vehicles and (if necessary) calculated by way of break-down
of the aggregate price for each type of vehicles subject to the respective
Purchase Offer and Lease Request or (ii) for a German Opco Existing Fleet
Vehicle, shall be equal to the Net Book Value on the Initial Funding Date for
such German Opco Existing Fleet Vehicle, in each case excluding any VAT and
Charge Costs.

“Opco” means Spanish Opco, Italian Opco or German Opco (as the case may be).

“Opco Change of Control” means the Avis Europe Group ceasing to (x) own directly
or indirectly at least 100 per cent. of the share capital of Finco, Avis Europe
or any Opco, (y) have the right or ability to cast at least 100 per cent. of the
votes capable of being cast in shareholders’ general meetings of Finco, Avis
Europe or any Opco or (z) have the right or ability to appoint or remove all
directors (or equivalent officers) of the board of directors (or equivalent
body) of Finco, Avis Europe or any Opco or to give directions with respect to
the operating and financial policies of any Opco with which the directors or
other equivalent officers of Finco, Avis Europe or such Opco (as applicable) are
obliged to comply.

“Opco Event of Default” means an event of default as set out in part 3 (Opco
Events of Default) of schedule 4 (Events of Default) to the Framework Agreement.

“Opco Repurchase Price” means, in respect of any Vehicle in Germany, the
repurchase price payable by German Opco to Dutch FleetCo which (i) for a
Programme Vehicle shall be equal to the Vehicle Manufacturer Repurchase Price,
less any VAT and (ii) for Non-Programme Vehicles, the Estimated Sales Price in
respect of that Vehicle, less any VAT.

“Operating Documents” means (taking account of the fact that certain documents
will only be entered into and/or be effective after the date hereof):

 

(i) the Italian Master Lease Agreement;

 

(ii) the Spanish Master Lease Agreement;

 

(iii) the Master German Fleet Lease Agreement;

 

(iv) the Master German Fleet Purchase Agreement;

 

(v) the German Trust Agreement;

 

(vi) the Italian Servicing Agreement;

 

(vii) the Italian Mandate Agreement;

 

(viii) the VAT Loan Agreement;

 

(ix) the Italian VAT Sharing Agreement;

 

(x) the Italian Income Tax Consolidation Agreement;

 

(xi) the Italian FleetCo Shareholders Agreement;

 

(xii) the Spanish Servicing Agreement;

 

(xiii) the Spanish Account Bank Agreement;

 

(xiv) the German Account Bank Agreement;

 

(xv) the German Custody Agreement;

 

 

69



--------------------------------------------------------------------------------

(xvi) the Italian Account Bank Agreement;

 

(xvii) the FleetCo Back-up Cash Management Agreement;

 

(xviii) the Liquidation Agency Agreement;

 

(xix) the Central Servicing Agreement;

 

(xx) the Finco Payment Guarantee;

 

(xxi) the Avis Europe Payment Guarantee;

 

(xxii) the Parent Performance Guarantee; and

 

(xxiii) any other documents to which Dutch FleetCo and/or Italian FleetCo is a
party, approved by the FleetCo Security Agent and the Transaction Agent and are
in respect of the servicing and/or leasing of the Vehicle Fleet in each Country.

“Original Financial Statements” means:

 

(a) in relation to Avis Europe, its audited financial statements for its
financial year ended 31 December 2011 and (if prepared) its unaudited
consolidated management accounts for the financial quarter ended 31 December
2012;

 

(b) in relation to each of Finco, Italian FleetCo and Spanish Opco, its audited
financial statements for its financial year ended 31 December 2011;

 

(c) in relation to the German Opco the consolidated financial statements of AVIS
Autovermietung Beteiligungsgesellschaft mbH Oberursel for its financial year
ended 31 December 2011;

 

(d) in relation to the Italian Opco, its audited financial statements for its
financial year ended 31 December 2011.

“Original FleetCo Advance Drawdown Date” means, in respect of a FleetCo Advance,
the date of FleetCo Advance drawdown as specified in the relevant FleetCo
Advance Drawdown Notice.

“Original Scheduled Amortisation Commencement Date” means the date starting from
and including the date falling on the third anniversary of the Initial Funding
Date.

“outstanding” means, in relation to the Senior Notes or a FleetCo Advance (as
applicable) other than:

 

(a) those which have been redeemed in accordance with the Issuer Note Issuance
Facility Agreement or repaid in accordance with the relevant FleetCo Facility
Agreement (as applicable);

 

(b) those in respect of which the date for redemption or repayment (as
applicable) in accordance with the provisions of the Issuer Note Issuance
Facility Agreement and the relevant FleetCo Facility Agreement (as applicable)
has occurred and for which the redemption moneys or repayment moneys (including,
in each case, all interest accrued thereon to the date for such redemption or
repayment (as applicable)) have been duly paid to the FleetCo Security Agent,
the Issuer Cash Manager, the Transaction Agent (as applicable) and (following
the occurrence of an Issuer Enforcement Event) the Issuer Security Trustee, in
the manner provided for in the Issuer Note Issuance Facility Agreement and the
relevant FleetCo Facility Agreement (as applicable) and remain available for
payment in accordance with the Issuer Note Issuance Facility Agreement and the
relevant FleetCo Facility Agreement (as applicable);

 

 

70



--------------------------------------------------------------------------------

(c) those which have been purchased and surrendered for cancellation as provided
in the Issuer Note Issuance Facility Agreement and the relevant FleetCo Facility
Agreement (as applicable) and notice of the cancellation of which has been given
to the Issuer Security Trustee, the FleetCo Security Agent, the Issuer Cash
Manager and/or the Transaction Agent (as applicable);

 

(d) those which have become void under the Issuer Note Issuance Facility
Agreement and the relevant FleetCo Facility Agreement (as applicable); and

provided that for each of the following purposes in respect of the Issuer Note
Issuance Facility Agreement:

 

(e) the right in respect of any direction or request by the relevant Senior
Noteholders;

 

(f) the determination of how many and which Senior Notes are for the time being
outstanding for the purposes of clause 24 (Consents, Amendments, Waivers and
Modifications) of the Framework Agreement, any discretion, power or authority,
whether contained in the Framework Agreement or provided by law, which the
Transaction Agent or the Issuer Security Trustee is required to exercise in or
by reference to the interests of the relevant Senior Noteholders; and

 

(g) the determination by the Issuer Security Trustee or the Transaction Agent
whether any event, circumstance, matter or thing is, in its opinion, materially
prejudicial to the interests of the relevant Senior Noteholders (to the extent
that the Issuer Security Trustee or the Transaction Agent (as applicable) is
required to make such determination in accordance with the Transaction
Documents);

those Senior Notes which are for the time being held by or on behalf of or for
the benefit of the Issuer or any member of the Avis Group or any Affiliate of
the Avis Group shall (unless and until ceasing to be so held) be deemed not to
remain outstanding.

“Parallel Debt” means the German Parallel Debt or the Spanish Parallel Debt, as
applicable.

“Parent” means Avis Budget Car Rental, LLC.

“Parent Change of Control” means (a) ABG shall at any time cease to own or
control, directly or indirectly, greater than 50 per cent. of the Voting Stock
of the Parent or (b) any of the Opcos is no longer indirectly wholly-owned by
the Parent.

“Parent Event of Bankruptcy” shall be deemed to have occurred with respect to
the Parent if:

 

(a) a case or other proceeding shall be commenced, without the application or
consent of the Parent, in any court, seeking the liquidation, reorganisation,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of the Parent, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for the Parent or all or any
substantial part of its assets, or any similar action with respect to the Parent
under any law relating to bankruptcy, insolvency, reorganisation, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 60 consecutive days; or
an order for relief in respect of the Parent shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or

 

(b)

the Parent shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganisation, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a

 

 

71



--------------------------------------------------------------------------------

  receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for the Parent or for any substantial part of its property, or
shall make any general assignment for the benefit of creditors; or

 

(c) the board of directors or other similar governing body of the Parent shall
vote to implement any of the actions set forth in paragraph (b) above.

“Parent Event of Default” means any of the following:

 

(a) the occurrence of an Opco Change of Control, provided that if (1) any
cessation described in Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable) Spanish Opco or Italian Opco (as applicable) and (2) the Spain
Repayment Option (in respect of Spanish Opco) or the Italy Repayment Option (in
respect of Italian Opco) is exercised within 30 days of such cessation, there
shall not be any Parent Event of Default;

 

(b) the occurrence of a Parent Change of Control;

 

(c) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement, that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(d) any Parent Event of Bankruptcy occurs; and

 

(e) failure by the Parent or its successor or replacement to comply with any of
its obligations under the Parent Performance Guarantee.

“Parent Performance Guarantee” means the irrevocable guarantee and indemnity
from the Parent in favour of the relevant FleetCo in respect of the obligations
(other than payment obligations) of each Opco under the Transaction Documents to
which such Opco is a party.

“Participating Member State” means any member state of the European Union that
adopts or has adopted, and in each case continues to adopt, the euro as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.

“Party” means, when used in an agreement, deed or other document, a party to
that agreement, deed or other document.

“Passenger Car” means a motor vehicle having at least four wheels, used for the
carriage of passengers and comprising no more than seven seats including the
driver’s seat.

“Payment” means, in respect of any Liabilities (or any other liabilities or
obligations), a payment, prepayment, repayment, redemption, defeasance or
discharge of those Liabilities (or other liabilities or obligations).

“Payment Confirmation Date” means, in respect of all outstanding Senior Advances
and all outstanding Subordinated Advances, the date falling 5 Business Days
prior to the relevant Settlement Date.

“Payment Netting” means:

 

(a) in respect of an Issuer Hedging Agreement based on an ISDA Master Agreement,
netting under section 2(c) of the relevant ISDA Master Agreement; and

 

(b) in respect of an Issuer Hedging Agreement not based on an ISDA Master
Agreement, netting pursuant to any provision of that Hedging Agreement or a
Hedging Ancillary Document which has a similar effect to the provision
referenced in paragraph (a) above.

 

 

72



--------------------------------------------------------------------------------

“Permitted Investments” means:

 

(i) EUR-denominated money market funds which have a long-term rating of “AAAmmf”
by Fitch, if rated by Moody’s, “Aaa” and “MR1+” by Moody’s, if rated by S&P,
“AAA” by S&P, and if rated by DBRS, “AAA” by DBRS; or

 

(ii) any other instruments or securities, provided that, to the extent the
outstanding Senior Notes are rated, the Rating Agencies have confirmed in
writing that the investment in such instruments or securities will not adversely
affect any ratings with respect to any Senior Notes,

in each case, in respect of which the Issuer Cash Manager has been instructed to
invest in and in respect of which it is able to invest in.

“Permitted Subordinated Debt Payments” means the payments, receipts and set-offs
permitted by paragraph 5.3 (Permitted Subordinated Debt Payments) of the Issuer
Intercreditor Terms as long as they are so permitted.

“Person” means any individual, company, corporation, unincorporated association
or body (including a partnership, trust, joint venture or consortium),
government, state, agency, organisation or other entity whether or not having
separate legal personality.

“Potential Event of Default” means any event which (with the expiry of a grace
period, the giving of notice or the making of any determination under the
relevant Transaction Documents or any combination of any of the foregoing) could
constitute an Event of Default.

“Potential Master Lease Termination Event” means any event which, but for the
passage of time or the giving of notice or any combination thereof, would
constitute a Master Lease Termination Event.

“Potential Servicer Termination Event” means any event which but for the passage
of time or the giving of notice or any combination thereof would constitute a
Servicer Termination Event.

“Pre-Closing Measurement Month Average” means the percentages set out in
Schedule 2 (Pre-Closing Measurement Month Average) hereto.

“Privacy Code” means Italian Legislative Decree number 196 of 30 June 2003, as
amended and supplemented from time to time.

“Proceedings” means any legal action or proceedings relating to a Dispute.

“Programme Maximum Term” means, where applicable in relation to a Programme
Vehicle, the maximum holding period (if any) specified under the relevant
Vehicle Manufacturer Buy-Back Agreement or the relevant Vehicle Dealer Buy-Back
Agreement after the expiry of which such Programme Vehicle would cease to be
eligible for repurchase or sale at auction by the relevant Vehicle Manufacturer
or Vehicle Dealer, as applicable (as such maximum holding period shall be
notified on an annual basis by the relevant Servicer to the relevant FleetCo).

“Programme Minimum Term” means, where applicable in relation to a Programme
Vehicle, the minimum holding period (if any) specified under the relevant
Vehicle Manufacturer Buy-Back Agreement or the relevant Vehicle Dealer Buy-Back
Agreement in order for such Programme Vehicle to be eligible for repurchase or
sale at auction by the relevant Vehicle Manufacturer or Vehicle Dealer, as
applicable.

“Programme Vehicle” means each Eligible Vehicle which is the subject of: (i) a
Vehicle Manufacturer Buy-Back Agreement which contains all the Buy-Back Minimum
Principles or (ii) a Vehicle Dealer Buy-Back Agreement to the extent that such
Eligible Vehicle is subject to a Vehicle Manufacturer Guarantee.

 

 

73



--------------------------------------------------------------------------------

“Programme Vehicle Special Default Payments” means the amount of any Excess
Damage Charges and/or Excess Mileage Charges applicable to a Programme Vehicle
calculated by the relevant Servicer as of:

 

(a) the Lease Determination Date immediately following the receipt by the
relevant FleetCo of the Vehicle Manufacturer Repurchase Price, in each case, in
relation to any Programme Vehicle (or, if earlier, by the Business Day on which
FleetCo is liable for any Programme Vehicle Special Default Payment to a Vehicle
Manufacturer or Vehicle Dealer); or

 

(b) as of the Lease Determination Date immediately following the date by which
the Vehicle Manufacturer Repurchase Price, in each case of such Programme
Vehicle turned back to a Vehicle Manufacturer or Vehicle Dealer), would have
been paid by the Vehicle Manufacturer or Vehicle Dealer to the relevant FleetCo
but for the occurrence of an event or circumstance which, if not remedied within
the relevant grace period, would become a Vehicle Manufacturer Event of Default.

“Public Deed of Pledge over Vehicles” means the vehicle pledge dated on or about
the date hereof.in respect of the Spanish Vehicle fleet and entered into by
Dutch FleetCo, Spanish Branch, the Issuer and Spanish Opco.

“Purchase and Lease Confirmation” has the meaning given to it in clause 3.3 of
the Master German Fleet Purchase Agreement.

“Purchase Offer and Lease Request” has the meaning given to it in clause 3.1 of
the Master German Fleet Purchase Agreement.

“Qualifying Senior Noteholder” means with respect to any relevant Senior Note,
any person which is:

 

(a) resident for the purposes of tax corresponding to Irish corporation tax in a
jurisdiction (other than Ireland) that would not result in any Taxes being
required to be withheld or deducted by the Issuer in relation to the relevant
Senior Note as a result of such person holding such Senior Note and does not
receive payments under the relevant Senior Note in connection with a trade or
business which is carried on in Ireland by it through a branch or agency; or

 

(b) a qualifying company within the meaning of Section 110 of the Taxes
Consolidation Act 1997 of Ireland.

“Quoted Eurobond WHT Form” means a form, substantially in the form of Schedule 9
to the INIFA, provided by a Senior Noteholder in accordance with the INIFA.

“Rapid Amortisation Commencement Date” means the date of the service of a Rapid
Amortisation Notice by the Transaction Agent to the Issuer and the Issuer
Security Trustee.

“Rapid Amortisation Event” means the occurrence of any of the following

 

(i) an Issuer Event of Default;

 

(ii) a FleetCo Event of Default;

 

(iii) a Spanish Opco Event of Default;

 

(iv) an Italian Opco Event of Default;

 

 

74



--------------------------------------------------------------------------------

(v) a Central Servicer Event of Default;

 

(vi) a German Opco Event of Default;

 

(vii) a Subordinated Lender Event of Default;

 

(viii) a Finco Guarantor Event of Default;

 

(ix) an Avis Europe Event of Default;

 

(x) a Parent Event of Default;

 

(xi) the non-payment in full of all outstanding Senior Advances by the Issuer
under the Issuer Note Issuance Facility Agreement at their Expected Maturity
Date;

 

(xii) the termination of:

 

  (a) any Spanish Transaction Document other than in accordance with its terms
and the Spain Repayment Option is not exercised within 10 Business Days from the
date of such termination;

 

  (b) any Italian Transaction Document other than in accordance with its terms
and the Italy Repayment Option is not exercised within 10 Business Days from the
date of such termination; or

 

  (c) any Transaction Document other than in accordance with its terms (other
than in the case of (a) or (b) above);

 

(xiii) a Servicer Termination Event; and

 

(xiv) the termination of the appointment of the Liquidation Agent (including as
a result of no liquidation plan being agreed to the satisfaction of the
Transaction Agent on or prior to the date falling 120 days after the Initial
Funding Date) if no replacement Liquidation Agent satisfactory to the
Transaction Agent has been appointed within 60 days of such termination.

“Rapid Amortisation Notice” means the notice to be delivered by the Transaction
Agent to the Issuer and the Issuer Security Trustee following the occurrence of
a Rapid Amortisation Event.

“Rapid Amortisation Period” means the period starting from and including the
Rapid Amortisation Commencement Date.

“Rating Agencies” means Standard & Poor’s, Moody’s, Fitch, DBRS and any other
internationally recognised rating agency approved by the Transaction Agent and
“Rating Agency” means any one of them.

“Rating Agency Affirmation” means, for so long as any Senior Notes are rated by
one or more Rating Agency, with respect to any specified action, determination
or appointment, receipt by the Issuer (and sent to the Issuer Security Trustee
and the Transaction Agent) of written confirmation (or such other method of
confirmation which may be agreed from time to time with the relevant Rating
Agency) from the relevant Rating Agency, that such specified action,
determination or appointment will not result in the reduction, or withdrawal, of
the ratings then assigned to the Senior Notes.

“Receiver” means a receiver and manager or other receiver (and may be a person
or persons) appointed in respect of the Issuer Secured Property or FleetCo
Secured Property (as the case may be) and shall, if allowed by law, include an
administrative receiver.

 

 

75



--------------------------------------------------------------------------------

“Recoveries” means the Senior Recoveries or the Subordinated Recoveries.

“Redesignation Amounts” means, in relation to a Vehicle following its
redesignation in accordance with clause 22 of the Master German Lease Agreement,
clause 24 of the Italian Master Lease Agreement or clause 25 of the Spanish
Master Lease Agreement, an amount (which may positive or negative) equal to:

 

(a) the Net Book Value of each Vehicle immediately prior to redesignation;

minus

 

(b) the Net Book Value of such Vehicle immediately following redesignation.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Transaction Agent at its request by the
Reference Banks as the rate at which the relevant Reference Bank could borrow
funds in the European interbank market, in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.

“Reference Banks” means Crédit Agricole Corporate and Investment Bank, and the
Initial Senior Noteholders that are financial institutions or such other banks
as may be appointed by the Transaction Agent in consultation with the Central
Servicer.

“Register” means the register maintained by the Registrar outside the United
Kingdom in respect of the Senior Notes in accordance with the Issuer Note
Issuance Facility Agreement and substantially in the form set out in Schedule 8
(Form of the Register) thereto.

“Registered Holder” has the meaning given to it in clause 2.3 (Entries in
Register conclusive) of the Issuer Note Issuance Facility Agreement.

“Registrar” means in respect of the Issuer, in relation to the Senior Notes,
Deutsche Bank Luxembourg S.A. and/or, if applicable, any successor registrar in
relation to such Senior Notes.

“Regulatory Direction” means, in relation to any person, a direction or
requirement of any Governmental Authority with whose directions or requirements
such person is accustomed to comply.

“Rejected Vehicle” means a Vehicle rejected by the Lessee under clause 28 of the
Italian Master Lease Agreement or clause 29 of the Spanish Master Lease
Agreement.

“Rejected Vehicle Schedule” means a schedule substantially in the form set out
in schedule 3 (Rejected Vehicle Schedule) of the relevant Servicing Agreement.

“Related Month” means, when used (a) with respect to any FleetCo Payment Date,
Lease Payment Date (including for the purpose of the definition of “Variable
Rent”) or Lease Determination Date, the most recently ended calendar month); and
(b) with respect to any other date, the calendar month in which such date
occurs.

“Related Opco” means:

 

(i) in relation to Dutch FleetCo, German Opco or Spanish Opco (as applicable) to
which Dutch FleetCo leases Vehicles under the Master German Lease Agreement or
the Spanish Master Lease Agreement, respectively; and

 

(ii) in relation to Italian FleetCo, Italian Opco.

 

 

76



--------------------------------------------------------------------------------

“Relevant Conduit CP Rate” means, in respect of an Interest Period and a Conduit
Senior Noteholder:

 

(i) the weighted average funding cost of the commercial paper issued by such
Conduit Senior Noteholder in order to finance, or contribute to the financing
of, its subscription of the Senior Notes during the relevant Interest Period, as
notified by such Conduit Senior Noteholder to the Transaction Agent on the
relevant Interest Determination Date (or Intra-Month Interest Determination
Date, as the case may be), including any dealer or paying agent fees; and

 

(ii) in the event that such commercial paper is denominated in any currency
other than euros, all costs, fees and expenses incurred by such Conduit Senior
Noteholder in order to hedge its exposure to such currency; and

 

(iii) any interest amounts payable by such Conduit Senior Noteholders in
relation to any drawings on the relevant swing line or liquidity facility
agreement which can be fairly allocated to the Senior Notes.

“Relevant Excess Concentration Amount” means, on any date, in respect of each
limit set out in the definition of “Concentration Limit”, using the
Concentration Limit Order of Calculation, an amount equal to:

 

A. the aggregate of the Borrower Vehicle Fleet NBV of all Eligible Vehicles in
all the Countries which fall within the category of Vehicles described in such
limit,

less

 

B. the multiple of: (x) the Borrower Vehicle Fleet NBV of all Eligible Vehicles
in all Countries and (y) the maximum percentage provided in the definition of
Concentration Limit for such limit

or zero if such amount if negative,

provided that:

 

(a) any such excess is allocated on a pro rata basis to (A) the Borrower Vehicle
Fleet NBV of Eligible Vehicles used for the purposes of calculating such limit
in each Country and (B) to the Borrower Vehicle Fleet NBV of Programme Vehicles
and the Borrower Vehicle Fleet NBV of Non-Programme Vehicles; and

 

(b) the Borrower Vehicle Fleet NBV used in the calculation of this definition
shall be reduced by any excess calculated in relation to the same Eligible
Vehicles at any preceding level in accordance with the Concentration Limit
Order.

“Relevant Interbank Market” means the European interbank market.

“Relevant Jurisdiction” means, in relation to an Avis Obligor, a FleetCo or the
Issuer, its jurisdiction of incorporation and (in respect of Dutch FleetCo)
Spain and/or Germany (as applicable).

“Relevant Liabilities” means:

 

(i) the Liabilities owed to the Issuer Secured Creditor ranking (in accordance
with the Issuer Intercreditor Terms) pari passu with or in priority to that
Issuer Secured Creditor; and

 

(ii) all present and future liabilities and obligations, actual and contingent,
of the Issuer to the Issuer Security Trustee.

“Relevant Person” means Spanish Opco (in its capacity as the relevant Lessee and
relevant Servicer), Italian Opco (in its capacity as the relevant Lessee and
relevant Servicer), Central Servicer, German Opco (in its capacity as the
relevant Lessee), Dutch FleetCo, Italian FleetCo or the Issuer (as applicable).

 

 

77



--------------------------------------------------------------------------------

“Relevant Senior Noteholder Commitment” means, in respect of:

 

(i) a Senior Noteholder that forms part of a Senior Noteholder Group, its pro
rata share of the Notional Commitment of its Senior Noteholder Group; and

 

(ii) a Senior Noteholder that is not part of a Senior Noteholder Group, its
Notional Commitment as set out in the relevant Senior Noteholder Fee Letter.

“Relevant Senior Noteholder Percentage” means in respect of any Senior
Noteholder, the percentage determined by (i) dividing its Relevant Senior
Noteholder Commitment at such time by the aggregate of the Total Senior
Noteholder Commitments of all Senior Noteholders at such time and
(ii) multiplying the product thereof by one hundred (100).

“Relevant Third Party” means the Issuer Account Bank, any FleetCo Account Bank,
the Dutch FleetCo Spanish Account Bank Operator, the Dutch FleetCo German
Account Bank Operator, the Issuer Cash Manager, the FleetCo Back-up Cash
Managers, the Issuer Corporate Services Provider, the FleetCo Holdings Corporate
Services Provider, any Dutch FleetCo Corporate Services Providers, the
Registrar, the Transaction Agent and (for the purposes of clause 27.1.3
(Non-petition Against the Conduit Senior Noteholders) of the Framework Agreement
only) any Conduit Senior Noteholder.

“Relevant Transaction Documents” means:

 

(i) in respect of the Issuer, the Transaction Documents to which the Issuer is a
party; and

 

(ii) in respect of any other person, the Transaction Documents to which such
person is a party.

“Remaining Senior Noteholder” has the meaning given to it in clause 5.1.5
(Increase in Senior Noteholder Commitments) of the relevant Issuer Note Issuance
Facility Agreement.

“Rent” means, in relation to a FleetCo, the aggregate Base Rent (or, in the case
of Germany, German Base Rent) plus the aggregate Variable Rent payable to it by
the relevant Lessee under the relevant Master Lease Agreement.

“Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, the Parent and/or any affiliate of
either entity, that refinances or replaces the Credit Agreement, as such
replacement credit agreement may be amended, restated, modified, supplemented or
waived from time to time in accordance with its terms.

“Replacement Senior Noteholder” has the meaning given to such term in clause
21.5 (Replacement Senior Noteholder) of the Issuer Note Issuance Facility
Agreement and is a Conduit or a Financial Institution which enters into a
relevant Senior Noteholder Accession Deed.

“Reporting Date” means the date falling 5 Business Days before a Settlement
Date.

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Repurchase Offer and Lease Termination Notice” has the meaning given to such
term under clause 5.1 of the Master German Fleet Purchase Agreement.

“Requirement of Law” in respect of any person means:

 

(a) any law, treaty, rule, requirement or regulation;

 

 

78



--------------------------------------------------------------------------------

(b) a notice by or an order of any court having jurisdiction;

 

(c) a mandatory requirement of any regulatory authority having jurisdiction; or

 

(d) a determination of an arbitrator or Governmental Authority,

in each case applicable to or binding upon that person or to which that person
is subject or with which it is customary for it to comply.

“Reservations” means

 

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b) the required perfection of any Security Interest;

 

(c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

(d) any other matters which are set out as qualifications or reservations as to
matters of law in the legal opinions, each in the form satisfactory to the
Transaction Agent, the FleetCo Security Agent and the Issuer Security Trustee
and delivered to the Transaction Agent, the FleetCo Security Agent and the
Issuer Security Trustee pursuant to the Transaction Documents.

“Revolving Period” means, subject to the terms of the Issuer Note Issuance
Facility Agreement, the period when Senior Advances will be available, being a
period commencing on the Initial Funding Date and ending on the earliest to
occur of:

 

(i) the Scheduled Amortisation Commencement Date; and

 

(ii) the Rapid Amortisation Commencement Date.

“S&P” means Standard & Poor’s Ratings Services (a division of The McGraw-Hill
Companies, Inc.) or any successor to its rating business.

“Scheduled Amortisation” has the meaning given to it in clause 5 (Scheduled
Amortisation) of the Framework Agreement.

“Scheduled Amortisation Commencement Date” means the Original Scheduled
Amortisation Commencement Date or, if extended in accordance with clause 5.1
(Extension of Revolving Period) of the Framework Agreement, such later date as
agreed in writing between the Central Servicer and the Transaction Agent.

“Scheduled Amortisation Period” means the period starting from the Scheduled
Amortisation Commencement Date and ending on the earliest to occur of:

 

(i) the date on which principal, interest and all other amounts due relating to
all outstanding Senior Advances have been irrevocably and unconditionally
repaid/paid in full; and

 

(ii) the Rapid Amortisation Commencement Date; and

 

(iii) the Expected Maturity Date.

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Transaction Agent may specify another page
or service displaying the appropriate rate after consultation with the Central
Servicer and the Senior Noteholders.

 

 

79



--------------------------------------------------------------------------------

“Security” means all or any of the Security Interests created or expressed to be
created from time to time constituted by or pursuant to, or evidenced by, the
Security Documents.

“Security Document” means each of the Issuer Security Documents, the FleetCo
Security Documents and any other document designated a Security Document by the
Issuer Security Trustee or the FleetCo Security Agent.

“Security Interest” means:

 

(a) a mortgage, charge, pledge, lien, assignation in security, encumbrance or
other security interest securing any obligation of any person;

 

(b) any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set-off or made subject to a combination of
accounts so as to effect payment of sums owed or payable to any person; or

 

(c) any other type of preferential arrangement (including title transfer and
retention arrangements) having a similar effect.

“Senior Advance” means the principal amount made available to the Issuer under
the Issuer Note Issuance Facility Agreement.

“Senior Advance Drawdown Date” means the date of funding of each Senior Advance
by the Senior Noteholders pursuant to the relevant Senior Advance Drawdown
Notice.

“Senior Advance Drawdown Notice” means a notice substantially in the relevant
form set out in the Framework Agreement pursuant to which the Issuer irrevocably
requests one or more funding of Senior Advance(s) under the Issuer Note Issuance
Facility Agreement.

“Senior Advance Interest Period” means, in respect of a Senior Advance:

 

(i) the first (and, if applicable, only) period commencing from (and including)
the Senior Advance Drawdown Date of such Senior Advance up to the earlier of
(a) the relevant FleetCo Advance Repayment Date or (b) the date falling on (but
excluding) the next Settlement Date; and

 

(ii) any subsequent period commencing from (and including) such Settlement Date
in paragraph (i)(b) above to (but excluding) the relevant Senior Advance
Repayment Date.

“Senior Advance Margin” means:

 

(i) if the Senior Notes are not rated by any Rating Agency approved by the
Transaction Agent or if the Senior Notes (if rated) are not rated at least “A”
by DBRS, [REDACTED] and

 

(ii) if the Senior Notes are rated at least “A” (by DRBS), [REDACTED] provided
that such Senior Advance Margin applies from and including the Settlement Date
following the date on which Senior Notes are so rated.

“Senior Advance Repayment” means in relation to a repayment of an amount of
principal of the relevant Senior Note, a payment of principal made by the Issuer
to the relevant Senior Noteholder on the Senior Advance Repayment Date of such
Senior Advance.

“Senior Advance Repayment Date” means, in respect of a Senior Advance, the
repayment date of such advance.

“Senior Issuer Debt” means the Senior Noteholder Debt and the Issuer Hedging
Debt.

“Senior Issuer Discharge Date” means the time when the Transaction Agent
(following

 

 

80



--------------------------------------------------------------------------------

confirmation in writing by each of the Issuer Secured Creditors in respect of
the Senior Issuer Debt (if any) owed to it) notifies the Issuer, the Issuer
Security Trustee and the Issuer Secured Creditors in writing that it is
satisfied that all Senior Issuer Debt has been fully and irrevocably paid or
discharged and all commitments of the Issuer Secured Creditors in respect of the
Senior Issuer Debt have expired or been cancelled.

“Senior Issuer Finance Parties” means the Senior Noteholders and the Issuer
Hedge Counterparties (if any).

“Senior Issuer Transaction Documents” means the Issuer Note Issuance Facility
Agreement and the Issuer Hedging Agreements.

“Senior Note Principal Amount Outstanding” means, on any date in respect of a
Senior Note, the current principal amount outstanding of such Senior Note as
reflected on the Register on such date.

“Senior Noteholder” means each holder of any Senior Notes, including the Initial
Senior Noteholders and any Senior Noteholder which accedes to the Issuer Note
Issuance Facility Agreement, the Framework Agreement and the Issuer Deed of
Charge as specified in the Register from time to time.

“Senior Noteholder Accession Deed” means an accession agreement substantially in
the form of part 2 (Form of Senior Noteholder Accession Deed) of schedule 6
(Forms of Accession Deed) of the Framework Agreement.

“Senior Noteholder Available Commitment” means, at any relevant time with
respect to a Senior Noteholder, its Senior Noteholder Commitment less the Senior
Noteholder Principal Amount Outstanding under the relevant Senior Notes
subscribed by it.

“Senior Noteholder Commitment” means, in respect of each Senior Noteholder, the
amount set out in the relevant Senior Noteholder Fee Letter.

“Senior Noteholder Commitment Increase Request Amount” has the meaning given to
it in clause 5.1.3 (Increase in Senior Noteholder Commitments) of the Issuer
Note Issuance Facility Agreement.

“Senior Noteholder Debt” means all present and future moneys, debts and
liabilities due, owing or incurred from time to time by the Issuer to any Senior
Noteholder under or in connection with any Issuer Transaction Document, (in each
case, whether alone or jointly, or jointly and severally, with any other person,
whether actually or contingently, and whether as principal, surety or
otherwise).

“Senior Noteholder Decisions” has the meaning given to it in schedule 5
(Amendments and Waiver Consent Requirements) to the Framework Agreement.

“Senior Noteholder Group” has the meaning given to it in clause 21.6 (Senior
Noteholder Groups) of the Issuer Note Issuance Facility Agreement.

“Senior Noteholder Fee Letter” means, in respect of each Senior Noteholder, a
letter, the form of which is set out in schedule 2 to the Issuer Note Issuance
Facility Agreement.

“Senior Noteholder Minimum Drawing Amount” means, with respect to each Senior
Noteholder, Euro 100,000.

“Senior Notes” means the senior variable funding notes issued from time to time
pursuant to the Issuer Note Issuance Facility Agreement.

 

 

81



--------------------------------------------------------------------------------

“Senior Notes Maximum Amount” means an amount equal to:

 

(a) the aggregate of:

 

  (i) the Combined Eligible Country Asset Value; and

 

  (ii) the Issuer Reserves;

less

 

(b) the aggregate of the Credit Enhancement Required Amount.

“Senior Recoveries” means the aggregate of all moneys and other assets received
or recovered (whether by way of payment, repayment, prepayment, distribution,
redemption, purchase or defeasance, in cash or in kind, or the exercise of any
set-off or otherwise) from time to time by any Senior Noteholders or Issuer
Hedge Counterparties under or in connection with any Senior Issuer Debt.

“Servicer” means the Spanish Servicer, the Italian Servicer or the Central
Servicer (as applicable), together with any successor or replacement appointed
in accordance with the relevant Servicing Agreement or Central Servicing
Agreement (as applicable).

“Servicer Fee” means in relation to a FleetCo, the fee payable to the relevant
Servicer pursuant to clause 10 of the Italian Servicing Agreement, clause 12 of
the Spanish Servicing Agreement and clause 10 of the Central Servicing
Agreement.

“Servicer Records” means the original and/or any copies of all relevant
documents and records, in whatever form or medium, including all computer tapes,
files and discs, relating to the Services, including, without limitation,
Insurance Policies and an up-to date list of all Sub-contractors retained by the
relevant Servicer specifying their role and their contact details, which list
shall include all custodians of Vehicle Documents, transporters of Vehicles,
repairers of Vehicles and providers of parking space.

“Servicer Termination Date” means, in respect of a Servicer, the date on which
the Servicer’s appointment is terminated in accordance with the terms of the
relevant Servicing Agreement.

“Servicer Termination Event” has, in respect of the Spanish Servicer, the
Italian Servicer or the Central Servicer, the meaning given to it in clause
14.1(B) of the Spanish Servicing Agreement, clause 13.1(B) of the Italian
Servicing Agreement and clause 13.1 of the Central Servicing Agreement
respectively.

“Servicer Termination Notice” means the notice served by the FleetCo Security
Agent to the Spanish Servicer, the Italian Servicer or the Central Servicer (as
applicable) pursuant to clause 13.1 (Termination by notification) of the
relevant Servicing Agreement.

“Services” means, in respect of a Servicer, the services to be provided by the
Servicer set out in schedule 1 (Services) of the relevant Servicing Agreement to
which such Servicer is a party and any other service obligations under the
Relevant Transaction Documents and in relation to the services provided by
Italian Opco to Italian FleetCo, the services set out in the Italian Mandate
Agreement.

“Service Vehicles” means any Vehicle which is not intended to be rented to a
customer of Opco as part of its daily rental business including, without
limitation, any Vehicle which is used by an Opco for transportation of either
its customers or vehicles, provided that, for the avoidance of doubt, Vehicles
used by the employees of any Avis Europe Group member shall not be Service
Vehicles.

“Servicing Agreement” means the Spanish Servicing Agreement, the Italian
Servicing Agreement or the Central Servicing Agreement (as applicable).

 

 

82



--------------------------------------------------------------------------------

“Servicing Transfer Event” means:

 

(a) in Italy and Spain, the fulfilment of each of the following conditions:
(i) the occurrence of a Servicer Termination Event in respect of the Italian
Servicer or the Spanish Servicer (as applicable); (ii) the FleetCo Security
Agent determines to serve a notice to terminate the relevant Master Lease
Agreement to the relevant Opco; and (iii) the FleetCo Security Agent determines
to serve a Servicer Termination Notice to the relevant Opco; and

 

(b) in Germany, the fulfilment of each of the following conditions: (i) the
occurrence of a Servicer Termination Event in respect of the Central Servicer;
(ii) the FleetCo Security Agent determines to serve a notice to terminate the
relevant Master Lease Agreement to the German Opco; and (iii) the FleetCo
Security Agent determines to serve a Servicer Termination Notice to the Central
Servicer.

“Settlement Date” means, in respect of each Calculation Period that ends on the
last day of the relevant calendar month, the date falling on the 20th of the
calendar month immediately following the end of such Calculation Period, and, if
such date is not a Business Day, the next Business Day and, for the avoidance of
doubt, the first Settlement Date shall be in April 2013.

“Signing Date” means 5 March 2013.

“Spain Repayment Option” means, in respect of a TRO Default, the Country
Repayment Option applicable to Spanish Opco and Dutch FleetCo, Spanish Branch,
as more particularly set out in clause 6 (Country Repayment Option) of the
Framework Agreement.

“Spain TRO Power of Attorney” means the power of attorney dated on or about the
date hereof and granted by the Issuer to the attorneys specified therein in
respect of the disposal of the Vehicle Fleet in Spain following the exercise of
the Spain Repayment Option.

“Spanish Account Bank Agreement” means the account bank agreement between, among
others, Dutch FleetCo and the Dutch FleetCo Spanish Account Bank.

“Spanish Account Mandate” has the meaning given to it in clause 4.1 of the
Spanish Account Bank Agreement.

“Spanish Civil Procedural Law” means Law 1/2000 of 7 January (Ley de
Enjuiciamiento Civil);

“Spanish FleetCo Deed of Charge” means the English law deed of charge pursuant
to which, among other things, Dutch FleetCo, Spanish Branch assigns, pledges and
otherwise creates a security over all its rights and interests in and to each of
the English Transaction Documents to which it is a party, in favour of the
FleetCo Security Agent.

“Spanish FleetCo Secured Creditors” means the Issuer, the Dutch FleetCo Spanish
Account Bank, the Dutch FleetCo Spanish Account Bank Operator, the FleetCo
Spanish Back-up Cash Manager, the Central Servicer, the Spanish Servicer, the
Liquidation Agent and the FleetCo Security Agent (including any Receiver or
Appointee thereof).

“Spanish Master Lease Agreement” means, the master lease agreement dated on or
about the date hereof entered into by, amongst others, Dutch FleetCo and Spanish
Opco.

“Spanish Public Document” means a documento público, being an escritura pública,
póliza or efecto intervenido por fedatario public.

“Spanish Obligor” means Spanish Opco and Dutch FleetCo, acting through its
Spanish branch.

 

 

83



--------------------------------------------------------------------------------

“Spanish Opco” means Avis Alquile un Coche S.A.

“Spanish Opco Event of Default” means an Event of Default in respect of Spanish
Opco as the Relevant Person.

“Spanish Parallel Debt” has the meaning given to it in clause 16 (Parallel Debt)
to the Framework Agreement.

“Spanish Servicer” means Spanish Opco.

“Spanish Servicing Agreement” means the servicing and cash management agreement
dated on or about the date hereof between, among others, Dutch FleetCo, Spanish
Branch and Spanish Opco in respect of Dutch FleetCo, Spanish Branch’s operations
in Spain.

“Spanish Transaction Document” means any Transaction Document expressed to be
governed by Spanish law.

“Spanish Vehicle Documents” means, in respect of Vehicles in Spain, the keys and
spare keys to the Vehicles and the registration and technical documents
regarding the Vehicles (Permiso de Circulación and Tarjeta de Características
Técnicas).

“Specified Business Day” means a day (other than Saturday or Sunday) on which
banks are generally open for business in London, New York, Paris, Frankfurt am
Main, Madrid and Milan.

“Specified Office” means, in relation to a Registrar any office notified in
accordance with the relevant Issuer Note Issuance Facility Agreement.

“Standard & Poor’s” or “S&P” means Standard & Poor’s Rating Services, a division
of Standard & Poor’s Credit Markets Service Europe Limited or any successor to
its European rating business.

“Sub-contractor” means any sub-contractor, sub-agent, delegate or representative
appointed in accordance with clause 4 of the Italian Servicing Agreement, clause
5 of the Spanish Servicing Agreement or clause 5 of the Central Servicing
Agreement.

“Subordinated Advance Drawdown Notice” means a notice substantially in the
relevant form set out in the Framework Agreement pursuant to which the Issuer
irrevocably requests one or more funding of Issuer Subordinated Advances under
the Issuer Subordinated Facility Agreement.

“Subordinated Debt” means all present and future moneys, debts and liabilities
due, owing or incurred from time to time by the Issuer to the Subordinated
Lender (in each case, whether alone or jointly, or jointly and severally, with
any other person, whether actually or contingently, and whether as principal,
surety or otherwise).

“Subordinated Lender” means Avis Finance Company Limited, a private limited
company incorporated in England and Wales, as lender to the Issuer under the
Issuer Subordinated Facility Agreement.

“Subordinated Lender Event of Default” means any of the following:

 

(a) Avis Europe ceasing to own the entire share capital of any Opco or Finco,
provided that if there is a change of control of Italian Opco or Spanish Opco,
such cessation of control is not remedied within 30 days of such cessation of
control or (in respect of Spanish Opco) the Spain Repayment Option or (in
respect of Italian Opco) the Italy Repayment Option is not exercised within 30
days of such cessation of control;

 

(b)

the occurrence of an Avis Europe Change of Control, provided that, for the
avoidance of doubt, if all outstanding Senior Advances as of the date of such
occurrence (and all

 

 

84



--------------------------------------------------------------------------------

  accrued but unpaid interest thereon) and all other amounts due to the Senior
Noteholders and the other Issuer Secured Creditors (save for the Subordinated
Lender) are repaid in full by the Issuer on such date, there shall not be a
“Subordinated Lender Event of Default” under this paragraph (b);

 

(c) the occurrence of a Parent Change of Control;

 

(d) the occurrence and continuation of an “event of default” under the Credit
Agreement or Replacement Credit Agreement, that is not waived pursuant to the
terms of such Credit Agreement or Replacement Credit Agreement;

 

(e) the Subordinated Lender’s material net economic interest (within the meaning
of Article 122a) is less than, on an ongoing basis, 5 per cent. or such other
figure as shall from time to time be specified in or by reference to Article
122a); and

 

(f) any Event of Default under paragraph (d), paragraph (h) or paragraph (i) of
the definition of “Event of Default”.

“Subordinated Recoveries” means the aggregate of all moneys and other assets
received or recovered (whether by way of payment, repayment, prepayment,
distribution, redemption, purchase or defeasance, in cash or in kind, or the
exercise of any set-off or otherwise) from time to time by any Subordinated
Lender under or in connection with any Subordinated Debt.

“Subscriber’s Cost of Funds” means, in respect of an Interest Period:

 

(i) in relation to a Senior Noteholder which is a Financial Institution:

 

  (a) prior to the service of an Issuer Enforcement Notice, the Applicable
EURIBOR; and

 

  (b) following the service of an Issuer Enforcement Notice to the Issuer, the
sum of (x) the Applicable EURIBOR and (y) [REDACTED] per cent. per annum; and

 

(ii) in relation to a Conduit Senior Noteholder:

 

  (a) through the ABCP Market, the Relevant Conduit CP Rate for such Conduit
Senior Noteholder during such Interest Period;

 

  (b) the weighted average rate of interest applicable to the relevant Conduit
Senior Noteholder for issuing commercial paper during the relevant Interest
Period to fund the purchase and holding of the Senior Notes (including, for the
avoidance of doubt, dealers’ commissions and hedging costs associated with the
issue of the relevant commercial paper), provided that if the rate of interest
applicable to a Conduit Senior Noteholder is a discount rate, the Subscriber’s
Cost of Funds shall be calculated by converting such discount rate to an
interest-bearing equivalent rate per annum; and

 

  (c) to the extent that such Conduit Senior Noteholder funds its subscription,
purchase and/or holding of the its Senior Note held by it during such Interest
Period through drawings under a Liquidity Facility Arrangement:

 

  (x) following an ABCP Market Disruption, the product of:

 

  A. the sum of (x) the Applicable EURIBOR and (y) [REDACTED] per cent. per
annum; and

 

  B. the percentage of the Senior Notes affected by the ABCP Market Disruption,

 

 

85



--------------------------------------------------------------------------------

       provided that, in the six months prior to the date on which the ABCP
Market Disruption first occurred, such Conduit Senior Noteholder had issued ABCP
to finance the Senior Notes held by it;

 

  (y) for any reason other than those stated in paragraphs (c)(x) and (c)(z) of
this definition, the product of:

 

  A. the Applicable EURIBOR or such rate; and

 

  B. the percentage of the Senior Notes held by it that is funded by such
drawing; and

 

  (z) through drawings under a Liquidity Facility Arrangement following the
service of an Issuer Enforcement Notice to the Issuer, the sum of (x) the
Applicable EURIBOR and (y) [REDACTED] per cent. per annum or such rate as the
parties to the Issuer Note Issuance Facility Agreement may agree between them
based on an agreed benchmark.

“Subsidiary” means, in relation to any company, corporation or legal entity (a
“holding company”), any company, corporation or legal entity:

 

(a) which is controlled, directly or indirectly, by the holding company;

 

(b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the holding company; or

 

(c) which is a subsidiary of another subsidiary of the holding company.

and, for these purposes, a company, corporation or legal entity shall be treated
as being controlled by another if that other company, corporation or legal
entity is able to direct its affairs and/or to control the composition of its
board of directors or equivalent body.

“Substitute Issuer Cash Manager” means any entity which is appointed to perform
the Issuer Cash Management Services in place of the Issuer Cash Manager pursuant
to clause 11.3 (Substitute Issuer Cash Manager) or clause 11.4 (Condition to
Resignation or Termination) of the Issuer Cash Management Agreement and which
satisfies the conditions set out in clause 12.6 (Conditions to Appointment of
Substitute Issuer Cash Manager) of the Issuer Cash Management Agreement.

“TARGET2” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“Tax” and “tax” means any tax, levy, impost, duty, assessment or other charge or
withholdings of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying the same).

“Tax Authority” means any government, state or municipality or any local, state,
federal or other authority, body or official anywhere in the world exercising a
fiscal, revenue, customs or excise function.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax other
than a FATCA Deduction.

 

 

86



--------------------------------------------------------------------------------

“Tax Deed of Covenant” means the tax deed of covenant dated on or about the date
hereof between, among others, the FleetCos, the Opcos, the FleetCo Security
Agent, the Issuer and the Issuer Security Trustee, pursuant to which the
FleetCos, the Opcos and the Issuer represent, warrant and undertake in respect
of certain tax matters.

“Tax Payment” means either the increase in any payment made by the Issuer to a
Senior Noteholder or by a FleetCo to the Issuer under the relevant tax gross-up
provisions in the relevant Issuer Transaction Documents or FleetCo Transaction
Documents (as applicable) or any amount payable under any tax indemnity
provisions under the relevant Issuer Transaction Documents or FleetCo
Transaction Documents (as applicable).

“Termination Value” means, in relation to a Vehicle and at any time, an amount
equal to the Net Book Value of such Vehicle at such time.

“Third Party Holder” means Spanish Opco in its capacity as third party holder
under the Third Party Holding Agreement.

“Third Party Holding Agreement” means the holding agreement dated on or about
hereof in respect of the Spanish Vehicle fleet in respect of the Public Deed of
Pledge and entered into between Spanish Opco, Dutch FleetCo, Spanish Branch and
the Issuer.

“Third Party Insolvency Event” means in respect of a Relevant Third Party, the
occurrence of any of the following under any applicable law:

 

(a) any corporate action, legal proceedings or other procedure or step is taken
or threatened in relation to:

 

  (i) bankruptcy, insolvency,or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt
(including without limitation, with respect to any Relevant Third Party which is
subject to insolvency proceedings in Italy, any liquidazione, procedura
concorsuale (fallimento, concordato preventivo, liquidazione coatta
amministrativa, amministrazione straordinaria or ristrutturazione industriale
delle grandi imprese in stato di insolvenza), cessione dei beni ai creditori or
any other similar proceedings)), adjustment, winding-up, examinership,
liquidation, dissolution, emergency regulations, legal de-merger, declaration or
other relief with respect to it or its debts; or

 

  (ii) any expropriation, attachment, sequestration, distress or execution
affecting any asset or assets of such Relevant Third Party;

 

  (iii) or any analogous procedure or step is taken or threatened in any
jurisdiction;

 

(b) the furtherance of, or acquiescence in, any of the acts in paragraph
(a) above by such Relevant Third Party;

 

(c) the value of the assets of such Relevant Third Party is less than the amount
of its liabilities, taking into account its contingent and prospective
liabilities; or

 

(d) such Relevant Third Party is or becomes unable to pay its debts as they fall
due or insolvent or such Relevant Third Party admits its inability to pay its
debts as they fall due; and

 

 

87



--------------------------------------------------------------------------------

(e) with respect to any Relevant Third Party which is subject to insolvency
proceedings in Germany:

 

  (i) such Relevant Third Party is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness and/or
is unable to pay its debts as they fall due (zahlungsunfähig) within the meaning
of section 17 of the German Insolvency Code (Insolvenzordnung);

 

  (ii) such Relevant Third Party is overindebted (überschuldet) within the
meaning of section 19 of the German Insolvency Code (Insolvenzordnung); and/or

 

  (iii) a moratorium is declared in respect of any indebtedness of such Relevant
Third Party.

“Third Party Insolvency Proceeding” means any corporate action, legal
proceedings or other procedure or step is taken in relation to:

 

(a) the suspension of payments, a moratorium of any indebtedness, winding-up,
examinership, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Relevant Third Party;

 

(b) a composition, compromise, assignment or arrangement with any creditor of
any Relevant Third Party;

 

(c) the appointment of a liquidator, receiver, examiner, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Relevant Third Party or any of its assets (including, without limitation,
with respect to any Relevant Third Party which is subject to insolvency
proceedings in Italy, a curatore, commissario giudiziale, commissario
straordinario, commissario liquidatore or any other Relevant Third Party
performing the same function) in respect of it or in respect of any of its
assets;

 

(d) enforcement of any Security over any assets of any Relevant Third Party;

 

(e) with respect to any Relevant Third Party which is subject to insolvency
proceedings in Germany:

 

  (i) a petition for insolvency proceedings in respect of its assets
(Eröffnungsantrag) has been filed or any event has occurred which constitutes a
cause for the initiation of insolvency proceedings (Eröffnungsantrag) as set out
in sections 17 et seq. of the German Insolvency Code (Insolvenzordnung); or

 

  (ii) any action has been taken pursuant to section 21 of the German Insolvency
Code (Insolvenzordnung) by a competent court; or

 

(f) with respect to any Relevant Third Party which is subject to insolvency
proceedings in Italy, any bankruptcy proceedings (faillimento) or any other
insolvency proceedings (procedura concorsuale) provided under Italian Royal
Decree 16 March 1942, No. 267, including any arrangement with creditors prior to
bankruptcy (accordo di ristrutturazione di debiti and/or piano di risanamento
attestato and/or concordato preventive and/or transazione fiscale),

or any analogous procedure or step is taken in respect of the Relevant Third
Party in any jurisdiction.

 

 

88



--------------------------------------------------------------------------------

In respect of a Relevant Third Party in Spain, a reference in this definition
to:

 

(a) a “suspension of payments” includes any concurso;

 

(b) a “liquidator” includes a liquidador;

 

(c) an “administrative receiver” includes an administrador judicial; and

(d) any “other procedure or step” includes solicitud de inicio de procedimento
de concurso, auto de declaración de concurso, convenio judicial o extrajudicial
con acreedores and transacción judicial o extrajudicial.

“Third Party Purchase Price” means the amount paid by a Vehicle Manufacturer,
Vehicle Dealer or any other third party purchaser on the sale of a Non-Programme
Vehicle by German Opco to that person, plus VAT.

“Third Party Purchase Price VAT Amount” shall have the meaning as ascribed to
such term in clause 6.6 of the Master German Fleet Purchase Agreement.

“Total Senior Noteholder Commitments” means €500 million on the Initial Funding
Date as increased or decreased pursuant to clause 5 (Increase in and
Intra-Senior Noteholder Group Transfer of Senior Noteholder Commitments) of the
Issuer Note Issuance Facility Agreement.

“Transaction Agent” means Crédit Agricole Corporate and Investment Bank.

“Transaction Agent Fee Letter” means the fee letter between the Initial Senior
Noteholders and CACIB in respect of CACIB’s appointment as the Transaction Agent
and the FleetCo Security Agent.

“Transaction Documents” means the Issuer Transaction Documents, the FleetCo
Transaction Documents and the Avis Europe Payment Guarantee.

“Transaction Party” means any Party to any Transaction Document.

“Treasury Transaction” means any currency or interest rate purchase, cap or
collar agreement, forward rate agreement, interest rate agreement, index linked
agreement, interest rate or currency or future or option contract, foreign
exchange or currency purchase or sale agreement, interest rate swap, currency
swap, basis rate swap or combined similar agreement or any derivative
transaction protecting against or benefiting from fluctuations in any rate,
index or price.

“TRO Defaults” means the Potential Events of Default in relation to which the
Italy Repayment Option and/or Spain Repayment Option are available.

“TRO Proceeds Confirmation” means the confirmation by the Issuer (or the Issuer
Cash Manager on its behalf) to the Central Servicer, Finco and the Transaction
Agent that the Issuer has received:

 

(i) in respect of a Spain Repayment Option, the amounts set out in clause
6.2.1(ii) (Spain) of the Framework Agreement; and

 

(ii) in respect of an Italy Repayment Option, the amounts set out in clause
6.2.2(ii) (Italy) of the Framework Agreement.

“Turn-back Date” means, in relation to a Programme Vehicle, the date on which
such Programme Vehicle is returned to and accepted by the relevant Vehicle
Manufacturer or Vehicle Dealer pursuant to the terms of the relevant Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement.

 

 

89



--------------------------------------------------------------------------------

“UNCITRAL Regulations” means the Cross-Border Insolvency Regulations 2006,
SI2006/1030.

“Unpaid Sum” means any sum due and payable by the Issuer under any Transaction
Document but unpaid.

“US Tax Obligor” means:

 

(a) an Avis Obligor, a FleetCo or the Issuer that is resident for tax purposes
in the United States of America; or

 

(b) an Avis Obligor, a FleetCo or the Issuer some or all of whose payments under
the Transaction Documents are from sources within the United States for US
federal income tax purposes.

“Value Added Tax Group” means any Avis Obligor and Italian FleetCo which form
part of a VAT group permitted under Article 11 of Council Directive 2006/112/EC.

“Van” means a covered boxlike motor vehicle, having at least four wheels and
typically having a rear door and/ or sliding doors on the side panels, used for
the carriage of people.

“Variable Rent” means, in respect of all Vehicles leased to the Lessee under the
relevant Master Lease Agreement on any date during a Calculation Period, on any
Lease Payment Date, or any other date on which accrued rent is due and payable
(such date being for the purpose of this definition only, a Lease Payment Date):

 

(i) the sum of all amounts payable by the relevant FleetCo under the applicable
FleetCo Priority of Payments (in each case excluding any part thereof which
represents VAT and excluding further (x) principal due and payable in respect of
the relevant FleetCo Facility Agreement or the VAT Loan Agreement, (y) any
amounts which are payable by the relevant FleetCo but for which such FleetCo has
been indemnified by, or has otherwise received amounts from, the Lessee pursuant
to the relevant Master Lease Agreement or Servicing Agreement and (z) item
(e)(i) of the relevant FleetCo Pre-Enforcement Priority of Payments and item
(d) of the relevant FleetCo Post-Enforcement Priority of Payments;

plus (in respect of Vehicles in Spain and Italy only)

 

(ii) any Monthly Risk Vehicle Loss;

minus (in respect of Vehicles in Spain and Italy only)

 

(iii) any Monthly Risk Vehicle Profit.

“VAT” means:

 

(a) any tax imposed in compliance with the council directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or elsewhere.

“VAT Amount” shall have the meaning as ascribed to such term in clause 6.4 of
the Master German Fleet Purchase Agreement.

“VAT Component” shall have the meaning assigned to it in clause 4.3 of the
Master German Fleet Purchase Agreement.

 

 

90



--------------------------------------------------------------------------------

“VAT Component and Charge Costs Component Trust Account” means the account with
account number 100-9644667-05 in the name of Dutch FleetCo into which the
VAT Component and the Charge Costs Component are paid by German Opco pursuant to
the terms of the German Trust Agreement.

“VAT Loan Advance” means the principal amount of each advance made or to be made
under the VAT Loan Agreement.

“VAT Loan Advance Drawdown Notice” means a duly completed notice substantially
in the form set out in schedule 1 (VAT Loan Utilisation Request) to the VAT Loan
Agreement.

“VAT Loan Agreement” means the loan agreement dated on or about the date hereof
between the Italian VAT Lender as lender and Italian FleetCo as borrower
pursuant to which loans may be advanced to enable Italian FleetCo to fund the
VAT payable in connection with the purchase of Vehicles.

“VAT Loan Borrower” means Italian FleetCo.

“VAT Loan Facility” means the facility made available to the VAT Loan Borrower
by the Italian VAT Lender.

“VAT Payables” means, at any time and in relation to Dutch FleetCo, Spanish
Branch, the aggregate of all VAT payments owed by it to the Spanish Tax
Authority at such time.

“VAT Payables Amount” means in relation to Dutch FleetCo, Spanish Branch, the
aggregate amount of its VAT Payables in Spain.

“VAT Receivables” means in relation to Dutch FleetCo, Spanish Branch, the
aggregate of all VAT repayments owed by the Spanish Taxation Authority to Dutch
FleetCo, Spanish Branch and in respect of which evidence satisfactory to the
Transaction Agent (acting reasonably) has been received that such VAT repayment
is owed to Dutch FleetCo, Spanish Branch but excluding any VAT repayment in
respect of which security in form and substance acceptable to the FleetCo
Security Agent and the Transaction Agent has not been provided to the
Transaction Agent and the FleetCo Security Agent in accordance with the Security
Documents.

“Vehicle” means any Passenger Car, Van or Light Truck.

“Vehicle Dealer” means, in relation to any Vehicle, the dealership (being an
entity which is in the business of buying and selling cars and which is not a
member of any Vehicle Manufacturer Group) which sells or buys such Vehicle to or
from the relevant FleetCo (or, in the case of Germany, German Opco).

“Vehicle Dealer Agreements” means Vehicle Dealer Buy-Back Agreements and Vehicle
Dealer Purchase Agreements.

“Vehicle Dealer Buy-Back Agreement” means, in relation to any FleetCo (or, in
the case of Germany, German Opco), any agreement providing for a buy-back
commitment by such Vehicle Dealer of Vehicles purchased by such FleetCo (or, in
the case of Germany, German Opco).

“Vehicle Dealer Purchase Agreement” means:

 

(i) (in respect of Dutch FleetCo, Spanish Branch and Italian FleetCo) any
purchase agreement between such FleetCo and a Vehicle Dealer entered into prior
to the date hereof with respect to any Vehicle;

 

(ii)

(in respect of Dutch FleetCo, Spanish Branch and Italian FleetCo) any purchase
agreement between such FleetCo and a Vehicle Dealer entered into on or after the
date

 

 

91



--------------------------------------------------------------------------------

  hereof with respect to any Vehicle in Spain or Italy, provided that such
agreement is consistent with the Vehicle Dealer Purchase Agreement existing on
the Signing Date with such Vehicle Dealer (if any) taking into consideration any
change in the relevant Vehicle Dealer’s policy or, in the absence of such
Vehicle Dealer Purchase Agreement, is in form and substance satisfactory to the
Transaction Agent (acting reasonably) and is consistent with other Vehicle
Dealer Purchase Agreements of such FleetCo; and

 

(iii) in respect of Dutch FleetCo only and in respect of any Vehicle in Germany,
any purchase agreement between German Opco and a Vehicle Dealer entered into on
or after the date hereof with respect to any Vehicle in Germany, provided that
such agreement is consistent with the Vehicle Dealer Purchase Agreement existing
on the Signing Date with such Vehicle Dealer (if any) taking into consideration
any change in the relevant Vehicle Dealer’s policy or, in the absence of such
Vehicle Dealer Purchase Agreement, is in form and substance satisfactory to the
Transaction Agent (acting reasonably) and is consistent with other Vehicle
Dealer Purchase Agreements of German Opco.

“Vehicle Dealer Receivables” means, at any time and in relation to any FleetCo
(or, in the case of Germany, German Opco), the aggregate of the unpaid portion
of all amounts (excluding amounts in respect of VAT) owed by any Vehicle Dealer
to such FleetCo (or, in the case of Germany, German Opco) at such time pursuant
to the disposition by such FleetCo (or, in the case of Germany, German Opco) of
any Vehicle under any Vehicle Dealer Buy-Back Agreement.

“Vehicle Documents” means the German Vehicle Documents, the Italian Vehicle
Documents and the Spanish Vehicle Documents.

“Vehicle Fleet” means, at any Calculation Date or (if relevant) the Intra-Month
Cut-Off Date and in relation to any Country, all Vehicles that have been
delivered to, or to the order of, the relevant FleetCo and that are legally
owned by such FleetCo free and clear of all liens (other than a retention of
title in favour of the corresponding Vehicle Manufacturer or Vehicle Dealer (as
applicable)).

“Vehicle Manufacturer” means, in relation to any Vehicle:

 

(a) any member of a Vehicle Manufacturer Group who is party to a Vehicle
Manufacturer Purchase Agreement in respect of such Vehicle with (i) in respect
of Spain and Italy, any relevant FleetCo and (ii) in respect of Germany, German
Opco; or

 

(b) a vehicle manufacturer who is not a member of a Vehicle Manufacturer Group
and who is party to a Vehicle Manufacturer Purchase Agreement in respect of such
Vehicle with (i) in respect of Spain and Italy, any relevant FleetCo and (ii) in
respect of Germany, German Opco.

“Vehicle Manufacturer Agreements” means Vehicle Manufacturer Buy-Back Agreements
and Vehicle Manufacturer Purchase Agreements

“Vehicle Manufacturer Buy-Back Agreement” means, in relation to any FleetCo, any
agreement between such FleetCo (or, in respect of Vehicles in Germany, German
Opco) and a Vehicle Manufacturer and providing for a buy-back commitment by such
Vehicle Manufacturer in favour of or for the benefit of such FleetCo (or, in
respect of Vehicles in Germany, German Opco).

“Vehicle Manufacturer Event of Default” means, with respect to any Vehicle
Manufacturer, either of the following circumstances:

 

(i) the relevant Vehicle Manufacturer has failed to pay when due pursuant to the
terms of the relevant Vehicle Manufacturer Programmes and:

 

  (a) such failure continues unremedied for a period of 30 calendar days or
more, the Euro Equivalent of €30,000,000 at such time;

 

 

92



--------------------------------------------------------------------------------

  (b) such amounts are not being contested in good faith by such Vehicle
Manufacturer as evidenced in writing questioning the accuracy of amounts paid or
payable with respect to certain Vehicles subject to Vehicle Manufacturer
Programmes entered into by such Vehicle Manufacturer, (but excluding amounts
arising pursuant to a general repudiation by such Vehicle Manufacturer of all of
its obligations under all of its Vehicle Manufacturer Programmes with such
FleetCo); and

 

  (c) such FleetCo have not established an adequate reserve (as determined by
such FleetCo, acting reasonably) in respect of such amounts; or

 

(ii) any of the Vehicle Manufacturer Insolvency Events, Vehicle Manufacturer
Insolvency Proceedings or Execution or Distress Events occurs in respect of such
Vehicle Manufacturer and/or the Vehicle Manufacturer Group Head Entity of the
Vehicle Manufacturer Group of which such Vehicle Manufacturer is a member.

“Vehicle Manufacturer Group” means each vehicle manufacturer group identified as
such in schedule 17 (Vehicle Manufacturer Group Table) to the Framework
Agreement as such schedule may be amended from time to time as provided for
therein, it being provided that each such Vehicle Manufacturer Group shall
include (a) the relevant Vehicle Manufacturer Group Head Entity set out in the
relevant column in the above-mentioned table opposite that group, (b) the
relevant Vehicle Manufacturer Group Rating Entity set out in the relevant column
in the above-mentioned table opposite that Vehicle Manufacturer Group (if any)
and (c) any Subsidiary of such Vehicle Manufacturer Group Head Entity (and each
such entity shall be a “member” of such Vehicle Manufacturer Group).

“Vehicle Manufacturer Group Head Entity” has the meaning ascribed to it in the
table set out in schedule 17 (Vehicle Manufacturer Group Table) to the Framework
Agreement as such schedule may be amended from time to time as provided for
therein with respect to the relevant Vehicle Manufacturer Group.

“Vehicle Manufacturer Group Rating Entity” has the meaning ascribed to it in the
table set out in schedule 17 (Vehicle Manufacturer Group Table) to the Framework
Agreement as such schedule may be amended from time to time as provided for
therein with respect to the relevant Vehicle Manufacturer Group.

“Vehicle Manufacturer Guarantee” means, in relation to any Vehicle Dealer and
any Vehicle Dealer Buy-Back Agreement, any guarantee granted by a Vehicle
Manufacturer benefiting any FleetCo (or, in the case of Germany, German Opco)
with respect to the obligations of such Vehicle Dealer under such Vehicle Dealer
Buy-Back Agreement, which guarantee, if entered into after the date hereof,
shall be in form and substance satisfactory to the Transaction Agent (acting
reasonably).

“Vehicle Manufacturer Insolvency Event” means, in relation to any Vehicle
Manufacturer, the occurrence of any of the following under any applicable law:

 

(a) any corporate action, legal proceedings or other procedure or step is taken
or threatened in relation to:

 

  (i)

bankruptcy, insolvency or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it bankrupt or insolvent
(including without limitation, with respect to any Vehicle Manufacturer which is

 

 

93



--------------------------------------------------------------------------------

  subject to insolvency proceedings in Italy, any liquidazione, procedura
concorsuale (fallimento, concordato preventivo, liquidazione coatta
amministrativa, amministrazione straordinaria or ristrutturazione industriale
delle grandi imprese in stato di insolvenza), cessione dei beni ai creditori or
any other similar proceedings)), adjustment, winding-up, examinership,
liquidation, dissolution, emergency regulations, legal de-merger, declaration or
other relief with respect to it or its debts; or

 

  (ii) any expropriation, attachment, sequestration, distress or execution
affecting any asset or assets of such Vehicle Manufacturer; or

 

  (iii) enforcement of any Security Interests over any assets of such Vehicle
Manufacturer,

 

     or any analogous procedure or step is taken or threatened in any
jurisdiction;

 

(b) the furtherance of, or acquiescence in, any of the acts in paragraph
(a) above by such Vehicle Manufacturer;

 

(c) the value of the assets of such Vehicle Manufacturer is less than the amount
of its liabilities, taking into account its contingent and prospective
liabilities; or

 

(d) such Vehicle Manufacturer is or becomes unable to pay its debts as they fall
due or insolvent or such Vehicle Manufacturer admits its inability to pay its
debts as they fall due; and

 

(e) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Germany:

 

  (i) such Vehicle Manufacturer is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness and/or
is unable to pay its debts as they fall due (zahlungsunfähig) within the meaning
of section 17 of the German Insolvency Code (Insolvenzordnung);

 

  (ii) such Vehicle Manufacturer is overindebted (überschuldet) within the
meaning of section 19 of the German Insolvency Code (Insolvenzordnung); and/or

 

  (iii) a moratorium is declared in respect of any indebtedness of such Vehicle
Manufacturer.

“Vehicle Manufacturer Insolvency Proceeding” means any corporate action, legal
proceedings or other procedure or step is taken in relation to:

 

(a) the suspension of payments, a moratorium of any indebtedness, winding-up,
examinership, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Vehicle Manufacturer;

 

(b) a composition, compromise, assignment or arrangement with any creditor of
any Vehicle Manufacturer;

 

(c) the appointment of a liquidator, receiver, examiner, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Vehicle Manufacturer or any of its assets (including, without limitation,
with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Italy, a curatore, commissario giudiziale, commissario
straordinario, commissario liquidatore or any other Vehicle Manufacturer
performing the same function) in respect of it or in respect of any of its
assets;

 

 

94



--------------------------------------------------------------------------------

(d) enforcement of any Security over any assets of any Vehicle Manufacturer;

 

(e) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Germany:

 

  (i) a petition for insolvency proceedings in respect of its assets
(Eröffnungsantrag) has been filed or any event has occurred which constitutes a
cause for the initiation of insolvency proceedings (Eröffnungsantrag) as set out
in sections 17 et seq. of the German Insolvency Code (Insolvenzordnung); or

 

  (ii) any action has been taken pursuant to section 21 of the German Insolvency
Code (Insolvenzordnung) by a competent court; or

 

(f) with respect to any Vehicle Manufacturer which is subject to insolvency
proceedings in Italy, any bankruptcy proceedings (faillimento) or any other
insolvency proceedings (procedura concorsuale) provided under Italian Royal
Decree 16 March 1942, No. 267, including any arrangement with creditors prior to
bankruptcy (accordo di ristrutturazione di debiti and/or piano di risanamento
attestato and/or concordato preventive and/or transazione fiscale),

or any analogous procedure or step is taken in respect of the Vehicle
Manufacturer in any jurisdiction.

In respect of a Vehicle Manufacturer in Spain, a reference in this definition
to:

 

(a) a “suspension of payments” includes any concurso;

 

(b) a “liquidator” includes a liquidador;

 

(c) an “administrative receiver” includes an administrador judicial; and

 

(d) any “other procedure or step” includes solicitud de inicio de procedimento
de concurso, auto de declaración de concurso, convenio judicial o extrajudicial
con acreedores and transacción judicial o extrajudicial.

“Vehicle Manufacturer Programme” means, in relation to any FleetCo and any
Vehicle Manufacturer, any Vehicle Manufacturer Buy-Back Agreement to which such
Vehicle Manufacturer and such FleetCo (or, in the case of Germany, German Opco)
are parties and any Vehicle Manufacturer Guarantee from which such FleetCo (or,
in the case of Germany, German Opco) benefits.

“Vehicle Manufacturer Purchase Agreement” means, in relation to any FleetCo:

 

(a) any purchase agreement between such FleetCo and a Vehicle Manufacturer
entered into prior to the date hereof with respect to any Vehicle; and

 

(b) any purchase agreement between such FleetCo and a Vehicle Manufacturer
entered into on or after the date hereof with respect to any Vehicle, provided
that such agreement is consistent with the Vehicle Manufacturer Purchase
Agreement and Vehicle Manufacturer Buy-Back Agreement existing on the Signing
Date with such Vehicle Manufacturer (if any) taking into consideration any
change in the relevant Vehicle Manufacturer’s policy or, in the absence of such
Vehicle Manufacturer Purchase Agreement, is in form and substance satisfactory
to the Transaction Agent (acting reasonably) and is consistent with other
Vehicle Manufacturer Purchase Agreements of such FleetCo.

 

 

95



--------------------------------------------------------------------------------

“Vehicle Manufacturer Receivables” means, at any time and in relation to any
Country, the aggregate of all amounts (excluding amounts in respect of VAT and
volume bonuses) owed by any Vehicle Manufacturer in such Country to the relevant
FleetCo in respect of the Vehicle Fleet in such Country at such time pursuant to
the disposition by such FleetCo of any Vehicle under any Vehicle Manufacturer
Buy-Back Agreement and to any Vehicle Manufacturer Guarantee.

“Vehicle Manufacturer Repurchase Price” means, in relation to a Vehicle, the
purchase price or other consideration payable by the relevant Vehicle
Manufacturer or Vehicle Dealer to (in respect of Vehicles in Italy or Spain) the
relevant FleetCo or (in respect of Vehicles in Germany) German Opco (or a person
determined by German Opco) for the repurchase by the Vehicle Manufacturer or
Vehicle Dealer of such Vehicle, as provided for in the relevant Vehicle
Manufacturer Agreement or Vehicle Dealer Agreement, plus VAT.

“Vehicle Purchasing Agreement” means an agreement pursuant to which a FleetCo or
German Opco purchases Vehicles from a Vehicle Manufacturer or Vehicle Dealer.

“Vehicle Ratio” means in respect of a Vehicle on a Lease Determination Date the
Net Book Value of such Vehicle on the Calculation Date immediately preceding
such Lease Determination Date divided by the Borrower Vehicle Fleet NBV in
relation to such FleetCo on such Calculation Date.

“Vehicle Request Notice” means the vehicle request notice in the form of
schedule 2 (Form of Vehicle Request Notice) of the relevant Master Lease
Agreement.

“Vehicle Schedule” means in relation to the Spanish Master Lease Agreement, an
Individual Vehicle Schedule or a Global Vehicle Schedule and in relation to the
Italian Master Lease Agreement, a vehicle schedule substantially in the form of
schedule 3 to the Italian Master Lease Agreement.

“Voluntary Insolvency Event” means:

 

(i) the occurrence of an event referred to in paragraph (c) or paragraph
(e) under the definition of “Insolvency Proceedings” in respect of Italian Opco,
Italian FleetCo or Spanish Opco, provided that:

 

  (a) the reference to a meeting of such person in paragraph (c) shall mean a
meeting convened by the directors of Italian Opco, Italian FleetCo or Spanish
Opco; and

 

  (b) the reference to protection granted (including any moratorium) from its
creditors under paragraph (e) shall mean protection granted by or at the request
of Italian Opco, Italian FleetCo or Spanish Opco or any of their directors;

 

(ii) (A) the occurrence of an event referred to in paragraph (b)(i)(y) under the
definition of “Insolvency Proceedings” in respect of Italian Opco and Spanish
Opco or (B) the occurrence of an event referred to in paragraph (b)(i)(x) or
paragraph (b)(ii) under the definition of “Insolvency Proceedings” in respect of
Italian FleetCo, provided, in each case, that the reference to a corporate
action, legal proceedings or other procedure or step of such person in the
relevant sub-paragraph (b) of the definition of “Insolvency Proceedings” shall
mean a corporate action, legal proceedings or other procedure or step taken by
or at the request of Italian Opco, Italian FleetCo or Spanish Opco (as
applicable) or any of their directors;

 

(iii)

the occurrence of an event in respect of Italian Opco, Italian FleetCo or
Spanish Opco referred to in paragraph (i) of the definition of “Insolvency
Proceedings” which has an effect equivalent or substantially similar to any of
those mentioned in paragraph (b)(i)(y), paragraph (b)(i)(x), paragraph (b)(ii),
paragraph (c) or paragraph (e) of the definition of

 

 

96



--------------------------------------------------------------------------------

  “Insolvency Proceedings”, as applicable, in each case where such event occurs
at the request of or on the application by the directors of Italian Opco,
Italian FleetCo or Spanish Opco;

 

(iv) the occurrence of an event referred to in paragraph (g) of the definition
of “Insolvency Proceedings” in respect of Italian Opco, Italian FleetCo or
Spanish Opco where the Insolvency Official referred to therein is appointed at
the request of, or the application to appoint the Insolvency Officer referred to
therein has been made by, the directors of Italian Opco, Italian FleetCo or
Spanish Opco; or

 

(v) Italian Opco or Italian FleetCo or Spanish Opco is or becomes Insolvent as
per paragraph (b) or paragraph (c) of the definition of “Insolvent”.

“Voting Stock” means, with respect to any person, the common stocks or
membership interests of such person and any other security of, or ownership
interest in, such person having ordinary voting power to elect a majority of the
board of directors or a majority of the managers (or other persons serving
similar functions) of such person.

“Weighted Average Exposure Rate” means, in respect of all the outstanding
Treasury Transactions entered into by the Issuer, the weighted average of:

 

(i) in the case of an interest rate Treasury Transaction, the fixed rate (per
annum) payable by the Issuer to the Issuer Hedge Counterparties as scheduled
payments in accordance with the relevant Issuer Hedging Agreement; and

 

(ii) in the case of an interest rate cap Treasury Transaction, the interest rate
cap rate (per annum) set out in the relevant Issuer Hedging Agreement,

pro rata to the Notional Amount (as defined in the relevant Confirmations (as
defined in the relevant Issuer Hedging Agreement)) of such Treasury Transaction.

 

 

97



--------------------------------------------------------------------------------

2 Principles of Interpretation and Construction

 

     Each of the parties hereto agrees that in any agreement, deed or other
document expressly stating that it shall be construed and interpreted in
accordance with the provisions of this Clause (a “Relevant Document”):

 

2.1 references to:

 

  (i) such Relevant Document:

 

  (a) are to such Relevant Document (as from time to time amended, varied,
supplemented, modified, suspended, assigned or novated, in each case, however
fundamental and in accordance with such Relevant Document) and any other
document executed in accordance with such Relevant Document (as from time to
time so amended, varied, supplemented, modified, suspended, assigned or novated,
in each case, however fundamental) and expressed to be supplemental to such
Relevant Document; and

 

  (b) include its Schedules and references to paragraphs, Clauses, Recitals, or
Schedules are (unless specified otherwise) references to such provisions of such
Relevant Document;

 

  (ii) any other agreement, deed, instrument, licence, code or other document,
or to a provision contained in any of these, shall be construed, at the
particular time, as a reference to it as it may then have been amended, varied,
supplemented, modified, suspended, assigned or novated, in each case, however
fundamental and in respect of the FleetCo Facility Agreements and the Issuer
Note Issuance Facility Agreement, shall include all amendments, variations,
supplements, modifications, suspensions, assignments or novations providing for
further FleetCo Advances or Senior Advances (as applicable);

 

  (iii) any party to any Transaction Document include its successors in title,
permitted assigns and permitted transferees;

 

  (iv) “Senior Notes” are to the Senior Notes for the time being outstanding and
include any replacement Senior Notes issued pursuant to the Issuer Note Issuance
Facility Agreement;

 

  (v) fees, costs, charges or expenses include any value added, turnover or
similar tax charged in respect thereof;

 

  (vi) an action, remedy or method of judicial proceedings for the enforcement
of creditors’ rights include references to the action, remedy or method of
judicial proceedings in jurisdictions other than England as shall most nearly
approximate thereto;

 

  (vii) a statute or statutory provision include that statute or provision as
from time to time modified, re-enacted or consolidated;

 

  (viii) a “judgment” include any order, injunction, determination, award or
other judicial or arbitral measure in any jurisdiction;

 

  (ix) a “person” include any company, partnership or unincorporated association
(whether or not having separate legal personality);

 

 

98



--------------------------------------------------------------------------------

  (x) a “company” include any company, corporation or any body corporate,
wherever incorporated;

 

  (xi) “assets” include present and future properties, revenues and rights of
every description;

 

  (xii) “indebtedness” include any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (xiii) a “regulation” include any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 

  (xiv) “the service of an Issuer Enforcement Notice” mean the giving of an
Issuer Enforcement Notice to the Issuer in accordance with clause 8.1
(Notification of Enforcement) of the Issuer Deed of Charge;

 

  (xv) “the service of an FleetCo Enforcement Notice” mean the giving of a
FleetCo Enforcement Notice to the relevant FleetCo in accordance with clause 8.1
(Notification of Enforcement) of the FleetCo Deed of Charge;

 

  (xvi) “the FleetCo in a/each/the relevant/such Country” shall mean, in the
context of Dutch FleetCo, either Dutch FleetCo’s Vehicle Fleet in Germany or
Dutch FleetCo, Spanish Branch’s Vehicle Fleet in Spain, as applicable;

 

  (xvii) “Dutch FleetCo” shall in the context of Dutch FleetCo’s activities in
relation to the Spanish Vehicle Fleet, mean Dutch FleetCo, Spanish Branch and in
all other contexts, Dutch FleetCo acting through its headquarter in The
Netherlands;

 

  (xviii) in respect of a Country Repayment Option, a Spain Repayment Option or
an Italy Repayment Option, “exercise”, “exercises” or “exercised” shall mean the
delivery of the TRO Proceeds Confirmation by the Issuer (or the Issuer Cash
Manager on its behalf) to the Transaction Agent, the Central Servicer and Finco
in accordance with clause 6 (Country Repayment Option) of the Framework
Agreement;

 

  (xix) an “Act” of parliament or any other governmental authority is a
reference to such act as amended superseded, supplemented or replaced from time
to time;

 

  (xx) an “amendment” includes a supplement, novation, restatement or
re-enactment and “amended” will he construed accordingly;

 

  (xxi) an “approval” shall be construed as a reference to any approval,
consent, authorisation, exemption, permit, licence, registration, filing or
enrolment by or with any competent authority;

 

  (xxii) an “authorisation” includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarisation;

 

  (xxiii) a “currency” is a reference to the lawful currency fur the time being
of the relevant country;

 

  (xxiv) “disposal” means a sale, transfer, grant, lease or other disposal,
whether voluntary or involuntary, and “dispose” will be construed accordingly;

 

 

99



--------------------------------------------------------------------------------

  (xxv) any reference in the Transaction Documents to an action being
“contemplated by” , “contemplated under” or similar references in a Transaction
Document shall, for the avoidance of doubt, not include an action which is
expressly prohibited in such Transaction Document;

 

  (xxvi) “set-off” shall include analogous rights in other relevant
jurisdictions;

 

  (xxvii) “repay”, “redeem” and “pay” shall each include both of the others and
cognate expressions shall be construed accordingly;

 

  (xxviii) a “successor” of any party shall be construed so as to include an
assignee or successor in title of such party and any person who under the laws
of the jurisdiction of incorporation or domicile of such party has assumed the
rights and obligations of such party under any Transaction Document or to which,
under such laws, such rights and obligations have been transferred;

 

  (xxix) all references to the “Irish Companies Act 1963-2012”, “Companies Act
1963 of Ireland” and “Irish Companies (Amendment) Act 1990” are to such
legislation, each as may be modified, re-enacted, consolidated or superseded;
and

 

  (xxx) “acting reasonably” or similar references means, in relation to the
FleetCo Security Agent or the Transaction Agent (a) acting on the instructions
of any of the Senior Noteholders pursuant to and in accordance with clause 13.4
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Transaction Agent) of the Framework Agreement and
clause 14.2 (Instructions to FleetCo Security Agent) of the Framework Agreement
or (b) acting in a reasonable manner;

 

  (xxxi) “consent or approval not to be unreasonably withheld” or similar
references mean, in relation to the FleetCo Security Agent or the Transaction
Agent, that, in determining whether to give such consent or approval, the
FleetCo Security Agent or the Transaction Agent (as applicable) shall have
regard to the time necessary to seek and act upon the instructions of the Senior
Noteholders pursuant to and in accordance with clause 13.4 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Transaction Agent) of the Framework Agreement and clause 14.2
(Instructions to FleetCo Security Agent) of the Framework Agreement;

 

  (xxxii) “may reasonably direct”, “may reasonably request” or “may reasonably
require” or similar references means, in relation to the FleetCo Security Agent
or the Transaction Agent, such directions or requests acting on the instructions
of any of the Senior Noteholders pursuant to and in accordance with clause 13.4
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Transaction Agent) of the Framework Agreement and
clause 14.2 (Instructions to FleetCo Security Agent) of the Framework Agreement;
and

 

  (xxxiii)

all references to the ratings of Vehicle Manufacturers in “BB- Manufacturers”,
“BBB- Vehicle Manufacturer”, “BBB- Vehicle Manufacturer Receivables”, “Below BB-
Manufacturers”, “Below BBB- Manufacturers”, “Below BBB- Vehicle Manufacturer
Receivables” “Investment Grade Vehicle Manufacturers”, “Investment Grade Vehicle
Manufacturer Receivables” “Lowest Risk Category Vehicles”, “Intermediate Risk
Category Vehicles”,

 

 

100



--------------------------------------------------------------------------------

  “Highest Risk Category Vehicles” or any other ratings of Vehicle Manufacturers
referred to in such definition or the definitions of “Credit Enhancement
Matrix”, “Concentration Limit”, “Concentration Limit Order of Calculation” or
related definitions shall mean, in respect of any date, such rating of the
relevant Vehicle Manufacturer on the immediately preceding Calculation Date or
the immediately preceding Intra-Month Cut-off Date, as applicable.

 

2.2 use of the singular shall include the plural and vice versa;

 

2.3 headings are for ease of reference only and shall be ignored in interpreting
such Relevant Document;

 

2.4 all notices to be given by any Party and all other communications and
documentation which are in any way relevant to such Relevant Document or the
performance or termination of such Relevant Document shall be in the English
language;

 

2.5 any statement qualified by reference to a party’s state of knowledge, belief
or awareness shall be deemed to include an additional statement that, before
making it, the relevant party has made such enquiry as it would be reasonable to
expect it to have made;

 

2.6 the words “include” and “including” are to be construed without limitation;

 

2.7 time shall be of the essence of such Relevant Document; and

 

2.8 a Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

3 Incorporation of Common Terms and Clause 24 of the Framework Agreement

 

     This Agreement shall have expressly and specifically incorporated into it
the Common Terms and clause 24 (Consents, Amendments, Waivers and Modifications)
of the Framework Agreement as though they were set out in full in this
Agreement. If there is any conflict between this Agreement and incorporated
Common Terms or clause 24 (Consents, Amendments, Waivers and Modifications) of
the Framework Agreement, such incorporated Common Terms and clause 24 (Consents,
Amendments, Waivers and Modifications) of the Framework Agreement shall prevail.

 

4 Governing Law and Jurisdiction

 

4.1 This Agreement and any non-contractual obligations arising out of it or in
connection with it shall be governed by English law.

 

4.1 The courts of England are to have jurisdiction to settle any disputes which
may arise out of or in connection with this Agreement and accordingly any legal
action or proceedings arising out of or in connection with this Agreement may be
brought in such courts. The parties irrevocably submit to the jurisdiction of
such courts and waive any objection to Proceedings in such courts whether on the
ground of venue or on the ground that the Proceedings have been brought in an
inconvenient forum. These submissions are for the benefit of the Issuer Security
Trustee, the FleetCo Security Agent and the Transaction Agent and shall not
limit the right of the Issuer Security Trustee, the FleetCo Security Agent or
the Transaction Agent to take Proceedings in any other court of competent
jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not).

 

 

101



--------------------------------------------------------------------------------

5 Enforcement

 

5.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement).

 

5.2 The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no such Party will argue to
the contrary.

 

5.3 This Clause 5 (Enforcement) is for the benefit of the Issuer Secured
Creditors and the FleetCo Secured Creditors only. As a result, no Issuer Secured
Creditor and no FleetCo Secured Creditor shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, such Parties may take concurrent proceedings in any
number of jurisdictions.

 

 

102



--------------------------------------------------------------------------------

Schedule 1

The Parties

Part 1

Opcos, Servicers and Lessees

Opcos

 

Name of Opcos

  

Registration number (or equivalent, if any)

Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)    HRA 3033 Avis
Budget Italia S.p.A. (the “Italian Opco”)    00421940586 Avis Alquile un Coche
S.A. (the “Spanish Opco”)    A28152767

Servicers (excluding the Central Servicer)

 

Name of Servicers

  

Registration number (or equivalent, if any)

Avis Alquile un Coche S.A. (the “Spanish Servicer”) in respect of Dutch
FleetCo’s fleet in Spain    A28152767 In respect of Italian FleetCo: Avis Budget
Italia S.p.A. (the “Italian Servicer”)    00421940586

Lessees

 

Name of Lessees

  

Registration number (or equivalent, if any)

Avis Budget Autovermietung GmbH & Co. KG (as lessee under the Master German
Fleet Lease Agreement)    HRA 3033 Avis Budget Italia S.p.A. (as lessee under
the Italian Master Lease Agreement)    00421940586 Avis Alquile un Coche S.A.
(as lessee under the Spanish Master Lease Agreement)    A28152767

Central Servicer

 

Name

  

Registration number (or equivalent, if any)

Avis Finance Company Ltd    02123807

 

 

103



--------------------------------------------------------------------------------

Part 2

FleetCos

 

Name of FleetCos

Jurisdiction of Incorporation and legal

form

  

Registration number (or equivalent, if any)

FinCar Fleet B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) (the “Dutch FleetCo”)

 

   55227732

 

  

 

Fincar Fleet B.V., Sucursal en España, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708 (the “Dutch
FleetCo, Spanish Branch”)

 

   W0037096E

 

  

 

Avis Budget Italia S.p.A. Fleet Co. S.A.p.A., a partnership limited by shares
(the “Italian FleetCo”)    097550851009

 

 

104



--------------------------------------------------------------------------------

Part 3

The Account Banks

 

Name of Account Bank

  

Registration number (or equivalent, if any)

Deutsche Bank AG, London branch (the “Issuer Account Bank”)    HRB 30 000,
branch number BR00005 Deutsche Bank S.A.E. (the “Dutch FleetCo Spanish Account
Bank”)    A-08000614 Deutsche Bank AG, London branch (the “Dutch FleetCo Spanish
Account Bank Operator”)    HRB 30 000, branch number BR00005 Deutsche Bank
S.P.A., Milan branch (the “Italian FleetCo Account Bank”)    01340740156
Deutsche Bank AG (the “Dutch FleetCo German Account Bank”)    HRB 30 000
Deutsche Bank AG, London branch (the “Dutch FleetCo German Account Bank
Operator”)    HRB 30 000, branch number BR00005

 

 

105



--------------------------------------------------------------------------------

Part 4

The Initial Senior Noteholders

 

Names of Initial Senior Noteholders

  

Registration number (or equivalent, if any)

Bank of America National Association, London Branch    FC 002984 Crédit Agricole
Corporate and Investment Bank    304187701 Deutsche Bank AG, London Branch   
HRB 30 000, branch number BR00005 Natixis    542044524 Scotiabank Europe plc   
00817692

 

 

106



--------------------------------------------------------------------------------

Schedule 2

Pre-Closing Measurement Month Average

[REDACTED]

 

 

107



--------------------------------------------------------------------------------

This Agreement has been entered into on the date stated at the beginning.

 

 

108



--------------------------------------------------------------------------------

Execution Page

Issuer

SIGNED by a duly authorised attorney of

CARFIN FINANCE INTERNATIONAL LIMITED

 

By:  

/s/ Karen McCrave

Name:   Karen McCrave Title:  

Authorized Signatory

Attorney at Fact

FleetCo Holdings

SIGNED by a duly authorised attorney of

CARFIN FINANCE HOLDINGS LIMITED

 

By:  

/s/ Jonathan Hanly

Name:   Jonathan Hanly Title:  

Authorised Signatory /

Attorney at Fact

Transaction Agent and Arranger

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

 

 

109



--------------------------------------------------------------------------------

Issuer Security Trustee

DEUTSCHE TRUSTEE COMPANY LIMITED

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Associate Director

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Associate Director

FleetCo Security Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

 

 

110



--------------------------------------------------------------------------------

The Opcos

AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Opco)

 

By:  

/s/ Benno Gassner

Name:   Benno Gassner Title:   Finance Director

AVIS BUDGET ITALIA S.P.A. (as Italian Opco)

 

By:  

/s/ Mark Kightley

Name:   Mark Kightley Title:   Director

AVIS ALQUILE UN COCHE S.A. (as Spanish Opco)

 

By:  

/s/ Massimo Marsili

Name:   Massimo Marsili Title:   Managing Director

 

 

111



--------------------------------------------------------------------------------

The Lessees

AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as Lessee)

 

By:  

/s/ Benno Gassner

Name:   Benno Gassner Title:   Director Finance

AVIS BUDGET ITALIA S.P.A. (as Lessee)

 

By:  

/s/ Mark Kightley

Name:   Mark Kightley Title:   Director

AVIS ALQUILE UN COCHE S.A. (as Lessee)

 

By:  

/s/ Massimo Marsili

Name:   Massimo Marsili Title:   Managing Director

 

 

112



--------------------------------------------------------------------------------

The Servicers

AVIS ALQUILE UN COCHE S.A. (as Spanish Servicer)

 

By:  

/s/ Massimo Marsili

Name:   Massimo Marsili Title:   Managing Director

AVIS FINANCE COMPANY LIMITED (as Central Servicer)

 

By:  

/s/ Stuart Fillingham

    By:  

/s/ Judith Nicholson

Name:   Stuart Fillingham     Name:   Judith Nicholson Title:   Director    
Title:   Company Secretary

AVIS BUDGET ITALIA S.P.A. (as Italian Servicer)

 

By:  

/s/ Massimo Marsili

Name:   Massimo Marsili Title:   Managing Director

 

 

113



--------------------------------------------------------------------------------

The FleetCos

FINCAR FLEET B.V. (as Dutch FleetCo)

 

By:  

/s/ P.D. Haverkamp Idema

Name:   P.D. Haverkamp Idema Title:  

Managing Director

Managaing Director/Proxyholder A

 

By:  

/s/ J.J. van Ginkel

Name:   J.J. van Ginkel Title:   Managing Director/Proxyholder B

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA (as Dutch FleetCo, Spanish Branch)

 

By:  

/s/ Beatriz Diez Arranz

Name:   Beatriz Diez Arranz Title:   Dutch FleetCo, Spanish Branch
representative

AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (as Italian FleetCo)

 

By:  

/s/ Mark Kightley

Name:   Mark Kightley Title:   Director

 

 

114



--------------------------------------------------------------------------------

Parent

AVIS BUDGET CAR RENTAL, LLC

 

By:  

/s/ David B. Wyshner

Name:   David B. Wyshner Title:  

Senior Executive Vice President and

Chief Financial Officer

Finco, Italian VAT Lender and Subordinated Lender

AVIS FINANCE COMPANY LIMITED

 

By:  

/s/ Stuart Fillingham

      By:  

/s/ Judith Nicholson

Name:   Stuart Fillingham       Name:   Judith Nicholson Title:   Director      
Title:   Company Secretary

VAT Sharing Italian Opco

AVIS BUDGET ITALIA S.P.A.

 

By:  

/s/ Mark Kightley

Name:   Mark Kightley Title:   Director

Avis Europe

AVIS BUDGET EMEA LIMITED

 

By:  

/s/ Martyn Smith

    By:  

/s/ Judith Nicholson

Name:   Martyn Smith     Name:   Judith Nicholson Title:   Director     Title:  
Company Secretary

 

 

115



--------------------------------------------------------------------------------

The Account Banks

DEUTSCHE BANK AG, LONDON BRANCH (as Issuer Account Bank)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

DEUTSCHE BANK S.A.E. (as Dutch FleetCo Spanish Account Bank)

 

By:  

/s/ Thomas Steinmann

Name:   Thomas Steinmann Title:  

 

By:  

/s/ Javier Di Girolamo

Name:   Javier Di Girolamo Title:  

DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Spanish Account Bank Operator)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

 

 

116



--------------------------------------------------------------------------------

DEUTSCHE BANK AG (as Dutch FleetCo German Account Bank)

 

By:.  

/s/ Vivien Wichmann

Name:   Vivien Wichmann Title:  

 

By:  

/s/ Stephan Moeller

Name:   Stephan Moeller Title:   Vice President

DEUTSCHE BANK S.P.A. (as Italian FleetCo Account Bank)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Attorney

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Attorney

DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo German Account Bank Operator)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

 

 

117



--------------------------------------------------------------------------------

Issuer Cash Manager

DEUTSCHE BANK AG, LONDON BRANCH

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

 

 

118



--------------------------------------------------------------------------------

The FleetCo Back-up Cash Managers

DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo German Back-up Cash Manager)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Italian Back-up Cash Manager)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Spanish Back-up Cash Manager)

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Vice President By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Vice President

 

 

119



--------------------------------------------------------------------------------

The Initial Senior Noteholders

For and on behalf of

BANK OF AMERICA NATIONAL ASSOCIATION, LONDON BRANCH (as an Initial Senior
Noteholder)

 

By:  

/s/ Matthias Baltes

Authorised signatory:   Matthias Baltes

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (as an Initial Senior Noteholder)

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

DEUTSCHE BANK AG, LONDON BRANCH (as an Initial Senior Noteholder)

 

By:  

/s/ Nadine Resha

Name:   Nadine Resha Title:  

 

By:  

/s/ Varun Khanna

Name:   Varun Khanna Title:  

NATIXIS (as an Initial Senior Noteholder)

 

By:  

/s/ Emmanuel Lefort

Name:   Emmanuel Lefort Title:   Head of GSCS Europe

 

 

120



--------------------------------------------------------------------------------

SCOTIABANK EUROPE PLC (as an Initial Senior Noteholder)

 

By:  

/s/ John O’Connor

Name:   John O’Connor Title:   Head of Credit Administration

 

By:  

/s/ Steve Caller

Name:   Steve Caller Title:   Manager, Credit Administration

 

 

121



--------------------------------------------------------------------------------

The Corporate Services Providers

INTERTRUST (NETHERLANDS) B.V. (as a Dutch FleetCo Corporate Services Provider)

 

By:  

/s/ P. D. Haverkamp Idema

Name:   P. D. Haverkamp Idema Title:   Proxyholder By:  

/s/ S.M. al Hamami

Name:   S.M. al Hamami Title:   Proxyholder

VISTRA B.V. (as a Dutch FleetCo Corporate Services Provider)

 

By:  

/s/ J.J. van Ginkel

Name:   J.J. van Ginkel Title:   Director By:  

/s/ B. W. de Sonnaville

Name:   .B. W. de Sonnaville Title:   Proxyholder

STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (as Issuer Corporate Services
Provider and FleetCo Holdings Corporate Services Provider)

 

By:  

/s/ Lisa O’ Sullivan

Name:   Lisa O’Sullivan Title:  

Authorised Signatory

Attorney at Fact

 

 

122



--------------------------------------------------------------------------------

Registrar

DEUTSCHE BANK LUXEMBOURG S.A.

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Attorney

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Attorney

 

 

123